Resumption of the sitting
Mr President, I do not want to comment on yesterday' s Minutes, but would like to make an observation of a different kind; so I hope you will allow me to do that first. Indeed, I understand - and I am speaking as the coordinator for my group for the ACP Meeting - that none of the Commissioners will be attending the ACP-EU Meeting in Cape Town in four weeks' time. Not one single Commissioner, not Mr Nielson, nor Mr Patten, nor Mr Lamy, nor Mr Fischler, for that matter. In order to avoid a huge disgrace, you could perhaps make an urgent appeal to the European Commission to ensure that a Commissioner attends this Meeting, for an entire programme of questions in writing and such like are on the agenda there. It is also a disgrace in respect of the 70 developing countries that the Commission is not making an effort to attend the ACP Meeting. This would be the first time that this has happened, and I have been attending ACP meetings for years. Hence my urgent request that an appeal be made to the European Commission.
I will take it up with the Commission, Mrs Maij-Weggen, and when we have the response we can come back to the House.
Statement by the President of the European Parliament
We come to the next item of business - and here I would like to thank the Conference of Presidents and colleagues in the House for taking a short policy statement from myself, followed by a debate, to talk a little bit about the next two and a half years of the presidency.
When I spoke after my election on 15 January I said I would like to claim the privilege which is a common privilege of the newly elected President to address the House on our strategic purpose for the coming period. In deciding to speak today it was in deference to the fact that on the Wednesday of that part-session the Spanish Prime Minister was here to launch the Spanish presidency. One thing I want to bring to this House - and I hope we will all work on this together - is an ability to communicate who we are and what we do. So when you wish to communicate something you need to pick your moment and you cannot pick a moment which on that day belongs to someone else. Thus I am availing myself of the opportunity this morning.
The great sense that I carry from the campaign which preceded my election as President is that there is an enormous appetite for change in our House. Despite that, it is a frustrated appetite in terms of the delivery of change. We need, through the different mechanisms - the Bureau, our committees, the Conference of Presidents - to convert that appetite for change into actual change on the floor of this House. My invitation to colleagues today is to seize this opportunity to create the change for which there is self-evidently such an appetite in this House.
I hope in the next period before the election that we can be a reforming parliament in a visible way and that we can be a communicating parliament and a parliament that is prepared to take risk for change. This will require creativity and imagination on the part of everyone and together we can face that challenge. In effect what I should like to invite you to address in our debate today is a willingness to engage in creating a culture of transformation. It is now more than two decades since direct elections were introduced and we need to review how we do our business. We need to create a more vital and dynamic sense of parliamentarianism on the floor of this House.
The greatest transformation in hand of course is enlargement. The time has come for us, the political class, to repossess enlargement. It is inevitably the case that the acquis communautaire requires an enormous amount of work on the part of the European Commission and on the part of the public service in the candidate states to deal with all of the detail. But surrounding that detail is the wider political challenge - and that is our challenge. This House is uniquely well-placed to lead the politics of the transformation towards an enlarged Europe.
We are now entering the end game on the enlargement debate and we have the complex budgetary proposals which no doubt the House in due course will express itself on. It is important that the era for change which is enlargement should not be reduced to a budgetary debate about small change or large change, however one may perceive that to be. We have to take initiatives in this House to drive that agenda.
I want this Parliament to be the place where the vitality of the enlargement debate plays itself out. Although the calendar is not yet firmly set, it seems to me that on two occasions this year we are likely to discuss enlargement, probably before the Seville summit at the end of the Spanish presidency and probably again in November.
I would like to ask you, especially in the political groups, to consider a formula where we can invite MPs from our political families from the candidate states to participate in our enlargement debates with us this year, to create a sense of vitality, to create a moment which is a very European moment, and to do it in terms which allow us to hear the different voices. They may be voices of accord or discord on some of the issues, but it is a really vital time and I hope the House will find within its mechanisms, and through the groups, a willingness to explore and create this platform, to express in a parliamentary sense this new Europe.
Eventually, following from the example of German reunification more than a decade ago, I would hope that the House will agree that, when the candidate states sign the accession treaties that have yet to be ratified, we might consider budgeting and planning for full observer status so that we create the avant-garde for the new Europe and that we do it in this House because it is our public purpose to give real political leadership. Subject to these details and to getting agreement - because we need to work through it as regards budgets, we need to work through it in our Bureau, we need the agreement of the Conference of Presidents on our calendar - I should like in the coming months and before the Seville summit if I can, to visit every candidate state on behalf of this Parliament and to issue to them, to our parliamentary colleagues, the formal invitation to be the avant-garde for the new Europe and, if you allow it, it will be your invitation to them and my privilege to deliver it on your behalf.
(Applause) In the context of foreign policy and on a wider basis I hope in a number of ways that we can up our game. Europe needs a new foreign policy and I am certain in this House there is a majority and a will to create that foreign policy. In forming and developing strategic partnerships with the United States, with Russia, with a Euro-Mediterranean dialogue, with a dialogue of civilisations, we are engaging in politics that are vital not just to the parliamentary process which is the image of the European Union itself. In this House we have great credibility in terms of our appetite to fight global poverty, disease and famine. In this House we have a wonderful and proud record in the promotion and defence of human rights. We must be determined to continue to play a leading role in this but we must find new platforms to express our leadership. It is not simply that we need to follow events but we ourselves, as a Parliament, have the capacity to create new platforms to offer a lead.
In the last few days and weeks, thanks to the work of so many colleagues in the House, we have begun to move towards a new and more mature form of political relations with other institutions and in particular with the European Commission. I congratulate Mrs Malmström in the Committee on Constitutional Affairs and the Vice-President of the Commission, who is here today, for the work which they have done in securing a landmark high-quality agreement on how we will go about the legislative process from now on. We need it and the work is excellent.
(Applause)
I congratulate the House for the overwhelming vote of support yesterday for the report by Mr von Wogau which will allow us to adopt an effective interim solution - and it is only an interim solution - on the financial services reform pending, through the Convention, and through the Intergovernmental Conference, a new basis in the Treaty on which to conduct our institutional relations, on which to promote the role of a democratic Europe and on which to promote this Parliament's role in representing citizens in a vital way.
I would like in particular also to pay tribute, because these two reports have come through the Committee on Constitutional Affairs, to the leadership role and qualities of Mr Napolitano whose work in this House has contributed so handsomely to these achievements.
(Applause)
The thread of consistency in all of these measures is the primacy of politics itself. That is our business. We also have to give a signal to the Commission, to the Council, to the wider world, that we in the European Parliament are mature and reliable partners in the project that we share in terms of European integration.
The counterpart is that I want to work now in the lead-up to the Barcelona European Council, with the Commission and with the Council, to get a meaningful interinstitutional working group. The primacy of politics comes to zero if the platforms to develop politics are not there. I say this to the Council: the time has now come for it, with the Commission and Parliament, to deliver that platform and to give us the ability to restore and to develop the primacy of politics, to prepare ourselves for common work on the Convention and for successful and common outcomes of substance in the Intergovernmental Conference.
We must not forget also that we here in this House are a tribune of the peoples of Europe. Our essential public purpose is to serve our citizens. We can create and we can communicate a new pride in this Parliament. Our determination must be to accentuate the democratic over the technocratic, to insist on openness and to connect our message in every way we can with a wider European public.
I am very proud of the fact that it was on the floor of this Parliament that we, the parliamentarians, created, developed, explained and won the argument in favour of a Convention, in favour of a new way of creating the new Europe, in favour of an open and democratic and transparent way, in favour of trying to get in touch with a rising generation of Europeans who are untouched by business behind closed doors. The old permissive consent to allow the elite to proceed is no longer there in the old way and so we must earn the consent and respect of a rising generation. We can only do it through open methods and the Convention must be an open method and can be a very significant start.
Parliament can claim an ownership of the idea. But we also have a key role as a stakeholder in this Convention. Our determination as Parliament is to promote the democratic Europe over the technocratic Europe and to insist on openness. In that regard, it is my view - and later today we have the possibility in the Conference of Presidents to meet the President of the Convention - that we must ensure as a Parliament that the Convention itself in its open work is the primary platform, is the main way, is the open discussion that leads to the way forward.
It is important - and we have distinguished colleagues on the praesidium to help to lead this debate - that this is a well-managed Convention. But its management must assist the Convention itself to be a real platform for open debate. I have asked the services here, in terms of connecting this debate to the wider public, to ensure that it is broadcast on a continuous basis on video-streaming, so that those who wish to follow - whether they are journalists, people working in research institutes, students in universities, different groups in the socio-economic sphere in Europe - but who are not in Brussels for its work, can do so on a regular basis.
Colleagues, we still have a long way to go on the question of internal reform. I read the book Mes combats produced by my predecessor Nicole Fontaine. She spoke in it about the Members' Statute and about the virtual impossibility of making progress on that issue.
I do not know what progress we can make but I express this hope today. I would like to bring closure to the Members' Statute. I want to work with the rapporteur, Mr Rothley; I want to work with key colleagues in the Bureau and the College of Quaestors. But firstly I want to talk to Members in this House to try to develop, mobilise and motivate a majority for change. Over the coming weeks, we will engage in an intensive round of consultation with Members. There will be no statute over the head of Members - I give you that guarantee. But there can be no statute without mobilising the majority - first in here. Then, of course, even if we do that, we still have to rely on the Council to deliver its part of the contract. But I want to start the first phase right here: to know the ground we stand on, to create a clear will for this change and then to try to bring closure to it. It is politically important to do so before the next European elections. I hope you agree and I hope you will help to create that climate for a majority for change.
(Applause)
I mentioned at the outset that there is a great appetite for change. Very many colleagues feel that the House lacks vitality in many of its debates and we need to work on this. I look forward to the Corbett report and whatever change that may bring. I do not prejudge its outcome - it is still a matter of debate and controversy.
I have no monopoly on wisdom, but we know - even as far as it goes or may go - that the Corbett report itself is just a start. The House will decide on the Corbett report - the President will not.
But a point I want to make: whatever powers that gives to the presidency to try to regulate how we do our business on the floor - to have fewer votes, more work done in committees and then to create space here for real political debate - I will use it to the maximum extent. So I want people to know in advance: whatever that platform is, I want to use it in a way that opens up space to have creative political debate on the floor of this House.
We had a wonderful debate yesterday on the Middle East but we need a lot more of that class of activity because we are a political institution.
In that regard - I claim no monopoly of wisdom in this - I cannot displace the work of the Committee on Constitutional Affairs - but I pose, Laeken-like, a number of questions. Why is it when we have a debate that the groups have not so far been able to agree that somewhere - maybe for the last third - we actually ask colleagues to respond to each other? Why do we not create a dynamic which demands that we debate and not simply read statements? Some way or another we need to respond to each other. Should we consider on committees, that where there is a report where there is broad agreement but where there are key amendments on which there is clear disagreement, that we could through the Conference of Presidents debate only the key amendments? It is sometimes done on the floor of the Congress in the US - not the whole debate but the debate on the key amendments, because that is the part that has the political voltage running through it.
We need to look at some of these things and I invite you to look creatively at them, because we need more vitality and we ourselves can gift this to ourselves if we are creative enough.
The acquis communautaire to which I referred earlier on enlargement, covers 2 500 legislative acts over 50 years and 85 000 pages of legislation. On the Eur-Lex website you will find half of those acts in a consolidated form - not yet the law, because we have never made a law to consolidate all those acts - but you will nonetheless find that half the acquis is now on Eur-Lex in its shortened form. I am told that through consolidated text we could reduce the 85 000 pages to 25 000. That is already very big but it would be some achievement. I believe that we should work with the other institutions to do this as a matter of priority. It is a failure in strategic planning that it has not been done already. It should have been done in advance of enlargement, for which these 85 000 pages of text are now being translated. However, we should do it primarily for citizens who want to connect to European law, to find in one place one consolidated text that explains their rights and the limits to them. I hope that we can engage in an exercise with the other institutions on this.
We as Parliament have a public purpose to bring real value to debate, to be a continental-scale legislator. I want over the next period to try to sell our story better than we have done in the past.
I want to propose to the Bureau a comprehensive stocktaking exercise in order to provide Parliament with modern and streamlined information policies. I want with you to develop a communication strategy before the next European election in 2004. We will have to invest in intellectual honesty and political realism to recognise past defects; to look at the underlying reasons for those defects; to look at any confusion about images of our institution in the eyes of the public.
We have many strengths to build on, not least our unique status as the largest elected representative assembly on our continent. The pivotal role that we play in the Convention itself also requires a special exercise in communication. As I said earlier - and I close on this - we must earn the consent of today's generation of Europeans. This is the tribune of the people where that process must play itself out: creating a cultural transformation, recognising our responsibilities towards enlargement, towards building new strategic partnerships, stressing the primacy of politics, reforming the House, communicating our public purpose. These are the aims of my presidency. They can be summarised in one phrase: working together to create a Europe fit for its future.
(Applause)
Mr President, ladies and gentlemen, we had the opportunity to congratulate our President on his new office on 15 January, and I want to do so again today. Mr President, I would like to express our group's congratulations and appreciation to you for the way you have just spoken. One got the feeling from your speech that your role as President is not just a representative duty for you, but that politics, what we can do here in Parliament, is something close to your heart. In any case, it is that sentiment that communicated itself to us. We want to thank you for that and express the hope that you will be able to keep to this policy in these two and a half years of practical work.
Mr President, I feel particular gratitude for the way you spoke out in favour of us inviting observers from the candidate countries to Parliament and to our groups once the treaties have been signed. I think that this idea, which our Group of the European People's Party/European Democrats has promoted for some time, is an excellent one. We must make it clear that political debate must not be dominated by such issues as when agricultural aid is going to be fully operational in the candidate countries, when these or those other conditions are going to be complied with, but we must rather be saying clearly even now to people in the candidate countries: you are welcome in our community of shared values. That is why we also want soon to welcome to Parliament members of the national parliaments as observers, as partners in dialogue, as people with whom we can discuss the future of Europe. We are right alongside you if you are about to put that formally into effect by means of resolutions.
You rightly spoke about the strategic partnership in the Mediterranean countries, in which context you mentioned human rights. It is easy for us in this House to talk about human rights in quite abstract terms. We have been talking about terrorism in recent weeks and months. My group is definitely in favour of combating terrorism, but, in the weeks, months and years ahead, we must take care not to permit violations of human rights in the name of counter-terrorism.
This means that we must speak out when human rights are violated. Let me give Chechnya as a quite specific example. We must not close our eyes to what is happening in Chechnya just because we say we have to combat terrorism. This is something we cannot allow!
(Applause)
You mentioned interinstitutional balance. It is with great disquiet that I see how some governments are now trying, for whatever reasons they may have, to cut down to size the European Commission's role as Guardian of the Treaties. Even though it may bring us into dispute with a government on our side, our group will not permit a crucial Community institution such as the Commission to have its rights and powers interfered with. It is the Commission that is the Guardian of the Treaties! Madam Vice-President Loyola de Palacio, we urge you to pursue this approach with determination. We are there alongside you.
Much has been said about the Convention. We are, in fact, going to be discussing it this afternoon with the President. I believe that, right from the start, we have to counteract the impression that it is not the Convention that is to play the principal role. We have a praesidium in which there are three people with specific offices: the chairman and his two deputies. We need working procedures for the Convention. That is the new method and you have given it expression. We need a way of working that is transparent and public, and that is why the Convention as a whole must be at the heart of the work. The work cannot be delegated to the praesidium, to the triumvirate of the chairman and his two deputies. It is clear that the leadership function naturally devolves upon the praesidium, but the work tempo - including the frequency of the Convention's meetings - must be such that it is the Convention that conducts the debate on the future of Europe.
Turning to the issue of the statute, which you have addressed, our group supports the introduction of a Members' Statute, but we also say that Members' independence, integrity and dignity must be guaranteed, and, in law, it is we who draw up the Members' Statute - and not the Council! So, at the end of the day, this is not about us saying 'yes' to something proposed by the Council, but rather we are the ones who make the proposal, and then we must work with the Council towards a result.
Please permit me a concluding observation, Mr President. You have just referred to Mr von Wogau's report on the financial services proposals and on the Lamfalussy Final Report, on which we voted yesterday. I am addressing my remarks to Mr Ramón de Miguel and to the Council when I say that this was a fine hour for the three institutions, the Commission, the Council and Parliament. If that is how we go about our business in future, we will achieve something. This is not just about which of us - Commission, Council or Parliament - achieves the most; on the contrary, our common task is to get Europe moving. Your speech, Mr President, was manifestly in this spirit. We stand alongside you, encouraging you to be committed and consistent in giving your words practical expression over the next two and a half years.
(Applause)
Mr President, on behalf of the Socialist Group, I welcome your Presidential programme. You started with a statement: the culture of change in this second half of the legislature. I would say that, fundamentally, what this requires is the consolidation of the culture of democracy in the European Union.
We are facing a veritable obstacle race, in political and electoral terms, in the next two and a half years. I believe that there are basically two things we must do: one concerns our citizenship. We already have European citizenship and the euro, but we must convince our citizens to participate actively in the forthcoming elections to the European Parliament. And this is something that we must all do together.
At the same time, we must focus on those who wish to become citizens of the European Union, the citizens of the candidate countries and try to engage them in the most noble aspect of our great adventure, which is not simply discussing budgetary issues, but sharing a common destiny founded on peace and democracy. I would say that these are the noble objectives that we share with a view to making Monetary Union, which is already a reality, into an Economic Union and, above all, as you rightly said, a Political Union, giving primacy to the most noble aspect of politics in public life.
There is also another important dimension to the European Parliament, which is our voice stating the universal primacy of human rights. Not because we are superior, but because we Europeans have learned, in the course of a long and painful history, that human rights are the best cement for maintaining peace and prosperity. This is an important point, both with regard to the world that borders our own - I am thinking here of Eastern Europe, the Caucasus and also the Mediterranean - and especially with regard to the Middle East.
I welcome the fact that yesterday, for the first time, a large number of Members took part in the debate on the Middle East. We must keep this up.
With regard to the most tangible issues that you raised, the agenda of reforms, I should like to express my agreement with you, in that the most important thing we can do is to make our message more specific and to give primacy to political debates. In this regard, I also wish to thank you for having mentioned the work of the members of my Group, who are also Members of this Parliament, but whom you mentioned specifically.
First of all, with regard to the reform of the Rules of Procedure, the Corbett report. It is obviously Parliament that must decide, but the President also has powers of proposal and of approval. The Corbett reform is not only the product of the rapporteur or of the Socialist Group. This reform is something as vital to us as the air that we breathe. It is absolutely crucial if we are to ensure that our debates resonate beyond the walls of this Parliament.
Secondly, the Members' Statute. At the moment, the Members' Statute, which is a long-standing ambition of this Parliament, towards which we have been working for many years, is not simply something we wish to see. It is constitutionally essential if Parliament is going to be a member of the European Union with full rights. This is the issue: we are not simply discussing the problems, the type of Assembly or the advantages that we could gain. This is an issue of dignity and of equality between the citizens and their representatives.
As you know, you have always had the support of the Socialist Group on this matter, and considerable progress has been made by recent governments that are part of our political family. I also hope that you also maintain your resolute support for the work being done by the rapporteur, Mr Rothley, not only because he is rapporteur for the Socialist Group, but as I have said on other occasions, because this is the birthright of the entire Parliament.
With regard to defending democracy within the European Union, I welcome the agreement reached yesterday on the Lamfalussy programme on the basis of the von Wogau report. I wish to highlight a few points that I consider to be crucial and which should lead to Parliament maintaining a very firm stance.
First of all: governance. This is an absolutely crucial issue and we must prevent a drastic reduction of our powers and a return to commitology. I urge you, Mr President, to ensure that the interinstitutional working party announced by President Prodi in the December Plenary and which the President of the Council, Mr Aznar, also ratified here, is set up as quickly as possible so that we do not see our power of codecision eroded.
Secondly, immunity. Recently, there has been a major shortcoming on an essential issue, from the point of view of the dignity of Members. I am counting on you to take this issue seriously so that we do not find ourselves in a situation in which a fundamental aspect of parliamentary dignity is rendered meaningless.
Lastly, the Convention. I also thank you for having today appointed Giscard d' Estaing as its Chairman. The Convention is the daughter of our parliamentary work, but it also has other partners and members and I think that Parliament must act as the keeper of the conscience in this field to ensure that the Convention is visible to the public, achieves tangible results and is not simply a forum for discussion. Furthermore, it must be able to push forward and develop something on which we can all agree.
As you know, Mr President - and with this I shall close - we supported an excellent candidate, Mr Martin. I see that you have integrated many of Mr Martin' s ideas into your campaign, but in any event, I should like to say that if you implement this programme, you will have the loyal and honest support of the Socialist Group in this work, which concerns all of us.
Mr President, my dear Pat, congratulations once again, this time on your new professional début. It is splendid to see you doing what you promised. You are showing yourself to be trustworthy. We have obtained a new Europe today, but we have also had a new Parliament since January. Now, we are to be politicians, not technicians, and you have shown, and will show, us the way. Pat, we are hungry, in fact very hungry, and we have an appetite for change. Our group will support you entirely as you prepare the individual dishes that can satisfy us. However, our group will always have an appetite for change. In Denmark, we have a lovely song that our family often sings. It goes like this: 'Life' s harvest is in struggle never ceasing...' , '...while changeless calm is death' s abode' . Our group has always wished for struggle, for we have an appetite for change.
Enlargement is the most important matter we are facing at this time. It is about people rather than about technical devices, budgets, laws and rules. We are clearly the place where people are to meet, and we must make this place work. Our group will do everything to move the tradition on, as we have already done by now inviting members of the national parliaments in the candidate countries to visit us. What is most important, however - and what we have a very great appetite for - are reforms to this House of ours. We have a need for reforms, and not only reforms of our statute - important as those are - but also changes to the way in which we work, so that we can deliver the results our electorate wants to see.
That leads me on to my next point, concerning contact with the people. The prerequisite for being in touch with the people is that we should be able to deliver the goods and, more specifically, the goods that people demand. That means being able to put our own house in order and being effective and concentrating on what is really important and what we have some influence upon. In those terms, what is most important are reforms, results and communication, and certainly it is splendid to hear you communicate. You are enthusiastic, you show your feelings, you are colourful in your speech and you use the right words. I would almost go so far as to say that we in effect have a female President, for you employ the feminine side of your personality: imagination and creativity; and that is what we need if we are to reach our citizens. We must be politicians, not technicians. All right, we were unable to have a woman as President, but a man with feminine sides to his personality is no bad thing either.
The Convention is what is most important in connection with the Europe of the future. Moreover, it is important that we should not just engage in navel-gazing but try to find solutions to the tasks facing us. Rather than get bogged down in a dispute about whether we are to have a 'Constitution' , a 'Basic Treaty' or a 'federation' , we should design a system in which there is democratic control over political decisions. When we draw up legislation for our citizens, they must be able to see who are making the decisions, and those who are must be democratically accountable for them. That is the message of the Group of the European Liberal, Democrat and Reform Party. We want to see political accountability in Europe. We are "fit for the future" , but our group is also "fit to fight for the new Europe" , as well as being "fit to fight for the future together with yourself" .
Mr President, the Group of the Greens and the European Free Alliance is pleased with your speech because, in it, you remind Parliament of its political role and do not dwell on technical details, although I am certain that it will take a lot of time to regulate these. We do not want to be a well-oiled voting machine. We want to make history and we want to highlight Europe' s own role in the world at a time when peace and stability in the world are under threat. It is not sufficient to organise development cooperation. We must be able to promote peace and stability in a European manner, on the basis of our values. We want to maximise our role as a parliament. We want to monitor. We want to enact laws on behalf of public opinion but also in contact with that opinion and with the media which should bring us closer to the public.
A great deal of progress has been made. I arrived in this Parliament having had experience of many parliaments before, sometimes parliaments which were usually better attended than this one, a phenomenon which I regret. Outside these walls, people often think that we are not a real parliament, but I have found a true parliament here. However, we must ensure that we have a statute, we agree with you on that, otherwise we as MEPs lack credibility. In addition, we must also further shape the assistants' statute into which Mr Onesta has put such great effort.
Moreover, we must be given more competences. Codecision must be extended rather than eroded, and this must be done in a fully transparent manner. Needless to say, the activities must be reformed. The will to reform is there. A great deal can be done within the current Rules of Procedure, provided that the will is there, the will to debate rather than read out little monologues prepared on paper, the will to be present and to enter into dialogue with each other. The debate must not stifle pluralism, quite the contrary. We are here to talk, for we are a parliament in which it must be possible to express the whole range of opinions. This is why we do believe that the Corbett report is a solid basis for a discussion, but if it means that the rights of small groups are cut back, or the rights of individual MEPs compromised, then we touch the soul and diversity of this Parliament, and that is not acceptable.
We also want to express our slight concern to the Council. Parliament cannot accept shortened procedures if the Council fails to debate with us in our committees. We can hold more debates there, but not in the absence of the Council, not without the attendant transparency and not without the debate that we want. We must condemn creeping reforms without clear objectives. We want more democracy, respect for subsidiarity, a rapprochement between citizens and the European Parliament and a dialogue with the regional and national parliaments. If not, the already strong distrust among our citizens will only grow. We must clearly establish the legal basis for our actions once and for all, and not let our legal basis be taken away.
We welcome your instruction to prepare the future in consultation with public opinion and with the parliaments in the candidate countries. You are moving closer to them. We encounter them in the joint meetings. Why do we not open up our committees to enter into debate with them, as we also want to do with our own public opinion, and why do we not open up our sumptuous chambers more than has hitherto been the case?
The Convention will be the proof of the pudding. We are putting our trust in this. If we want to prepare Europe for tackling the enormous tasks of enlargement, the Convention cannot afford to fail. It should not endeavour to write a cookery book, which is subsequently used in some new night-time session to concoct a grim menu. We want a Convention that knows the direction in which Parliament wants to guide it. As the European Parliament, we must face up to our task in that Convention and involve the others in that debate, both regional and national parliaments, as well as public opinion, and ensure that Europe takes the qualitative step forward that is required for enlargement.
Mr President, during the debate held in preparation for the election of the President of Parliament, I had the opportunity to say what I expected of the new President. Basing my comments on the undisputed observation that the increasing numbers of citizens are showing a very worrying lack of interest in the European institutions, I said that the number one priority of the new President should be to do everything in his power to win back their confidence. I am therefore pleased to see that this objective is implicit in your programme. You said that we must win back the confidence of the people. We fully support you in doing this.
How can this be achieved in practical terms? I myself have come up with three ideas. I think that two of them partly cover the same areas as your plans, but I would venture to say that the third idea could remedy a shortfall.
The first idea concerns the involvement of citizens in the debate on the future of Europe. I suggested that our President launch, in parallel with the work of the Convention and in conjunction with the national parliaments, a campaign on the theme 'Let your voice be heard' . This would be an incredibly bold experiment for our institution to undertake. We should stimulate a real confrontation of ideas, as you said, we should listen to what the people have to say to us on what they expect from Europe and strive to connect the Convention to the subjects of these diverse discussions. Then we should all face up to our responsibilities. We want the Convention to shake up the IGC, so let the citizens shake up the Convention!
My second idea was for our President to take the initiative, along with ourselves, in organising meetings in Parliament of groups of citizens from various European countries to discuss common objectives that we could support.
I mentioned three examples. The first is to organise meetings involving young people to discuss questions that directly concern them, such as Erasmus-type grants or the full and mutual recognition of qualifications, as well as broader subjects - we could call them more civilisation-related issues, like those that were recently discussed in Porto Alegre, under the alluring title 'Another world is possible' . Another example is to invite women from all over Europe to meet and discuss the question of the full application of Treaty provisions that encourage equality. The last example, which is similar to your proposal, Mr President, is to organise meetings of members of civil society from the candidate countries and Member States to examine, together, the ins and outs of this quite historic undertaking and to give us the best possible chances of making it a success. In the same spirit, you proposed to invite observers from the candidate countries and we shall support you in this effort.
The third idea that I mentioned two months ago is the only one that I fear was missing from the speech you gave this morning, and that is the idea of putting pressure on the Commission and the Council regarding several emblematic legislative texts that clearly spell out to our fellow citizens the direction in which we want to take Europe in the future.
I am personally thinking, particularly at a time when so many businesses are undergoing restructuring, of the directives such as that on the information and consultation of workers, that on the European Works Councils, or even of the framework directive on services of general interest, and am looking forward to the possible - and, in my view, desirable - reform of the Treaties in this crucial area.
The general approach advocated by my group and the many practical suggestions that turn it into a reality are the same as they were before your election and they will remain thus during your mandate. In this spirit, we will naturally be prepared to help you to make our Parliament a positive role model for millions of European citizens.
Mr President, on a lighthearted note may I firstly say that I am extremely pleased to be here to witness the discovery of the feminine side of your personality, revealed to us this morning. Let me also assure colleagues that there is a tougher side to the personality of the President, as I have seen in another House in another place.
I warmly welcome the statement made by the President to us here this morning. I am genuinely pleased with the response to it by the people who have already spoken. It augurs well for the change that we know must take place - a change that we have been hesitant to face up to for quite a considerable period of time. I would like to go on record as saying that this, in my view, is the first serious attempt in a long time to take up the challenge of the need for change. We often see change as something that is always desirable but that can wait until tomorrow. Now, with Pat Cox as our President, we must confront it from day one. I welcome that. There is an obligation on each and every one of us to support that change.
My Group in particular welcomes the changes that you have outlined in your statement. They will make this Parliament more meaningful. They will give it the role that Parliament must, and should, have and which we know it has not got. They will give us the type of debate that will mean we can put away all the documents we read diligently and carefully on technical matters that we should not be debating at all. Let us debate the political issues.
Mr Barón Crespo mentioned the good debate we had yesterday with the High Representative, Javier Solana. It was a good and open debate, but we should have had more debates like that one. It should not just be a privilege for us to have Mr Solana present; perhaps he should be here on a more regular basis. He is accountable to this Parliament - we should not overlook that. That is important too. I was delighted that Commissioner Patten was here yesterday because his is a role that we must respect and support as well.
I should like to thank the Commission and the Spanish presidency for being here at this most important debate here today. They too have a role. I have consistently supported the view that the Commission's best friend is the European Parliament. Parliament will support the Commission and make sure it is not sidelined by one or two of the larger Member States wishing to do so for any particular reason. I also know that the Commission is the best friend of the smaller Member States within the European Union, which can count on protection when they need it.
As regards the representatives of the Spanish presidency, it is right and proper that they are here today and I thank them for coming. Last November they came and met the political leaders of the groups in this Parliament and held open consultations with them on the agenda that they proposed to put forward during their presidency. This was a worthwhile initiative that we welcome, value and appreciate. It is not so long ago that the outgoing presidency refused to come to this Parliament to report on its activities because it wanted to go immediately afterwards. It did not want to answer questions. We should not accept that.
Much reform is required within this House. We will support that reform. I welcome what Mr Cox has said on the different matters he mentioned. He mentioned the need for the statute. There is full support for the statute and I welcome the fact that the consultation is going to take place from the bottom up, involving everybody in a decent, fair, upright, open and democratic fashion. This will contrast with the past, when Mr Rothley was working on his own and efforts were made just to get a deal done to give a presidency something to their credit at the end of the day. That was not good enough then. It will not be good enough now. We have all involved ourselves in this debate and something worthwhile will come from it.
As regards the workings of the Convention, I very much welcome the suggestions that have been made here today. I would add, though perhaps not with 100% conviction, that the meeting that is taking place today between Mr Giscard d'Estaing and the heads of the political groups should not have been confined to the heads of the political groups. Consideration should perhaps have been given to having that meeting in this House to let all Members see what is going on. We have urged Mr Giscard d'Estaing not to have his little meetings behind closed doors. We have called for the rhythm of the Convention to be dictated from the floor and to involve the Members from the different states in this House, yet we assist Mr Giscard d'Estaing by having a private, cosy little lunch at which half a dozen people will be present. Think again, Mr President, when these matters come up for debate and discussion.
As regards enlargement, I very much welcome and support your initiative to invite representatives from the parliaments of the applicant states. That is good, right and proper. Let us have debate and discussion. One small word of caution: let us not overplay our role and move into an area where we might be overlapping the negotiating mandate of the Commission. We have to be careful and I would trust your experience and judgement in that. I speak from my own limited experience in that area, which I shall relate at another time and in another place.
Finally, I support and commend your approach towards promoting external affairs. Might I ask you to look at the role of the parliamentary delegations in this particular area? Are we doing Parliament justice? Are we doing justice to anyone when we meet a delegation from India, say, or China once a year for one-and-a-half or two days? Is that promoting foreign relations? No, not in any shape or form. Why are we not, for instance, opening up discussions and debate with Iran at the present time? If those advocating change within the Iranian regime need help and support through debates and discussions with people like us, why are not we giving them that? Is it not about time we became masters of our own policy, our own approach, our own attitude in foreign affairs?
Mr President, you have made a great start. I warmly support you. I wish you well and I will be with you right along the way.
The only modest correction I should make is that Mr Giscard d'Estaing will not be having lunch with the group chairmen. Today's meeting precedes the Convention, but I guarantee you that when the Convention starts and we know how it will be up and running we should insist on full accountability to Parliament on the floor of this House.
Mr President, your speech today shows the value of the open election campaign. We have taken the time to discuss our own circumstances, and I should like to thank the President for his contribution and the discussion today, as well as table proposals for consideration.
Consolidation of the laws could of course take place through our refusing to debate, or directly rejecting, proposals that are not consolidated. It cannot be sensible to accumulate 70 amendments in order to see how the law stands where fish are concerned. A reform in the interests of transparency should ensure that all meetings are open and all documents accessible, unless a qualified majority approves an exemption supported by reasons, of the kind we approved in the Martin/Bourlanges report. Political appointments must be a thing of the past. In future, everyone should be appointed and promoted according to their qualifications, here in Parliament too, and we could make a fresh start with those who are now to be appointed from the candidate countries. The plenary sittings must be turned into lively occasions. A third of the time could be set aside for spontaneous debate, as you intimated. Those active in Parliament must have the opportunity to tackle the Commissioner and the President-in-Office of the Council if they do not receive answers. All MEPs must be permitted to speak at least three times a year. The number of votes must be cut back so that we are only voting on political differences. After each debate, the coordinators should meet and make the technical preparations for the voting. Details of the voting list should be known at least a week before voting takes place so that we can all consult our electorates and be aware of what we are voting on.
The way in which posts are distributed should be revised. The d' Hondt method could be replaced by the Saint Laguë method in which the distribution is on the basis of 1,3,5 instead of 1,2,3,4,5. It would provide the same proportionate distribution, but it would make it possible for the smaller groups not always to have to take what the large groups leave aside and, in cases where the small groups are not represented, they could be appointed as observers. The independent Members should have their quota of opportunities, and we should ourselves remove all forms of discrimination instead of risking new legal proceedings. The Corbett report' s attack on the small political groups should be replaced by a gentlemen' s agreement through which we achieve some of Mr Corbett's objectives without reducing the groups' rights. In the Convention, majorities and minorities must have the same access to qualified aid and be able to put forward, and campaign for, proposals in the same way. There cannot be special rights for specific positions. The European Movement and the federalists do not have a sole and exclusive right to organise the debate with civil society using Parliament' s money. We must join in getting the whole of Parliament and the Convention to operate in such a way that all Members representing all positions feel they are being treated properly and on an equal basis. Today at the meeting with Mr Giscard d' Estaing, we must make a point of ensuring that all alternates in the Convention are given full rights of participation in the work. Good luck with the reform work!
Mr President, you have called for a more democratic and less bureaucratic Parliament. I see this as an important concept, and so I would like to start with the situation of the Unattached Members, the 33 truly second-class Members who do not have access to the d' Hondt system which is used to distribute everything in this House, who are not entitled to table documents or amendments and who are forced to admit even to their electorate that they are unable to play a full part in the Parliament' s work.
There is a report which has been at a standstill for two years in the Committee on Constitutional Affairs; moreover a judgement was returned a few months ago by the Court of Justice which raised a number of important points in terms of whether those measures were appropriate or did not need to be amended, or whether legal penalties should not be imposed for failure to apply them. Mr President, I call upon you to pursue this matter and to revitalise that aspect of the work of this House, for I feel that, precisely with regard to the goal you mentioned, one of the problems facing us is not just the general, essential need to make our working methods more democratic and to ensure greater participation by all the Members, but also to take into consideration the second-class status of the Unattached Members which is endorsed and still confirmed in this House.
From this point of view, Mr President, as has already been said, the Corbett report not only fails to provide an adequate response but is also, in a number of respects, a caricature of what should be an endeavour to improve our conditions. How could one possibly envisage - the Members may not be aware of this, but Mr Corbett did make this suggestion - doing away with topical and urgent debates, which are one of Parliament' s opportunities for real political debate, as President Cox said? At this point, we might just as well do away with the resolutions at the end of political debates as well and, that way, we will become even more of a machine for voting on reports. I feel that this is not the right direction to take and, in this connection, I genuinely hope that the political groups, the Members and the Committee on Constitutional Affairs itself will carefully reconsider this suggestion, which is not a good one. Mr President, we need a Parliament whose work is better structured. When we have major debates, attended by members of the Commission or the Council but where only 10 or 15 Members of this House are present, it does not reflect well on Parliament. Parliament is not doing itself any service. Then, two hours later, maybe, this House becomes a sort of voting chamber, not least because, as we know, the existence of a certain penalty system makes it convenient to come here and vote. We used to have explanations of vote and a system which made debates visible and comprehensible for journalists and the public. That is no longer the case.
The other point concerns publishing our debates. Mr Collins has raised this point and the other Unattached Members agree with him. Even today, for example, this meeting could have been organised in such a way that everyone participated or it could even have been transmitted over the internal system. I feel, and it is our deep conviction, Mr President, that, just as your election was broadcast over the Internet - and this was a major step forward - in this age of the Internet, both committee and plenary debates can and should be broadcast to give all the citizens, not just the European citizens, access to our work.
Lastly, a word on the subject of the statute, Mr President. The statute is important, but it must also include Members' prerogatives; in other words, it must not be a statute centred solely on the financial side of being a Member of Parliament. I feel that the challenge facing us is to produce a Statute that definitively defines and establishes MEPs' status, their responsibilities, their prerogatives and their rights in respect of the institutions preparing for enlargement. I wish you every success in your work in this area, Mr President, and I hope that major reforms will be achieved under your presidency before 2004.
I wish to begin by congratulating you on the state-of-the-European-Parliament address, which perhaps, like other state-of-the-Union addresses, should become an annual event.
I personally think you have made a very positive start as President of the European Parliament. If we are to carry out the reform agenda that you have discussed, then we need an esprit de corps in this House. The way in which you have engaged the Bureau of Parliament, the Conference of Presidents, the committee chairs in your agenda, already in your first month, shows a determination to work across the whole of this House in order to deliver reform, and that is very encouraging.
But, at the same time, you have also done the same with the institutions. Although we should not overstate these things, there is already an improved relationship between the Commission and the Council and this institution - and, perhaps most importantly - you have shown a willingness to take tough decisions. That is something which, I am afraid, will become more and more a feature of your presidency, but we will have more and more occasion to take hard decisions.
If I have any criticism of your speech, it was not in terms of the content - there was hardly a word I disagreed with - but that I perhaps detected an element of "mission creep" in your speech. If you try to do everything, you may end up not succeeding in doing very much. I would encourage you to stick to just two or three key items: enlargement being the vital one; the internal reform of this House being the second; and also, as others have said, the communication strategy of this House to connect better with the citizens of the European Union. If you achieve progress in these three areas, you will have achieved very much indeed.
Your speech also correctly got to the dilemma that we face. If we are to improve our standing as an institution, then we have to reform internally. That means a little navel-gazing. However, if we spend two-and-a-half years navel-gazing, then we will be even further away from the citizens out there. So we have to combine the two. We have to conduct reform within the structures of this House while on the floor of this House, as you rightly say, connecting with the citizens by discussing the major items that face them in their daily lives - to actually talk about the issues that matter out there, not the issues that matter in here. It is out there that really matters to us.
Mr Dell'Alba made a point I had wanted to make. When you talked about inviting the members of the applicant countries' parliaments to be present at the enlargement debate here, I agreed with you, but my immediate reaction was to wonder where were they going to sit.
Then I looked around the Chamber and realised that there would be no problem in finding seats for them in this House. There we have a double dilemma: one that you have identified, which is to make our debates more lively and interesting; but another one, which we have tried in the past to solve and need to try again: to make this plenary the focus of our four days' work in Strasbourg. There is plenty of other time for committee and delegation meetings, and for meeting lobbyists, etc., but when we are in Strasbourg, the plenary should be the centre-point of our activities. In fact, for most Members it is a side-show when they come to Strasbourg; the average Member spends less than five hours in this Chamber during a Strasbourg week. It should be where they are most of the time; it should be the focus of our activity; you should feel that if you have not been present at the plenary, you have missed out on something. Instead, sometimes you feel that when you have been in the plenary you have missed out on something that has been going on elsewhere. So we have to refocus to make this the centre of activity: a livelier Chamber where we really discuss the day-to-day issues.
One last but important point, because both you, Mr President, and Mr Poettering in different ways referred to it. I welcome the decision on the von Wogau report - it was a right decision. But I do not believe, as you indicated, that better regulation or the long-term solution to what Mr von Wogau was dealing with in the Lamfalussy proposals can be left to the Convention. We have to focus on that in the next two or three months because the June Summit will deal with governance and better regulation, and it may be, if we do not focus on that now, that by the time we get to the Convention the pass will have been sold in June, so it is important that we look at this issue now and do not think that von Wogau was even a five- or six-month solution. It was a short two- or three-month solution to a very important point in terms of the powers of Parliament.
Thank you very much and, again, congratulations on the progress you have made so far.
Please be assured that, as I mentioned in the speech, I want to work between now and the Barcelona Summit to put together the interinstitutional working group or at least to be able to engage in that dialogue. The Spanish Prime Minister has already subscribed to that idea before this House. The Commission presidency has also backed the idea. We need to lock it down. You are perfectly correct: it is not something to be left for the medium term. But its agenda is one that will carry us over a number of other major hurdles.
Mr President, I should like to start with a little irreverence which only your Irish colleagues can take the liberty of doing. As I address you, it is a great pleasure for all of us to move from the era of Paddy the Irishman to Paddy the President. In your own area of Cork in Ireland they would be tickled pink to think that we were discussing the feminine side of Pat Cox in Parliament this morning. But it is right that we should. I concur with Mr Collins. But there would be some amusement in some of the more rural parts of Ireland at the tone of the debate. I thank you for your contribution this morning. I thoroughly support your plan, as you have laid it before us.
More importantly, thank you for addressing us in a language that was devoid of Eurospeak. One of the great problems in all the European institutions is that we have developed a language, a glossary of terminology that has created a barrier between ourselves and the people of Europe we represent. We have created that barrier not just between the people but between ourselves and the media, on whom we depend to sell our message to the people of Europe. Your contribution this morning was devoid of Eurospeak. For that I warmly congratulate you. It is important that we all follow suit - from the technical end to us as parliamentarians - as we express ourselves.
May your enthusiasm not wane for the next two-and-a-half years and may it prove to be infectious as you represent us throughout Europe and indeed further afield. May your affection and obvious love of this Parliament, of these European institutions prove to be infectious as you address gatherings throughout your term in office. May it be particularly infectious in our country of Ireland as we endeavour to awaken from their slumber, from their indifference the 65% of the Irish electorate who failed to turn out to vote for the Nice Treaty last June, as we yet again try to offer them the opportunity to endorse enlargement of Europe between now and the end of December this year. It is most important that we enthuse our peoples and - top of your agenda - enthuse the Irish people for the enlargement project which we all support.
I wish you good health and Godspeed for the next two-and-a-half years.
Mr President, I shall keep it very brief. I am delighted that you have emphasised the 'primacy of politics' . In the final analysis, this Parliament has grown from a paper tiger into a watchdog of democracy, and that is down to politics. In my view, communication and information are crucial in this connection. Information more so than communication. They are not the same. Communication is about bringing news. Information implies a dialogue with those to whom the information is directed. The dialogue must be open and objective, and should not degenerate into indoctrination and propaganda but should comprise communication and information. Sound information means that one has to present something of substance, that one has something to offer or something that one can pass on. It need not be perfect, but a dialogue is necessary to make any improvements.
How will we deal with this? There are countless reports on this subject. I myself had the honour of being the author of one of the many that are stored in the dark recesses of this institution. There have been many reports, yet little has changed in the many years I have been in this Parliament. How will we tackle this? Could I make a suggestion, as we have tried all manner of things? Why do we not hold an open debate? You as representative of Parliament, along with those you select, you on behalf of Parliament along with the representatives of the media. Not with the intention to indoctrinate. I know how anxious the media is about propaganda, and with good reason. But simply an open dialogue to examine together how we can best serve the parliamentary, democratic culture, and hence Europe, a democratic Europe, for this is what is at stake in the final analysis.
Mr President, I wish to say first of all that your work programme is also ours and that really your ambitions are also ours, and I am sure you will have the support of the House.
I wish to make three distinct observations. Mr President, you spoke of a realistic and intelligent defence of the prerogatives of this House; you mentioned the Lamfalussy report; also, yesterday you decided not to attend the Court of Justice and to adopt a long-sighted approach on a matter vital to Europe' s citizens.
I would say that this intelligent defence of our prerogatives - which are not our own, but which represent our responsibility towards the citizens - is a leitmotif that I wish to highlight.
Within this defence of our prerogatives and this maintaining of better relations with the other two institutions, in which we all have an interest, there is, nevertheless, one aspect that you touched on briefly and on which I should like to focus: access to the 'screening' documents for the candidate countries which, to date, are being denied us.
It makes no sense for us to ask our colleagues from the candidate countries to familiarise themselves with these 'screening' documents, whilst we ourselves do not have access to them. This is one of the practical issues, which should not simply be of concern to us, but which we should attend to immediately.
The second aspect concerning this Parliament' s prerogatives is image. One image reveals more than a thousand words and the press conference held yesterday by the three institutions, together with the rapporteur, Mr von Wogau, will mean that, in future, we will not have to read, as has happened before, that a directive has been approved, when what has really been approved is a Council common position. The three institutions are committed to demonstrating responsibility towards the citizens to produce effective and good legislation. Which leads to the second aspect: the insistence on the rigour of this institution is important. The three institutions have to improve the quality of legislation. This has been said on various occasions and is one of the great challenges overall, not just for the European institutions.
Legislation must be legible despite its complexity. We must eschew jargon and unintelligible expressions, as has been said. To this end, when it comes to reforming this House, I wish to point out that this is a House of committees. We must support your idea - expressed, amongst others, by the Provan group and by other working parties within Parliament' s Bureau - that the more technical work must be carried out by the committees, but without its visibility to the citizens suffering. It is important that the citizens understand the work we are undertaking, not only in Plenary, which is already happening, but also in the committees. This is why we have to improve the committee' s system of communication with our citizens.
I shall finish by discussing a third aspect, which is dialogue with the citizens. Mr President, you are a magnificent representative of what this House stands for. Your personal skills will ensure that we are able to undertake a useful piece of work. I use this word carefully: we have worked constructively on European integration, on what the European institutions really do, on what this House does and on to what extent we in this House feel responsible for the extremely important task of representing Europe' s citizens.
Mr President, I too would like to congratulate you on an excellent start to your presidency. This debate has shown that there is much support and much appetite in this House for reform, in this lively exchange we are having in the catch-the-eye procedure at the end of this debate.
You were kind enough to refer to my own report, which hopefully will be on the agenda at the next part-session. We are building quite a broad consensus on the bulk of the proposals contained in my report. In the last few days many groups have been kind enough to invite me to address their meetings and to engage in building this consensus. I am now quite confident that there will be a majority next month in favour of a useful package of reforms that will not solve all our problems - far from it - but will be a useful step forward.
To those colleagues who feared that there may be elements of my report which are unfavourable to the smaller groups, I would like to reassure them. There is nothing that significantly undermines the position of the smaller groups in my report. If they continue to have fears, I shall be very happy to meet them to try to find a solution to any issue they wish to raise. My preferred solution is to persuade them, but I am open to other solutions if we can find them. This will be a useful part of the reform process and I thank you very much for your support.
Mr President, on a point of order: I just wanted to engage in 30 seconds of navel-gazing. I agree with everything that has been said about reform. But when we talk about reform, let us not forget the conditions in which backbench MEPs work in this House. David Martin reproached us for not spending more time in the Chamber, but one of the problems is the amount of time we waste getting to this place. I will not relaunch that debate, but anyone looking at this splendid Chamber and the palatial public spaces of this building would not believe the cramped conditions in which a backbench MEP works. Please do not forget, you important people who have spacious offices - even the secretaries-general of the political groups have office space four times that of a backbench MEP - that when you have an assistant and a stagiaire crammed into one office, you have no place in which to meet visitors.
Mr President, will you at least pledge to back us in getting computers for MEPs, preferably flat-screen computers so we can fit them on to our desks in our tiny offices and be more efficient for the 21st century? I am sorry to raise such a brass-tacks issue: I know parliamentarians are always shy about raising the matter of their own working conditions but, frankly, unless we can be efficient in dealing with our work, we cannot deliver good service and present a good showcase to the world. I would not like people to look at the masses of space in the public areas and then come and see our little cramped offices, out of which we lose a third for a useless bathroom - but that is another matter. Please help us to be efficient, Mr President.
The Bureau is looking at the technological aspect. I am sure we can do that. I am not sure what I can do as regards the buildings aspect, but you have my sympathy.
Mr President, it is being stated that President Prodi took a position in a press conference yesterday on Commissioner Verheugen's behaviour in the Commission. This has to do with Stability Pact issues. Mr Verheugen is alleged to have assented in the Commission to the Commission's decisions, but then, last Sunday, to have dissociated himself from them in an interview with a German newspaper. I wish to ask you to give consideration to a procedure whereby we, that is, in Parliament or some appropriate forum, might hear an explanation of this from Mr Verheugen. That is my request, which I would like to make a matter of public record.
I will check with the Commission as to whether the Commissioner is available to come to the House this week or, if not, on another appropriate occasion.
Mr President, since Mr Poettering has raised this issue, I would remind him that, for the last six months, we have been waiting for Mr Bolkestein to speak to us, as we requested, on the remarks he made about Islam. I think that we must start at the beginning, because otherwise, only the Group of the European Popular Party will be able to raise these issues and I believe that we all have the right to have the Commission make a statement.
As long as we make sure we are dealing with issues of political substance and not something else I am sure we can find a modus vivendi.
I should like to thank everyone who has participated in today's debate. I should like to say in particular to the Commissioner and the Council present here that we are normally not so self-indulgent in terms of the time we take to talk to each other as colleagues. It is very important that in this House we work towards establishing an esprit de corps. It is very important that we work on this culture for change. If we do that I guarantee that the other two institutions will also benefit. I hope this has been time well spent for you too.
The debate is closed.
Combating terrorism
The next item is the joint debate:
Council statement - Decision taken on 27 December 2001 on measures to combat terrorism;
Report (A5-0003/2002) by Watson, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council framework decision on combating terrorism (14845/1/01 - C5-0680/2001 - 2001/0217(CNS))
and
on the proposal for a Council framework decision on the European arrest warrant and the surrender procedures between the Member States (14867/1/01 - C5-0675/2001 - 2001/0215(CNS)).
Mr President, it is my duty, as representative of the Presidency of the Council of the Union, to speak briefly about these issues of Justice and Home Affairs.
I believe the position of my country as a great proponent of the area of security, justice and freedom is well known. The Spanish Presidency has, from the very beginning, reiterated its commitment to work closely with the European Parliament, as demonstrated by the appearances before this Parliament of the President-in-Office of the Council, the President of the Spanish Government, the first Vice-President of the Government and Minister for Home Affairs and the Minister of Justice before the Committee of Citizens' Freedoms and Rights, Justice and Home Affairs.
My presence here today is underpinned by the will to maintain a fluid relationship between both institutions and to maintain institutional cooperation with this House.
By approving the first Watson report, which led the way on these issues of terrorism, and the important resolution adopted on 5 September last year, the European Parliament put itself in the vanguard of the international community in the fight against terrorism, and, specifically, it is of great significance that this happened on 5 September, before the 11th, a date on which international society seemed to discover the disease that had pervaded it. I would say that the approval of this report demonstrated the European Parliament' s great willingness to confront the threats of our time.
The content of the Watson report, to which the Presidency subscribes, created the necessary political atmosphere for the European Commission, which had for a long time been working on the preparations for the framework decisions on the fight against terrorism and the European arrest warrant, to table, as a matter of urgency after 11 September, both legislative drafts, which achieved consensus in the Council of Justice and Home Affairs of 6 and 7 December and which were given political endorsement at the Laeken European Council.
The European Parliament has just issued its report on both decisions, with an extremely high level of technical competence and political sensitivity. I must say that the speed with which the Council has had to debate these issues in order to meet the expectations of our society after the events of 11 September should not allow us to forget the importance today of this debate in the European Parliament.
We are obviously aware of the feeling in the European Parliament that it did not have enough time to debate these issues and I should, therefore, like to clarify that the two framework Decisions respond to the European Parliament' s request to the Council in its Resolution of 5 November 2001, to adopt measures to this end. As I have already said, the European Commission spent some time studying the proposals and was able to present them immediately after the attacks of 11 September, thanks to the work that had been carried out beforehand.
With regard to the list of terrorist organisations, the Spanish Presidency is aware of the unease caused in this Parliament by the Council' s adoption, on 27 December last year, under the Belgian Presidency, of a list of terrorist organisations, closely linked to Regulation (EC) No 2580/2001, without there being any prior consultation of the European Parliament, which had made clear its desire to state its opinion on this issue.
Ladies and gentlemen, we are clearly not going to discuss the legality of the Decision adopted by the Council under Article 15 of the Treaty on European Union, and rather than the legality, we should speak about political approaches, and I can say on behalf of the Council that our institution is perfectly willing to maintain the closest contact with this Parliament under Article 39(1) of the Treaty on European Union.
In the specific case of the lists of terrorist organisations, I must emphasise that the Council has prepared two lists. Firstly, a confidential document drawn up by the 'Terrorism' group, which it noted at the meeting on 7 December and which features 34 terrorist organisations. This list was part, until 1 June 2001, of the Presidency' s 'Threat' document, which was confidential and never seen by the European Parliament. Furthermore, under the Belgian Presidency, it was agreed that a declassified document on threats would be drawn up, to be passed to the European Parliament and which you will receive as soon as the various language versions are ready.
Clearly, the Treaty contains no provision that obliges the Council to consult or inform Parliament on this confidential document, which, in any event, would lose its value if it were discussed in public, and is ultimately intended for the antiterrorist services of the Member States.
The other Council Decision is 2001/927/EC, which contains a public list of individuals and terrorist organisations, linked to Regulation (EC) No 2580/2001 and to Common Positions 01/930 and 01/931.
The adoption of these instruments responds to an exceptional situation, in which compliance with the European Council mandate and with Resolution 1373 of the United Nations Security Council take precedence over any other consideration. European public opinion demanded that we act rapidly, visibly and decisively in the fight against terrorism. Despite this urgency, the Council consulted Parliament on Regulation (EC) No 2580/2001, but changes to the legislative format, when the Council reserved for itself powers of execution, in accordance with Article 202 of the Treaty, confirmed by the case-law of the Court of Justice, do not oblige us to consult Parliament. Despite all this, the Presidency of the Council wishes to reiterate its will to have the European Parliament participate, within the framework of the Treaties and to as large an extent as possible, in issues of Justice and Home Affairs, and will keep this Parliament informed on matters of police and judicial cooperation. The presence of the first Vice-President of the Government and Minister of Home Affairs and of the Minister of Justice of the Presidency in these recent weeks in this Parliament underline the will of the Presidency to work with this Parliament.
Lastly, with regard to the definition of a terrorist act, the text of the Common Position 01/931 takes up the content of the Council framework Decision, on which Parliament was consulted.
Mr President, my report is a draft response by this Parliament to two legislative acts: a proposed Council framework directive on combating terrorism and a proposed Council framework directive on the European arrest warrant and surrender procedures between Member States. Together with the creation of the European judicial authority, Eurojust, these two measures form the legislative basis of the European Union's response to the menace of terrorism.
The European Union may allow itself a few moments of satisfaction. These measures represent a major step forward towards the creation of a European judicial space. I would like to thank the President-in-Office for reminding us that this judicial space did not start on 11 September last year, although it would be churlish not to recognise that the attacks on New York and Washington on 11 September gave a political momentum which allowed us to knock heads together and overcome certain objections. Many of us regret that such a stimulus was needed. Nonetheless we welcome the progress it has brought.
What do these measures do? The European arrest warrant applies to a wider range of offences than previous extradition agreements. It makes surrender a judicial, rather than a political process. It largely abolishes the dual incrimination principle. It sets a time limit of 90 days for extradition, giving us the chance to judge all suspects of an offence at the same time. It consolidates the idea of European Union law. The framework decision on terrorism makes terrorism an offence in every country. Currently it has been an offence in only six. It defines for the first time in international law a terrorist act and the offences which constitute a terrorist act. It seeks to approximate laws with common minimum penalties. I commend these measures to the House.
The terrorist threat is deadly serious. It requires a serious response. These two measures constitute such a serious response. I regret - and we have in previous debates here regretted - the absence of proper democratic oversight and control of the Union's procedures of law-making in this area. This House argued for the invocation of Article 42 of the Treaty, allowing these measures to be brought within the first pillar. Nonetheless, we recognise that the process of debate has brought improvements, that our amendments at the first reading have introduced certain safeguards into these measures. I welcome the words from the President-in-Office of the Council about closer involvement of Parliament in the process of passing such legislation.
Other measures, such as the freezing of assets, have been far less coordinated. Indeed, it is not unfair to say, from reports of Coreper meetings, that the European Union has been all at sea in its approach to freezing of assets and other decisions. The motion for a resolution on the table today reflects that.
We know since the end of the 1990s that three phenomena - terrorism, internationally organised crime and corruption - are increasingly linked. What academics have called the terrorist criminal nexus is well established. The fight against the terrorist criminal infrastructure must be our top priority. We know, too, that internationally organised crime is by far the biggest factor, economically and probably politically, in this terrorist criminal nexus. Money laundering represents between 2 and 5% of aggregate global GNP. That is between EUR 500 billion and EUR 1.5 trillion. It is not enough just to freeze assets of terrorist groups. We must fight the economic dimension of terrorism if we are to get on top of the problem.
The United Nations has started to do this through its financial action task force. The recommendations from the Washington meeting of 30 October to be implemented by June of this year are essential and provide an area where we can work together with the United States of America in combating this threat. But here I would appeal for the European Union to take the initiative: to take the initiative on ways forward, to try to bring the Americans back into the international community in this fight against terrorism, and to do so within a proper legal framework, with proper democratic and parliamentary control.
A number of amendments have been submitted to my report. Amendments Nos 1 and 5 are identical and they cause me no problem. Amendment No 2 which comes subsequent to our adoption of the report in committee seems to be slightly out of context and I recommend a vote against. Amendment No 4 calls for the establishment of a European habeas corpus act. My group will support this, as we did in committee, although we consider the reintroduction of the amendment to be rather like adding too much monosodium glutamate to the cooking. But Amendment No 3 is the crux of the debate: the movers say that the European Union should not proceed without the guarantee of adequate standards in procedural law. That means that the Union cannot respond to the terrorist threat. I disagree with them. We must respond. But, in giving our agreement, we do so on the basis of faith that these measures will be rebalanced with procedural guarantees.
This matter is very poignant to me personally. Faith is not a comfortable basis on which to proceed in politics. I am aware that my name, and perhaps the name of my party, may be associated with laws that could be used for repressive purposes. I appeal to the Council and Commission, in the spirit of the new relationship that we have between our institutions, to move rapidly to consolidate the necessary move forward in security with measures to promote freedom and justice on which the European Union will be judged.
In commending these framework directives to the House, in recommending that we trust the other institutions, I say to them: you are on trial. The European Union is on trial before the court of world democratic opinion.
Mr President, if we can conclude this debate with a vote that confirms the broad consensus that we have reached to date on this matter, I wish to call on the parliamentary groups not to change the report.
We will be renewing our commitment to the fight against terrorism and we will be ending a process which, as Mr de Miguel has reminded us, began in the European Parliament. By doing so, we would be turning one of the most illustrious pages in the history of this House. We now hope to see a rapid transposition of these measures so that they are effective, so that decisions are taken that are able to freeze the assets of European terrorist groups and so that efforts are coordinated in the fight against terrorism, not only between Member States, as has happened most notably between Spain and France in recent times, but also between the competent bodies that have been established within the European Union.
Mr President, I am convinced that with this process, we will not only be responding to a demand expressed very firmly by Europe' s citizens, but we will also be making an invaluable contribution to the cause of freedom. There is no greater risk to the freedom of thought, of expression and to the right to life itself, than violence expressed through terrorism. Every democratic State has an obligation to provide justice with instruments such as those we are discussing today, which will make its work more effective. Under the Rule of Law, democratic dialogue must be based on mutual trust and non-violence, with the aim of defending democracy, precisely as we stated in one of the report' s sections on the Union' s role in the fight against terrorism. To do anything else, ladies and gentlemen, would be to accept that the laws approved by democratically-elected parliaments should change to please the murderers and for them to stop killing; this hope, ladies and gentlemen, Mr President, should be rejected because it is antidemocratic and immoral.
Mr President, first of all, I should like to say that my group is genuinely delighted that the two Watson reports have today been adopted at second reading. One on the European arrest warrant and the surrender procedures between the Member States, and the other on a common definition of terrorism.
We accept the outcome of the Laeken Summit and my group feels that it contains everything that Parliament has been calling for in the first Watson report. I congratulate the Belgian Presidency on approving this document, despite the problems that some delegations raised and I should like to reiterate our congratulations to the Council and the Commission and our happiness at the adoption of these texts.
Therefore, we will be voting in favour of one Watson report, which does not include amendments to the text, which we feel was consolidated at the last Summit. We will be doing so for the reasons that I have explained, but I should now like, ladies and gentlemen, to tell you why we will be voting against the amendments that have been tabled. There is a set of amendments tabled by Members of the Group of the Greens/European Free Alliance that seek to make approval of the arrest warrant conditional on improvements to certain judicial standards in the European Union.
We agree with the aim of these amendments, but we do not accept the imposition of conditions. We also think that the adoption of an instrument as revolutionary as the European arrest warrant must motivate the States of the European Union to make this improvement to their judicial standards. The order in which we are working could, at least, be practical and produce some positive results.
Other amendments, tabled by other Members, seek, from the establishment of a European habeas corpus act to other objectives with which we also agree, but we do not feel that this is the appropriate legal instrument to guide them.
We are going to work, and I commit my group to this here today, to ensure that these objectives are, in future, met and we shall do so in conjunction with the Commission and the Council. Here they will find us, supporting them in their initiatives, on which we might table proposals ourselves, but I do not believe that the time is right for voting in favour of these amendments.
I was saying, Mr President-in-Office of the Council, that my group is pleased at the approval of these two instruments. Furthermore, we consider these instruments to be our own, because this Parliament - as you reminded us - has put a great deal of work into achieving this. Therefore - as you have said - we find it difficult to accept the way in which on 27 December decisions were taken on the four legislative instruments to establish a list of terrorists in the European Union.
I am happy with what you have said and I hope that we are able to re-establish constructive dialogue and maintain our relationship of trust. I also join Mr Watson in asking for the instruments of cooperation in criminal matters to be brought within the first pillar. I am sure that between all of us, we will be able to overcome the democratic deficit from which we are obviously suffering. Mr President, I have no respect for those who seek to take the lives of others in order to achieve their aims. None at all. In my view, no effort to put an end to this is too great. On the other hand, however, I have the greatest respect for our democratic system and rights, and also believe that Parliament has an obligation to defend them with the same enthusiasm.
Mr President, the Council should realise that it is heading for a great row if it carries on as in its complex package of 27 December, making legal definitions of who is a terrorist without any democratic scrutiny. I predict that the Council's next step will be to institute Europe-wide bans. It would be outrageous to do that in secret and without accountability.
Turning to the framework decisions on combating terrorism and the European arrest warrant, my group will support them. For a normally sensible British journalist yesterday to say that Europe blindly, on the nod, is about to indulge in its own sinister overreach, really is over the top.
My group will not vote to postpone the entry into force of the European arrest warrant until there are common minimum standards of procedural law. Urgent action to catch terrorists and criminals cannot be postponed, but the habeas corpus amendment drafted so deftly by Mr MacCormick is very worthwhile. However, high minimum standards are also urgently needed in parallel. It is a fiction to say that, since we all have excellent justice systems, mutual recognition is enough. I could highlight flaws in the system of my own country - for example we have the highest number in prison of any EU State - as well as flaws in other Member States.
The Council, as well as MEPs, must welcome proposals that the Commission is preparing on achieving equivalence in criminal justice standards. If some of the people who now oppose the European arrest warrant - in particular those on the right, not least in my own country - also cry "shock! horror!" at what they might claim is harmonisation of criminal justice systems, they will be guilty of great hypocrisy. We need the European arrest warrant; we also need a programme of equivalence in common minimum high standards.
Mr President, the issue of the European arrest warrant is really quite bizarre, not only because important issues remain vague, but also because Parliament lacks the courage to exact what it agrees to in substance. First of all, I should like to give you a random example of this lack of clarity. The Council has rightly pared down the Commission proposal, as a result of which a Member State can refuse to extradite someone if that person has not done anything wrong according to that country. I agree with this. Accordingly, a Dutch doctor who carries out an abortion on an Irish girl in the Netherlands does not face extradition to Ireland. However, could this doctor ever go on holiday to Ireland, or any other EU country, if Ireland requests extradition on the grounds of manslaughter? This remains unclear, and a lack of clarity in criminal law leads to the sense of justice being eroded.
I should now like to turn to the issue of parliamentary courage. Mr Watson, ever since the Di Lello report, this Parliament has been of the opinion 'that the Member States have to agree on common minimum standards for certain aspects of procedural law in order to guarantee a common level of protection of the constitutional right across the EU' . Since the European arrest warrant has demonstrated the need to protect our citizens across the European Union, and we also have the tool to enforce this protection, then we must also have the courage to use it. And you need not be frightened. If the Council is just as dynamic and decisive in guaranteeing citizens' rights as it is in taking repressive measures, the European arrest warrant will not run into any delays. Certainly not now the Commission has presented a first version of the minimum standards, by means of which it has demonstrated that these are both necessary and possible.
With regard to the definition of terrorism, my group adheres to a number of guarantees included in the recitals and the Council Declarations of 6 December, including the guarantee that nothing in this framework decision 'can be interpreted in such a way that people who exercise their constitutional right to free expression of opinion can be charged on terrorist grounds, even if they break the law in the process.' But all good intentions to adopt this text have been seriously hampered by the fact that these guarantees are not included in the Council Decisions of 27 December. The essence of the definition in this text is identical, but the guarantees have disappeared. They are not even referred to. Our amendment to the resolution aims to plug this loophole and, since only time will tell whether I am unnecessarily distrustful or justifiably cautious, I would ask the other groups to give my group this assurance.
Mr President, for a second time, we are rejecting a text which forms part of a campaign conducted by the Bush Administration and which, in the name of the fight against terrorism, merely seeks to place the most basic democratic freedoms in jeopardy throughout the world, with total disregard for international conventions.
To illustrate this, there are still, because of 11 September, 500 immigrants in the United States who were arrested on suspicion of involvement in terrorist activities, are being secretly detained and have never been charged. Military proceedings have been instigated. And, several dozen prisoners are now being detained in appalling conditions, at the Guantanamo Bay military base, who have no guarantees and no status.
Here in Parliament, we have been made to endorse a list of terrorists, which was, in fact, drawn up by the CIA on the basis of its own criteria and without justification, whilst England, France and Italy are taking measures to curb freedoms, particularly those of immigrants. Furthermore, we have had a common definition of terrorism thrust upon us, one that is destructive of freedom and which, if applied to the letter by a leader like Mr Berlusconi, could lead to trade union activities, such as strikes within the public services, being classified as crimes. The last point I will add is that we do not fight the terrorism of private individuals by supporting terrorism engaged in by a State, as is the case with Mr Sharon - we do so by eradicating poverty, injustice and corruption from the globe.
Mr President, I have just returned from Porto Alegre, and I understand the concerns of Mr Bush and his allies in the face of this huge movement that is fighting rampant globalisation. I, however, have chosen the camp I support; I reject a campaign that seeks to criminalise any movement that challenges the established order.
Mr President, I sympathise both with the previous speaker and with all those who, as frequently happens, mention - albeit, in my opinion, inappropriately in some cases - the Italian Prime Minister, Silvio Berlusconi.
To get back to the debate, the European Parliament is, at last, going to vote on two fundamental issues: combating terrorism and the European arrest warrant. Of course, this vote is only a sort of belated attempt to comply with bureaucratic procedures in respect of decisions which have actually already been taken. As has already been stressed, this way of going about things is not particularly acceptable, for it represents a genuine political humiliation for the European Parliament, which - and we must not forget it - is the only democratically-elected European institution, the only institution which fully represents the European citizens.
We can be satisfied with the endorsement of the European arrest warrant, a tool which will certainly be effective in legal terms in combating terrorism and international organised crime, replacing the complex, excessively bureaucratic extradition procedures. However, we must not forget that the fight against terrorism, particularly the sort of terrorism which we have encountered in recent months, cannot be conducted solely by means of arrest warrants, for this would be a hypocritical and wholly inadequate approach.
As Mr Solana stressed yesterday, Europe will only be able to attempt to win genuine international credibility if it is capable of restoring peace and social and political justice to the Mediterranean Basin and the Middle East. Europe' s undertaking in these critical areas must not be dictated solely by emergencies and emotion or, even worse, by the selfish desires of those who see their own peace threatened: it must be part of a European project, a practical, ongoing undertaking seeking to secure a fitting economic, political and social future for these areas.
In conclusion, we are confident that the new constituent phase which will be inaugurated with the installation and work of the Convention will genuinely succeed in making Europe a strong, responsible political actor, capable of achieving a single common foreign and security policy and a common European area of freedom and justice.
Thank you, Mr President, the date of 11 September has made it even clearer that a tough battle against terrorism and organised crime is what is needed in order to guarantee the free area of peace and security in the Member States. Via the present proposals, the Council is making a commendable effort to contribute to this by making rapid extradition possible.
However, I do have some concerns. In my view, a restricted, positive list of criminal offences should fall under the European arrest warrant. The criterion is whether there is a European or international definition, as in the case of terrorism, for example. However, the list which is now before the Council contains many criminal offences for which there are no European definitions available. The nature of the listed offences is diverse. They cover fraud, rape and manslaughter. What is the cross-border aspect of these offences? Do the existing extradition treaties not offer sufficient scope in this area? However, in order to prevent this welcome initiative from being shelved again, now that a difficult compromise has been struck, I would give it the benefit of doubt.
Mr President, we need to strengthen control at the European Union' s external borders if we want to combat the menace of terrorism effectively. I would point out that there is an undertaking made by the Ministers, which commits the Strategic Committee on Immigration to implementing measures such as the joint training of border control officials through the creation of a European Institute for Crime Prevention and Control.
In this connection, we have firmly condemned the activities of a country which is hoping to accede to the Union, Turkey. People continue to arrive in Italy illegally by boat and Turkey must assume its responsibilities: the international authority has drawn up a list of what are known as 'rogue States' , but I would like to stress the responsibility of the 'Mafia States' too, which are making no effort at all to curb this appalling trafficking of people dragged into situations where there is no hope and which have no end.
With regard to the arrest warrant, I must point out that the Italian Government has endeavoured to ensure that this framework decision cannot be enforced until the Constitution has been amended. Indeed, we need to consider two different requirements simultaneously: the security of the European citizens in the face of severe terrorist threats and the safeguarding of Constitutional freedoms and guarantees - fundamental, inviolable rights - whose sanctity must be defended in the face of all rules, including those of international law.
Mr President, Commissioner, esteemed Presidency of the Council, I take a very positive view of the commitment brought, formerly by the Belgian Presidency and now by the Spanish, to this great issue of combating terrorism. The added value of this European Union of ours was also shown by the speed with which the European institutions, in particular the Commission and the Council, responded to the terrorist attack on 11 September with a whole package of measures ranging from the definition of the common offence via the European arrest warrant, to facilities such as joint investigation teams in Europol. This is a very positive response.
What is, however, highly problematic about certain areas of this decision-making process is the circumvention of Parliament - of Parliament, which represents the citizens of our European Union and the involvement of which is required by law and Treaty, indeed it must be involved prior to a resolution of the Council rather than afterwards. As this is not the first time this has happened, and since there seems to be method in this approach, I would like to take this opportunity to protest in strong terms. Such modes of action involving circumvention of the Treaty should no longer be tolerated. I wish to add to this the demand that Parliament be in future more involved in the adoption of third pillar measures.
The Regulation of 27 December stipulated the persons and groups whose accounts were to be frozen. I would be interested to know whether there is a report evaluating the success or otherwise of this operation, indicating which accounts were actually found and what funds were frozen.
I would like to conclude by repeating my demand that Parliament should be involved in an effective way, as this would, on the one hand, enhance efficiency and, on the other, maintain legal certainty.
Mr President, if any good came out of the events of 11 September - and it would be a brave person who said it did - I would single out two things. Firstly, it caused the world to look, for the first time perhaps, at the whole question of Islam as a religion - but I will leave that for the moment. Secondly, it caused Europe, the USA and the West to look again at the whole question of international relations. We cannot close our eyes and minds to the problems of small countries thousands of kilometres away or impoverished and troubled regions - whether or not we agree with the regimes there - and just think that they do not matter. If we do, we run the risk that the problems will manifest themselves on our doorsteps. One way that happens is through terrorism, which obviously we cannot ignore. We counter it by international cooperation.
Mr Blokland said earlier that we need to be harder and firmer. In addition to repressive measures, it is fundamental that we look at and try to address the root causes - poverty, war, oppression and a whole range of issues - that lead to terrorism. We all abhor and condemn terrorism. These two reports are a first step towards greater international cooperation in addressing terrorism and increasing international police cooperation. We, as politicians, are elected to monitor at a European level what happens. We must press for the highest possible standards, for maximum cooperation, and constantly keep the situation under review and monitor progress.
Mr President, I have taken the floor to express both satisfaction and concern: satisfaction at the tangible step forwards taken by the European Community in terms of combating terrorism; concern at certain inappropriate compromises imposed by some Member States as a condition for them agreeing to endorse our Convention, compromises which we were not able to oppose before it was too late because Parliament was not consulted before the decisions were taken.
The Italian situation is one example: our Italian citizens had to suffer humiliation and dissatisfaction on the part of the other Member States just because our government attempted, without success, to make the scope of the European Convention subject to certain conditions, excluding from it certain offences which are of great importance to our Prime Minister, who - by pure chance, as the State attorney for Milan, Francesco Saverio Borelli, would say - happens to be on trial in Italy for precisely these offences. I refer in particular to the offences of corruption and fraud. Failing in that attempt, our government had the gall to request, and this time obtained - a concession made purely to get out of the impasse - another misleading clause, which, in fact, is in danger of rendering the Convention on the European arrest warrant unenforceable in the foreseeable future. I refer to the clause to the effect that the government deems it necessary to amend the Italian Constitution in order to be able to implement the European rules. This is not the case: our Constitution does not need to be amended in any way; it provides all possible guarantees. My country can therefore now postpone indefinitely the introduction of a major instrument for fighting crime on the pretext that the Constitution has not yet been amended. I am aware that adopting the amendment we have proposed on this matter would be a superfluous gesture, but it would be the only way to make it clear that Parliament needs to be involved before decisions are taken, not afterwards.
Mr President, all of us in this House are agreed that it is a good thing to move towards the creation of a common European judicial space. We are also agreed, particularly in respect of the arrest warrant, that it makes the adoption of common and high minimum standards a matter of urgency. Mr Watson and Mrs Terrón i Cusí have asked us today to take it on trust that it will be done as a matter of urgency. We have to take some things on trust, but I would be reluctant to take all on trust.
Furthermore, standards alone are never enough because standards can be broken. The only thing that guarantees high standards being observed is effective remedies. One of the most effective remedies ever devised was devised by the English common lawyers - I speak as a Scotsman - in the way of making sure that those who are wrongly detained are brought to court and released if the jailer cannot show cause for keeping them there. That is a really effective remedy. In adopting the European arrest warrant each of our states makes its own judiciary the instrument of justice in another state. That is a good thing, that we help each other. But it should also be the case that if the powers of one country's courts are abused by misconduct of prosecutors in another country, they can be recalled with an effective remedy. An effective remedy must be a Europe-wide remedy and one that diminishes the risk of undue detention pre-trial like the old 110-day rule which we celebrate in my country.
Let us have Amendment No 4 and make sure that we have remedies that are effective as well as standards that are high.
Mr President, terrorists acts are now punishable in all EU countries, and it is already possible to extradite criminals from one EU Member State to another. That means that what is being proposed here is to some extent an empty gesture. It is clear, however, that it is in danger of weakening legal certainty. The proposal means that extradition cases would not be examined in the same way as before and that special legislation against crimes specifically classed as terrorism would be implemented on very vague and unclear grounds. I think it is dubious, on such vague bases, to have a special legal system within a legal system.
We can now already see how people who ended up on the UN' s and EU' s terrorist lists have had their assets frozen without discovering why. As a result, they have no means of defending themselves, either. I believe that when, as we must, we combat terrorism, we must do so by employing, rather than weakening, the Rule of Law.
Mr President, since the terrorist attacks on New York and Washington on 11 September of last year, we in the European Parliament have debated the threats to our freedom, democracy and values in a more realistic light than before. Most of us have realised that an attack on the United States is an attack on ourselves. Just a few months further on, however, there are circles that are busy relativising the threats by distancing Europe from the United States. None of us likes the restrictions and controls that hit all of us and limit everyone' s rights to freedom, but we have to accept them because we do not know where, and precisely who, the enemy is. We must, however, face the fact that until the divisions that divide the world economically, religiously and ideologically have been removed, it is impossible for us to bring about the area of peace, security and justice we want to see.
While I shall vote in favour of the framework decision on combating terrorism, I shall abstain from voting in favour of the framework decision on the European arrest warrant since the latter has not appeared on the scene because of the terrorist threat but serves the overall purposes of federalism and is not limited to striking a blow against terrorists. In actual fact, I agree with Baroness Ludford that legal certainty is not, in all Member States, at a level that can justify such far-reaching surrender procedures as are at issue here.
Mr President, this is one of the most illiberal and dishonest measures ever to come out of the EU, one with potentially enormous consequences. It has nothing to do with citizens' freedoms and rights, and everything to do with a monstrous power-grab by Brussels.
In the book 1984 by George Orwell, the state ministries were given names which represented the exact opposite of their functions. Thus, the Ministry of Peace was concerned with war, the Ministry of Truth was responsible for propaganda, and so on. From this stemmed the term "Orwellian inversion", meaning a description which implies the opposite. How appropriate it is, therefore, that this measure should be approved by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs - the ultimate Orwellian inversion.
In approving this decision, the committee should be ashamed of itself and, if this so-called Parliament adopts that decision today, it too should be thoroughly ashamed. It will be betraying the very principles it claims to support.
Mr President, I would like to tell the rapporteur that he is mistaken. We are the ones on trial: it is not the Council that is being put to the test today but Parliament.
The Council has taken its decisions, and it took them in meetings held behind closed doors, in secret, decisions partially harmonising criminal law and criminal procedure.
In particular, the European arrest warrant, whose scope is much wider than just terrorism, is an incentive to introduce heavy prison sentences. Above all, in automatically recognising the decisions and procedures of national penal systems, it fails to lay down any common minimum guarantee safeguarding the rights of the defendant. These are guarantees that Parliament cannot afford to hope will be put in place just for the future for it is its duty to demand them for the immediate present, to demand, that is - and here I am addressing Mr Pirker - that the procedures be respected rather than merely lamenting the fact that they have not been. Parliament must demand that, to safeguard the Rule of Law, no fundamental principles are jeopardised.
Mr President, I am sorry that Graham Watson is not present, because I wish to begin by paying tribute to his work on these two reports, in his capacity as chairman of the Committee on Public Freedoms, Citizens' Rights, Justice and Home Affairs. As I have inherited this position, I feel, if possible, even more obliged to acknowledge the work that has been undertaken.
I agree fully with what he has said, but with one important difference. We are talking about minimum guarantees of procedure as if there were none. There are, and although they are not common, which is the case in many areas, they are equivalent. They are also adequate for the time being. Not having - as European citizens who wish to establish a common area of justice - to become involved in discussing how to improve these guarantees is another matter altogether. We must make a clear distinction between the two issues.
The Group of the European People' s Party (Christian Democrats) and European Democrats, together with the Socialist Group, will vote against these amendments, not because we are against the issues, as some speakers have claimed, but because we must make it clear that all Member States have minimum guarantees of procedure which are adequate and equivalent. We must, therefore, act on the basis of this trust.
We all want to be more ambitious for the future, however. The European Union flies the flag of human rights and guarantees and, therefore, when we establish this area of justice, we shall do so resolutely, in the committee that I chair and in this Parliament, as far as we can in this legislature. We will never consider it to be enough.
Mr President, I think 11 September woke us all up and made us aware of the need for urgent action. I also believe that we have acted accordingly. I am myself from Germany. Germany, Spain and Great Britain are examples in the field of counter-terrorism, of which they have had experience. I think that is why we understand each other very well. It is also for this reason that Parliament has done its homework and always supported the Commission and the Council when they wanted to adopt reasonable measures and submitted sensible proposals. That has always, to date, been the way we have conducted ourselves.
Commissioner, Mr President-in-Office, my problem is, though, that this is not just about combating terrorist organisations. It has also become clear since 11 September that the combating of terrorist groupings is not sufficient on its own. To take Islamic extremism in the European Union as an example, there are groupings that we do not describe as 'terrorist' but which our security agencies, for example, nonetheless categorise as organisations detrimental to security. In my country, Germany, there are 30 000 adherents of an Islamic grouping called Milli Görüs, or, in Berlin, 'Islamic Federation' . As they enjoy the right to provide Islamic teaching in schools, and thus to engage in the brainwashing of small children, I see them as being in several respects at least as dangerous as the terrorist organisations.
I therefore believe that an arrest warrant and a definition of terrorism cannot be enough on their own, and that it is precisely for this reason that we have to concern ourselves very intensively with the other causes of terrorism as well. I work on the assumption that the Commissioner and the Presidency, being from Spain, are in a position to examine this danger very closely.
Mr President, the European arrest warrant that is before us is an unqualified political, legal and procedural sham.
It is a procedural sham because the framework decision is already prepared and drafted. Everything was ratified at the Laeken Summit on 14 December 2001. The consultation of Parliament is therefore utterly illusory; it is worthless and I would even go as far as to say that it is insulting.
It is also a sham in substance, because its original purpose was to combat terrorism following the attacks of 11 September. In reality, the scope of the future arrest warrant was widened to include 32 offences, which means two things.
The first is that we are proposing to change from using a system of extradition between States, which guarantees individual freedoms, to a single legal system, without the representatives of the people being involved in this change.
The second is that, on the pretext of combating terrorism, the European arrest warrant will provide the basis for cracking down on the convictions that are included on the list in question. In the future, for example, for having criticised an immigration policy that a judge supports, or for having declared one' s national preference in one' s country, or for having expressed an opinion that is deemed politically or historically incorrect, a patriot could be expelled from his country, arrested, and transferred to another country that has an unfamiliar language and legal system.
What you are preparing is, in fact, not the Europe of security, which requires many other measures; you are preparing the Europe of uniformity, of power systems and of ready-made thinking. Big Brother is watching you.
Mr President, I would like to thank Mr de Miguel for his statements today.
The Watson report, which has recently been provoking extremely serious debates and has caused a number of clashes, is back on the table today. Today' s debate is on the amendments made by the Council after the decision was approved by Parliament; these amendments include those of the Italian Government, of course. My respect for Parliament prevents me from focusing on the controversy triggered off by a certain political party. The passage of time has proved these accusation to be nothing but hot air, hot air which, I regret to say, has been blown this way again today, thanks, not least, to Mr Di Pietro, on whose behalf, as a friend, I take it upon myself to apologise to the House, especially for his grossly inaccurate accusations which are more the product of blind hatred of the individual concerned than proven facts.
The priority of internal security and the protecting external borders must therefore be underscored firmly once again. Internal security and the fight against organised crime can no longer be matters purely for national competence. The trafficking of drugs and human beings and terrorism are transnational phenomena which can only be addressed at a higher level.
With regard to the need to create an internal judicial space, the differences between national Constitutions and judicial systems must be taken into account so that national legislation can be genuinely harmonised.
The European arrest warrant must be accepted as an essential tool for combating terrorism and crime but, if it is to be genuinely effective, it needs to be handled in the same way in all the Member States. Only thus will the citizens be able to have guarantees of effectiveness in the fair handling of individual cases and the certainty of justice rather than the freedom and rights of the powerful - as somebody in this Chamber has insinuated - but the freedom and rights of all the citizens, including citizens of third countries who wish to live and work lawfully in Europe. We must fight to stop Europe becoming the new forum for attempts to exploit the legal system to persecute political figures or other forms of intolerance which diminish the dignity of the individual.
In conclusion, Mr President, the battle against old and new forms of crime and unlawful activities, against organised crime, money laundering and corruption - combined with a bold fight against terrorism in all its forms - must not be confused with inquisition-like persecution. Henceforth, we must quickly build a common judicial space, maybe even placing the rules governing penal law under the first pillar again, making the different legal systems consistent and with the objective of combining inflexibility in fighting unlawful activities with firm consolidation of the Rule of Law.
Mr President, we must never forget that our task here is to build, all together, a Europe based on the freedom of the citizens.
Mr President, I should like to begin by reiterating the importance of this debate and of the piece of legislation that has brought us together today, because we have spoken so often of these matters that we sometimes run the risk of losing sight of how important the issues really are.
I should, therefore, like us to be aware of the importance of what we are today deciding on, not only from the point of view of creating a common area of freedom, security and justice, but from the point of view of the political decisions that have led us to this agreement.
In general, we tend to value things once we have lost them. I should like to value this decision - and I would ask you to do the same - for what we have lost as a result of not having taken this decision before.
If ten years ago we had initiated the arrest warrant, if we had defined the crime of terrorism, if we had made European judges and police forces work together, if Europe had accepted ten years ago that defeating terrorism requires joint action and not only solidarity with those who directly suffer its blows and if we had confronted terrorism with the entire might of European democracy, today ETA would be a thing of the past.
This is why I say I would like you to consider from this point of view the importance of the instruments that we are today debating and which we will be adopting. If we had introduced them before, we would not have suffered such irreparable losses. We have lost years of freedom and human lives and we have buried friends, dear friends, who would have been with us here today.
History has shown that human beings can be extraordinarily cruel if their actions go unpunished. This is why I say that, if we had acted previously, ETA would today be a thing of the past. We would have fewer orphans, fewer widows, less suffering and less fear.
Think about this when you vote, ladies and gentlemen. Be proud to be key players in this major decision and do not forget that, above and beyond all the speeches, what you are doing is giving life and freedom a chance.
Mr President, this House is requested to give its approval to the proposal of the Council on a framework decision that concerns directly basic principles of democracy.
This Parliament is merely consulted. Its opinion is, in the words of Mr Turco, "no more than a costly bureaucratic exercise".
More than forty years have passed since I learned from Patrick McGuilligham at the Faculty of Law in Dublin what the expression "rubber stamp parliament" means.
In our last sitting in Strasbourg, talking about the area of freedom, security and justice defined in the Amsterdam Treaty, the Spanish presidency put security first, ignoring the fact that the only real guarantee for security is the implementation of freedom and justice.
Mr Watson, on that occasion, stood up to say: "We will push you to make sure that freedom and justice are not far behind."
Yesterday two more Basque organisations - SEGI and ASKATASUNA - were expelled from the area of freedom and justice in the name of Mr Aznar's priority - Spanish security.
Can this judicial decision form part of the European judicial space mentioned by Mr Watson?
Thank you, Mr President. The European Parliament' s renewed consultation about the framework decisions on the fight against terrorism and on the European arrest warrant bears the hallmarks of a diversion, although it presents the Dutch members of the PVDA in this Parliament with an opportunity to express our satisfaction with the result achieved in negotiations by the Dutch Minister in the Justice and Internal Affairs Council. Thanks to this result, an initially unacceptable proposal proved satisfactory after all, a compromise that is nothing to write home about in terms of content but that does secure the important achievements of our criminal law policy.
Moreover, we do support the amendment relating to the European habeas corpus order. However, viewed in terms of the European Parliament' s relationship with the Council, this debate and subsequent vote actually constitute a mere show which compromises the credibility not only of Parliament but also of the Council. Every presidency pronounces touching words about the crucial dialogue with the European Parliament but, in this area, we have been taken for a ride twice. Firstly, Parliament was consulted about superseded proposals and, secondly, Parliament was allowed to have its say on completed proposals which were already set in stone. The vital new proposal on criminal procedural law seems to me to be a good opportunity to right this wrong and thus to better organise this dialogue.
Mr President, today we have genuine reason to be pleased, because I am convinced that, with the approval, in a few minutes, of Mr Watson' s reports, we will be taking another important step towards the creation of the common European area of justice, freedom and security that we all wish to see.
Another reason for this Parliament and, of course, for me personally, to be pleased, is the fact that the decisions adopted by the Council at the Laeken Summit take up the tenor of the positions that this Parliament has expressed on several occasions.
I cannot however, approve the lack of sensitivity that the Council has shown towards Parliament - and this has been recognised by fellow Members and by the Council itself - with regard to consultation on the list approved on 27 December 2001.
In achieving the difficult balance between freedom and security, a position in which we often find ourselves at the moment, we are taking the appropriate measures. We cannot postpone the approval of resolutions and democratic standards which protect democrats against the terrorists and against those who prevent the exercise of the democratic freedom of Europe' s citizens.
At the same time, it is also our duty to acknowledge that we have a certain responsibility to continue to create this area of freedom and security, an aspect that some Members of this House have already put forward in various amendments. Sometime very soon, we will have to address these issues, but today is not the right time.
Mr President, I too feel that, in adopting the Watson report, we will be taking a step forwards in the creation of that area of freedom, security and justice provided for by the Treaty of Amsterdam and merely accelerated by the tragic attacks of 11 September.
On the one hand, a common definition of terrorist offences is introduced, which has been greatly improved thanks precisely to the intervention of Parliament and which is necessary for the effectiveness of our undertaking in this field. On the other hand, not least in the area of criminal law, we are starting to implement the principle that Parliament has already upheld by unanimously adopting the Di Lello report on the mutual recognition of judicial measures when it came before Parliament, which is based on the assumption that all the Member States ensure minimum respect for fundamental rights. Here, we do not have the Guantanamo prisons but the supervision of the Strasbourg Court to safeguard human rights, although there is room for improvement in all our systems, of course.
Thus, we are also bringing the effectiveness brought by joint action into play in the fight against terrorism, while still respecting the national diversities which make European integration unique. I regret to say that the slow progress of this integration means that the European Parliament is still in the situation where it is merely consulted by the Council. However, we can be confident that, once the Convention' s work and the forthcoming Intergovernmental Conference reforming the Treaties are over, this will no longer be the case, and that the Community method, which provides the greatest guarantee of democratic decision-making across the board, will be fully adopted in the Third Pillar too.
Mr President, having heard all the speeches, the Presidency of the Council wishes to join in expressing its pleasure that today a major decision is being taken; the decision to approve these two Watson reports.
I agree with the speakers who said that this is a great day. I would say that it represents a huge step forwards in the construction of this area of security, justice and freedom. Although it has been suggested that we could have done this sooner, the fact is that we are now, at least, on the way to achieving it.
At the same time, I should like also to say, Mr President, in response to the words of some honourable Members of this Parliament, who expressed their concerns that the implementation of these decisions could endanger fundamental rights, human rights and the idea that every European country accepts the primacy of the Rule of Law, I should like to say that this primacy and the safeguard of these fundamental values and human rights are the foremost considerations of the Council and the Member States when implementing these antiterrorist measures.
We are convinced - as I feel sure Parliament is - that the best way to combat the scourge of terrorism is precisely to do so on the basis of our system of values and with the law behind us. And also to fight resolutely, in order to safeguard this system of values, which terrorism wishes to ignore. I therefore wish, on behalf of the Council, to offer every guarantee that citizens' rights will never be violated by the implementation of the decisions taken by the Council, which are also supported by this Parliament in the two Watson reports.
Mr President, Mr de Miguel, ladies and gentlemen, the Commission is pleased to be able to take part in today' s debate, which we consider politically important for the future of the area of freedom, security and justice. We have, on several previous occasions, examined the legal configuration of the European arrest warrant and the framework decision on measures for combating terrorism in the light of the Watson report, which was adopted by Parliament on 5 September 2001. I would like to reiterate that the Commission was already working on these areas over a year ago, at the request of the Tampere European Council, and I think that Parliament can testify that the Commission treated this subject with the desired importance, so that negotiations could be completed by the deadline we were set by the Extraordinary European Council following the events of 11 September. Moreover, I would once again like to praise the efforts of the Belgian Presidency to achieve the results that are the subject of our debate today.
The two texts before you are an important step in improving the ability of the European Union and the Member States to fight effectively against organised crime in general and against terrorism in particular. As we wished, the European arrest warrant will fully replace the extradition process throughout the European Union, something that had been requested by the Tampere European Council in October 1999, a request that was reiterated by the Extraordinary European Council of September 2001.
I would also like to stress that, from the outset, the Tampere European Council not only advocated using the European arrest warrant to combat terrorism, but also to make the European arrest warrant an instrument that would replace the entire extradition procedure between Member States. The requirement of 'dual criminality' - under which the person accused can only be surrendered if the facts that motivated the issuing of an arrest warrant also constitute a crime in the Member State where the arrest warrant is to be executed - is abolished for 32 offences that are punishable by a term of at least three years' imprisonment in the Member State which issued the arrest warrant. This list effectively covers the most serious crimes and the largest part of these was taken from the Europol Convention, which was ratified by all the Member States, meaning that it was subject to the democratic vote of the national parliaments of the 15 Member States.
The European arrest warrant will enable European magistrates to work directly together, with full independence and whilst fully observing fundamental rights. The administrative phase of the extradition procedure has been abolished, the political nature of the extradition procedure has been abolished, the procedure has been placed entirely under the authority of the magistrates and judges of the Member States, and I think that this plays a crucial part in strengthening the area of freedom, security and justice. As far as terrorism is concerned, the text will enable us to harmonise the definition of terrorist offences at Member State-level.
The text defines terrorist offences in terms of specific acts, such as attacks upon a person' s life or upon the physical integrity of a person, kidnapping or hostage taking, causing extensive destruction to a government or public facility and seizure of aircraft, and also in terms of the aim pursued such as intimidating a population, destabilising the structures of a country or an international organisation, unduly compelling a government or an international organisation to perform or abstain from performing any act.
It also provides a definition of a terrorist group, which is inspired by the concept of a criminal organisation established by the Joint Action of 21 December 1998, and makes it a specific offence to direct a group and participate in a terrorist group.
Furthermore, a mitigation mechanism provides for a system that aims to facilitate the cooperation of reformed terrorists with the police and judicial authorities.
I would like to stress that this definition is particularly important, at a time when the European Union must speak with the same voice at the negotiations that are currently taking place at the United Nations in New York on the adoption of the international convention on global terrorism.
We intended, however, to clarify some aspects of the text, particularly in the light of the many comments by MEPs. I hope that you will be pleased to see your views brought together by the text which was adopted by the Council, particularly those views regarding trade unions or anti-globalisation demonstrations. These activities cannot, under any circumstances, be classified as crimes by the framework decision, even when they do occasionally get out of hand.
To claim that the aim of this instrument is to punish such demonstrations would be a purely popularity-seeking exercise. Everything is now perfectly clear and established in law.
Furthermore, the Council will be issuing a recital and a statement to confirm that the framework decision will not apply to the behaviour of those who are acting in order to preserve or restore democratic values.
As for the respect for fundamental rights, a subject that both Parliament and the Commission treat with particular attention, I believe that the two texts are satisfactory.
Regarding the arrest warrant, it has been repeatedly reiterated, most notably in Article 1, that in the execution of a European arrest warrant, the Member States and judicial authorities must always ensure that they scrupulously observe the principles recognised by Article 6 of the Treaty and that are reflected in the European Union Charter of Fundamental Rights.
We have also confirmed that it is not possible to expel or extradite a person to a State where there is a serious risk of that person facing the death penalty, torture or other punishment or inhuman or degrading treatment.
I would like to stress, and I understand Mr MacCormick' s concern on this issue, that your amendment may have the opposite effect. I am being very honest with you. I would like to point out that the habeas corpus amendment is contained in the legal system of each Member State and that, in addition, Articles 5 and 6 of the European Convention on Human Rights, taken up by the EU Charter of Fundamental Rights, contain rules on the conditions governing detention and release, where the detention is unlawful. There is nothing in the European arrest warrant that derogates from the application of the provisions of the national legal system and the European Convention on Human Rights in relation to the definition of conditions governing detention, which exist in the European Union Member States.
The Commission hopes that these texts will be formally adopted in May at the latest, as soon as the Parliament' s final reservations have been dispelled. All the Member States must then adapt their national legislation so that the two texts can enter into force on 1 January 2004 for the European arrest warrant and 1 January 2003 for combating terrorism.
The key to the success of the process initiated with the European arrest warrant will be mutual trust in independent and effective legal systems. That is why, as you advocated in several of the amendments tabled today, and as I announced the last time I came before the House to speak on this matter, the Commission will issue a communication this year on minimum procedural guarantees within the European Union.
The first discussion document is already available electronically via the Commission' s web site and you can all access this document directly. The document will enable us to launch a public debate on these issues and to prepare the communication that the Commission will present before the end of the year.
In this communication, we will tackle questions as diverse as the right to language assistance, legal assistance, the rules on appeal, the collection of evidence, and the issue of alternatives to provisional detention or decisions by default. Our medium-term objective is to propose a legislative instrument in this area, following the public debate.
Mr President, I am still bearing in mind the prospect of implementing these texts within the framework of the enlargement of the European Union. The key to success in this area will also be mutual trust in independent, reliable and effective legal systems.
People have accused European legal affairs of lagging behind for years. The two texts before you today are without doubt a major step forward and I am counting on the commitment of the Spanish Presidency and on the commitment and support of the European Parliament to pursue this ambitious integration. The message is clear. Violence is unlawful. We have the legal and legitimate tools to protect democracy because the urgent demand to provide security and to combat terrorism expressed by all European citizens is something we are taking seriously.
(Applause)
Thank you Commissioner.
After the Council statement, I received two motions for resolution pursuant to Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will take place today at 12.30 p.m.
Financing of development aid with a view to the UN International Conference
The next item is the Council and Commission statements on the financing of development aid with a view to the UN International Conference (Monterrey (Mexico), 21/22 March 2002].
Mr President, the Spanish Presidency of the European Union is delighted to appear before Parliament to give details of the current state of preparations for the International Conference on Financing for Development, which is due to take place in Monterrey (Mexico), from 18 to 22 March.
In recent months, the Monterrey Conference has come to occupy a prominent place on the so-called Development Agenda, particularly after the attacks of 11 September and with the realisation that the problems of development in a globalised world require our full, immediate and urgent attention.
This widespread interest justifies the efforts made by everyone who attended the fourth meeting of the Conference' s Preparatory Committee, which has just been held in New York, and which concluded with the adoption of a text that will be submitted for the approval of the Heads of State and Government that are due to attend the Monterrey Summit.
It is no accident that this document, which I shall discuss briefly a little later, is entitled "The Monterrey Consensus" . Given that the Conference on Financing for Development in Monterrey is undoubtedly one of the most important events in the field of cooperation during our Presidency, Spain wishes to attach special priority to this event and this priority is reflected in the level of the official representation. By this I mean that the Community delegation to the Monterrey Summit will be led by the President of the Spanish Government, the President-in-Office of the European Council.
The preparations for the Conference, Mr President, have been extraordinarily complex, given their exhaustive nature and the huge number of individuals that have been involved in the discussions.
I should like to take this opportunity to thank the previous Presidencies of the Union for the considerable effort they have made throughout this process, since it has been a gradual process to bring us up to the point we have now reached. This ongoing and joint effort now means that, in Monterrey, the European Union can play the leading role it deserves as the world' s major donor of official development aid.
Before I highlight and discuss the features of the text adopted in New York, I should like, Mr President, to put the Monterrey Conference in the proper context, because it is not an isolated process. Instead, it is part of what was started by the Millennium Declaration, adopted by the United Nations General Assembly in September 2000, on sustainable development and the fight against world poverty.
We are, therefore, facing three independent but closely related procedures. Firstly, trade, within the framework of the commitments adopted at the conference of the World Trade Organisation held in Doha. Secondly, everything that concerns the mobilisation of financial resources, the United Nations Conference on Financing for Development and, thirdly, in the field of the environment, the Conference on sustainable development that is planned to take place in Johannesburg in September of this year.
I shall now refer briefly to the features of the Monterrey document, the famous Monterrey consensus that I mentioned earlier. This final text, adopted ad referendum, since a formal closing session could not be held in New York, consists of 73 numbered sections and reflects the spirit of consensus in which it was drawn up. Because it does not contain any unresolved elements, since everything has been agreed on, we hope that the Heads of State and Government will be able to maintain a genuine, frank and open political dialogue on the main issues that affect development and its current challenges.
The agreement that has been concluded lays down that the fundamental pillars of international development cooperation are a series of principles shared by donors and beneficiaries and, in particular, the concept of good governance at all levels, the existence of solid democratic institutions and respect for the Rule of Law, all in the spirit of partnership, on the basis of which the developed States are committed to adopting a series of measures to make financing flows more flexible for developing countries - albeit with a set of conditions - enabling governments to use international cooperation to create domestic conditions favourable to economic growth and social development.
Developed countries also assume the obligation of promoting trade within the terms of the agreements adopted in the World Trade Organisation, which are generally considered to be the main driving force behind all economic activity. The developed States, after overseeing a reduction of official development aid in recent years, are now committed to increasing it.
This increase of resources is a commitment that applies to all donors, including the United States and Japan. The text adopted is in line with the Laeken Declaration and the entire document emphasises the private sector' s role as a driving force for development and as a source of resources.
The text also takes up the need to increase resources to strengthen the institutional capacity of developing countries, and to implement the entire Heavily Indebted Poor Countries Initiative.
With regard to the international financial architecture, the autonomy of the existing institutions and the mandate of their boards of management will be upheld and support will be given to the process currently under way in the International Monetary Fund and the World Bank. At the same time, we will be insisting on the principles of coordination, of transparency and of the participation of the developing countries in the international financial institutions.
The mechanisms for following up the Conference were also the subject of intense debate, with the decision finally going to various methods of follow-up, at the spring meeting of the Economic and Social Council, with the Bretton Woods Institutions and with the participation of the World Trade Organisation, also including representatives of civil society and the private sector, and with high-level dialogue in the United Nations General Assembly, held every two years. At the same time, within the United Nations, the Secretariat-General has been asked to support the full use of existing mechanisms for coordinating the specialist agencies of the United Nations and the drawing up of an annual report on the work achieved in this area.
To this we can add a follow-up International Conference, whose concrete procedures will be defined by 2005. This set of instruments and these mechanisms are intended to ensure that the Monterrey Conference process remains on the agenda of the main international organisations and institutions, as well as in the fora of the United Nations, and of its specialised programmes and agencies.
I would not wish to end, Mr President, without mentioning some of the contributions made by the European Union, that arise in the text on more than one occasion. The European Parliament must be very aware, and we must be proud, of the firm position that the European Union has maintained throughout this Monterrey process.
I should like to list these contributions. Firstly, the concept of partnership and the insistence on the need for solid economic policies, good governance and democratic principles, and the defence of human rights. At the same time, the European Union has insisted on the participation of civil society in the development process.
Secondly, I should like to highlight the European Union' s position of emphasising the need for development to be sustainable and to incorporate economic, social and environmental aspects, whilst respecting, in all cases, gender equality and holding the fight against poverty to be a fundamental objective. The Presidency, therefore, regrets that it was not possible to include a specific reference to the innovative concept of public goods on a global scale, in the face of opposition, to the very last, both from the Group of 77 and from other donors, although it hopes that, given its importance, the discussions on its definition and financing will continue in the appropriate fora.
Thirdly, the European Union has sought to highlight the link between the effectiveness and efficiency of official development aid and the implementation, by the beneficiaries of aid, of appropriate policies in the political, economic and social fields. These are policies focused on giving aid to those in greatest need, so that maximum benefit can be gained from this official development aid. In this way, the emphasis is focused not only on increasing the volume of resources, but on its effective use, with the fight against corruption also playing a key role and, furthermore, the commitment to continue with negotiations on the specific United Nations convention applying to this issue. Similarly, external debt relief has been linked to the effective use of these resources to achieve economic growth and a sustained development that benefits the least-favoured sectors of each country taking part in these mechanisms.
Naturally, the European Union has worked very actively with other major donors, such as the United States and Japan, and with the Group of 77, to achieve consensus on the objective of contributing 0.7% of GDP to development, which allows us to include the differing points of view, economic realities and sensitivities.
I wish to emphasise that, precisely because of this work, a similar terminology has been used in the Monterrey consensus to that approved at the Laeken European Council.
Fourthly, the European Union has made efforts, which have been crowned with success, to have explicit references included in the text on multilateral cooperation in light of the new transnational challenges and threats arising from the funding of terrorism and organised crime.
My fifth point is that the European Union has also worked actively to have specific references included in this text to private-sector banking and to the importance of the development of this sector in supporting small and medium-sized businesses in developing countries.
Lastly, the support measures to increase the institutional capacity of the developing countries in the field of trade should also be highlighted. For this reason, the Presidency sets great store by the package of practical measures that is being prepared by the competent services of the Commission, to increase developing countries' negotiating power in the field of trade.
To sum up, following the fourth and last preparatory meeting, the Presidency is quite optimistic about the forthcoming Monterrey Conference. Despite the doubts that remained up until the last moment, we were able to adopt a final text on 27 January, almost two months before this important international meeting. The fact that this was achieved by consensus - as I have already mentioned - and that we managed to involve all the donors in this consensus, makes the Monterrey consensus a good platform for the future, because it is creating the climate of trust that this complex process requires and which, furthermore, now means that the round tables planned for Monterrey can take place in an atmosphere that is positive and constructive and not one of confrontation.
The Monterrey Conference needs to be an innovative event, by tackling development and the fight against poverty from an all-encompassing position, covering the various aspects and encouraging the participation of all players. This global vision gives the process as a whole an extraordinary complexity, which we must also tackle pragmatically and realistically, by means of work that makes inclusion - and not exclusion - the main objective of all those who are committed to cooperation development tasks. We hope that the international campaign that is announced in Article 62 of the document, as one of the Millennium objectives, will also contribute to this.
Mr President, I can ensure this Parliament that the Council Presidency remains firmly committed to this approach and that the success of the Conference is still our main objective, especially if we take account of the fact that development cooperation policy must be one of the pillars on which the European Union' s external action is based, and must be in perfect harmony with other pillars such as the external and common security policies and trade policy.
For this reason, we are sure that the Monterrey Conference offers us an historic opportunity for the European Union to be able to project and transmit, together with the rest of the participants in that event, a clear message in defence of the values we hold dear. Therefore, we consider that the defence of the democracy, of good governance, of strengthening the institutional development of aid-receiving countries, the Rule of Law, peace and security, and human rights, are crucial elements of economic and social development as a whole.
Mr President, the EU attaches great importance to the Conference. We are convinced that in the current international context, we cannot approach the Financing for Development Conference on a business-as-usual basis: this time we need concrete action.
The present crisis will impact on economic development worldwide and it will be once again the poorest who pay the highest price. We must counter this tendency by trying our best to make globalisation work for the poor and not against the poor.
In this context, the Financing for Development Conference represents a key opportunity for the international community to enter into a new "global deal" on the assumption that a safer world for all will only be possible if there is a strong signal on the renewed commitment in the fight against poverty.
After the agreement reached in the Preparatory Committee on the final document for the Conference, we should focus our attention on positive initiatives that the EU could make in key areas and on the input we can make in the political declaration in Monterrey.
Action is needed on the volume of ODA: we have to agree on concrete steps to double ODA flows within the next five years, in order to be able to achieve the Millennium development goals. ODA must also be more efficient: we have to complete work on the untying of aid in time for the Conference.
All the themes discussed internationally will remain on the international agenda, whether or not they are specifically included in the Monterrey consensus. One such case is the discussion on global public goods. We will continue arguing in order to give some real impetus to international solidarity.
In our view, Monterrey and Johannesburg are closely linked, as both look at ways and means to implement the Millennium Declaration and the International Development targets, which we strongly support. Also they are both related to the trade negotiations following the launch of these in Doha. We have an opportunity to work in a comprehensive manner and we look forward to taking part in the conference and making it a success.
Mr President, we live in a world characterised by great material wealth, but the wealth is unevenly distributed. At present, more than three billion people are trying to survive on less than two dollars per day. Eradicating poverty is a moral imperative, but it is also an issue directly linked to our common security. We live in a world in which countries and people are increasingly interdependent, which is more divided and in which there is greater danger of tensions, large-scale migration, damage to the natural environment and increased crime. All this can of course also be linked to desperate acts that can lead, for example to terrorism.
It is against this background that we must view not only the forthcoming conference in Monterrey, but also this autumn' s world summit in Johannesburg. On both occasions, rich and poor countries will have an opportunity to agree upon a long-term plan to eradicate poverty step by step. The rich nations must offer increased support. The poor nations must determine their priorities when it comes to work on combating poverty, greater respect for democracy and human rights and a more vigorous fight against corruption etc.
I think the consensus document referred to here today is weak. No amount of fine words and eloquent rhetoric can eradicate poverty. The spirit of this resolution is therefore that the EU should make every conceivable effort in Monterrey to ensure that specific pledges are made on increased cooperation and transfers of resources, debt cancellation and generally increased aid in a range of areas. One particular issue is that of work designed to increase the production of the global, or 'public' , goods to which Commissioner Nielson refers, that is to say efforts to protect the climate, combat deforestation and develop vaccines and medicines to combat infectious diseases etc.
Through this resolution, we are sending a clear signal to the Commission, to the governments of our Member States and to the international community that, as parliamentarians, we take these issues extremely seriously and desire more than merely words in Monterrey. We want to see practical results.
Mr President, with the UN Conference in Monterrey around the corner, the world is facing a fundamental choice. Despite all the fine speeches, international conferences and development programmes, the gap between rich and poor has only widened over the past decades. 1.2 billion people, that is one fifth of the world population, live on less than one dollar a day. The three richest people together own more than the total income of the world' s 48 poorest countries, and 130 million children never attend school. These are the bare facts.
We all have a clear lesson to learn from the disastrous attacks of 11 September. In the Global Village, we have to be prepared to tackle these problems together, but our response falls extremely far short of the mark. I want to warn against a new international doctrine according to which the western world, having turned its back on these one billion people fighting for their daily existence, withdraws behind barriers made up of weapon shields and expensive technological defence materiel.
The amount of USD 379 billion which, if it were up to President Bush, is being earmarked for the Pentagon next year is more than seven times the total amount of development aid spent last year worldwide. This situation is all the more poignant when one realises that, despite the worldwide agreement to spend 0.7% of GNP on development aid, the figure has even dropped to an all time low of 0.24%. This is unacceptable because it is precisely a doubling of the worldwide development aid figures that is required in order to meet our international pledge, namely that, by 2015, all children in the world will be able to attend school and receive medical care.
The pledges for 2015 are clear. The Member States must now very quickly meet this 0.7% target in a practical way. We must not allow the breakthrough at Doha to be watered down. European agricultural policy must change to benefit the Third World. Without any serious commitments by the Western countries, the conference in Monterrey will end up in a stalemate. This is why Europe, as the world' s largest donor of development cooperation and as the largest international trading power, must be prepared to throw its weight into the balance, building on the successes achieved at Doha, with a view to reaching authentic binding agreements in Monterrey about aid, education, health care and far-reaching debt relief.
Plugging the welfare gap is crucial for attaining stability and peace in the world. More development aid is not enough but, without extra funding, poverty cannot be eradicated. Affordable schooling and health care must enable people to develop the economy themselves and attract foreign capital. In order to achieve the UN development objectives, aid has to be doubled. Most donors still give far less than the agreed 0.7% of their GNP. America could easily contribute far more, but only has an eye for increasing its military expenditure. Many European partners too are still failing to meet the mark.
The problems involved in granting aid should not be an excuse for doing too little. Learning from experience and improved international coordination can make development cooperation more effective. Aid must help set up good governance, democratic structures and a well-functioning market economy. Access to the global market is essential for developing countries. Insupportable debts must be substantially lowered, and the Debt Repayment Fund must be adequate for this.
Poverty, Mr President, is the breeding ground for violence and terrorism. More aid is not only a humanitarian necessity, but also an absolute condition for attaining stability and peace in the world.
Mr President, we must welcome the International Conference on Financing for Development, as this is an essential theme in the debate on reducing aid to developing countries.
For more than 20 years, the UN has told donor countries that they must dedicate 0.7% of their GNP to state development aid, in accordance with OECD standards, but only four countries are respecting this commitment. Aid is decreasing in general and the current average is 0.2%. Developing countries are suffering badly from the gradual and structural deterioration in trade terms for basic products and are caught up in the vicious cycle of paying back often illegitimate debts, as well as the interest charged on them. How can we raise financial resources for the human, economic and social development of these people, given these circumstances?
Our hopes rest on Monterrey therefore, unless the outcome has already been determined and the American positions dominate this conference, as was the case at Doha. By faithfully following the liberal principles of development that the international institutions and the European Commission have been applying for 20 years, the document before us, just as the Monterrey consensus, never calls neo-liberal globalisation into question. However, the income of the population of developing countries has continued to fall over the same period, which proves this formula is ineffective and counter-productive. It is failing, but we carry on regardless.
I do not know if the draft consensus for Monterrey, which does not propose any ambitious objectives, any practical financial measures or a timetable, is set in stone. If that is the case, and if the conference limits itself to making wonderful statements which will never be followed up, I think that we must cancel it and the millions of euro that have been earmarked to organise the conference must be given directly to the least-advanced countries.
It would be a shame because there are grounds to condemn and criticise, but there are also grounds to discuss and, in relation to mobilising aid, propose cancelling debt, taxing capital and reforming the WTO.
The European Union must seize this opportunity to push through the adoption of ambitious objectives as well as restrictive measures, which could enable poverty levels to be cut in half by 2015. The EU must reiterate the commitment made at Gothenburg to request the Member States to increase their aid to 0.7%. The governments and parliaments which agreed to the principle of a Tobin-type tax must demonstrate their interest in regulating the financial markets and redistributing wealth towards the south.
Mr President, all those taking part in the summit must ensure that it is a success. The European Union has a responsibility to do this.
Mr President, the situation of poverty in the world is perfectly well known, as is the deep gulf that separates the northern and southern hemispheres. Nevertheless, and despite several declarations of good intentions, the formal 1974 commitment to attain the objective of public aid for development at a level of 0.7% of GDP and despite the fact that the World Bank recently found it necessary to double the resources earmarked for public aid, the truth is that it is no higher than 0.22% in the OECD countries, the lowest level ever, having fallen by around 25% in the last decade and not currently exceeding 0.32% in the Member States of the European Union.
Against this backdrop and with Johannesburg on the horizon, the Monterrey Conference is taking on an undeniable importance. It is truly time to reverse past actions and negative trends, to look at the problem of the development of poor countries in a different way, a way that demonstrates greater solidarity and to adopt practical and binding measures. We respect the Council decision of 8 November, but it is crucial that the Spanish Presidency and the Commission spare no effort to ensure that Monterrey results in objective and scheduled commitments that guarantee some progress, even with the awareness of the retrograde and unacceptable positions of the American administration in this field, which cannot impose conformist positions on others, and even with the awareness of the weaknesses of the so-called Monterrey consensus itself.
Monterrey must also result in guidelines that put an end to the devastating effect of foreign debt on the development of developing countries, by putting forward mechanisms that do not hold back the Highly Indebted Poor Countries initiative and which are primarily founded on global recognition of the principle of debt relief. The appalling situation in which the developing countries find themselves cannot remain as it is and the European Union and its Member States must not only not content themselves with being the largest donor but must also adopt a clear position which helps these countries to find a way out of this situation.
Mr President, the widening gap between the world's rich and poor represents an enormous potential risk to all concerned. Traditional development aid, which is taken more or less to be a sort of gift day in which the rich countries give to the poor ones, does not work. What we need is an all-embracing concept of the peaceful development of the poor countries. This is, of course, easier said than done, but we must remember that it is the countries with a wealth of raw materials, such as Angola or Nigeria, for example, whose people are the poorest. That is not by chance; there is a system behind it. We need to ask ourselves which, in this instance, are the donor countries and which the recipients - a question which, for me, has not been answered unambiguously.
The position of the developing countries is worse than in the days of colonial rule. The key is fair world trade, in which raw materials have to be at the prices they deserve, and in which the net product must remain in these countries in order to develop their infrastructure.
Ladies and gentlemen, the debate is adjourned. It will be resumed this afternoon.
(The sitting was adjourned at 12.25 p.m. and resumed at 12.30 p.m.)
Mr President, given that today is the 50th anniversary of the accession of Her Majesty the Queen to the throne of the United Kingdom, could we not make a special note of that and send her felicitations and congratulations on fifty years of a glorious reign?
I will pass on your remarks to the President.
Vote
The next item is the vote.
Proposal for a decision on the numerical strength of the standing committees (Doc. B5-0060/2002)
(Parliament adopted the decision)
Proposal for a decision on the numerical strength of the interparliamentary delegations (Doc. B5-0059/2002)
(Parliament adopted the decision)
Conference of Presidents proposal - Appointment of Members of Parliament to the Bureau of the ACP-EU Joint Parliamentary Assembly
(Parliament approved the proposal of the Conference of Presidents)
Simplified procedure:
Proposal for a European Parliament and Council regulation amending Regulation (EEC) No 95/93 of 18 January 1993 on common rules for the allocation of slots at Community airports (COM(2002) 7 - C5-0020/2002 - 2002/0013(COD)) (by the Committee on Regional Policy, Transport and Tourism)
(Parliament approved the Commission proposal)
Report (A5-0465/2001) by Alejo Vidal-Quadras Roca, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a directive of the European Parliament and of the Council on the energy performance of buildings (COM(2001) 226 - C5-0203/2001 - 2001/0098(COD))
(Parliament adopted the legislative resolution)
Report (A5-0466/2001) by Piia-Noora Kauppi, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a European Parliament and Council regulation on administrative cooperation in the field of value added tax (COM(2001) 294 - C5-0269/2001 - 2001/0133(COD))
and
on the proposal for a European Parliament and Council directive amending Council Directive 77/799/EEC concerning mutual assistance by the competent authorities of the Member States in the field of direct and indirect taxation (COM(2001) 294 - C5-0270/2001 - 2001/0134(COD))
(In successive votes Parliament adopted the two legislative resolutions)
Report (A5-0025/2002) by Jorge Moreira da Silva, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a Council decision concerning the conclusion, on behalf of the European Community, of the Kyoto Protocol to the United Nations Framework Convention on Climate Change and the joint fulfilment of commitments thereunder (COM(2001) 579 - C5-0019/2002 - 2001/0248(CNS)
(Parliament adopted the legislative resolution)
Report (A5-0003/2002) by Graham Watson, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council framework decision on combating terrorism (14845/1/01 - C5-0680/2001 - 2001/0217(CNS))
and
on the proposal for a Council framework decision on the European arrest warrant and the surrender procedures between the Member States (14867/1/01 - C5-0675/2001 - 2001/0215(CNS))
(In successive votes Parliament adopted the two legislative resolutions)
Report (A5-0002/2002) by Bernhard Rapkay, on behalf of the Committee on Economic and Monetary Affairs, on the Commission's ninth survey on state aid in the European Union (COM(2001) 403 - C5-0632/2001 - 2001/2269(COS))
(Parliament adopted the resolution)
Report (A5-0017/2002) by Maria Martens, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the Commission communication on the draft detailed work programme for the follow-up of the report on the concrete objectives of education and training systems (COM(2001) 501 - C5-0601/2001 - 2001/2251(COS))
(Parliament adopted the resolution)
Report (A5-0467/2001) by Karl Erik Olsson, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on monitoring of the BSE crisis with regard to public health and food safety (2000/2321(INI))
After the vote on Amendment No 1:
Mr President, I should like to notify you that, at any rate, it is still possible to vote on the second part of Amendment No 1.
In terms of words, you are probably right, but the spirit of the amendment is in contradiction. So I would ask the rapporteur, Mr Olsson, for his advice on this matter.
Mr President, I share your view. We are concerned here with three different alternatives. We have now voted in favour of one of them, which mean that the others cease to be options.
(Parliament adopted the resolution)
Report Vidal-Quadras Roca (A5-0465/2001)
Mr President, I voted for Mr Vidal-Quadras Roca' s extremely important report on methods of saving energy, particularly as regards the construction of buildings that are fit for habitation, where heating costs are the most burdensome for the citizens of the European Union.
On this occasion, as regards the heating costs very often sustained by pensioners and the elderly, I hope that our States decide to allocate pensioners a sum of money, which would differ from region to region, to meet these costs. There are extremely beautiful areas of Europe such as Sicily where the cost of heating houses is very low, but there are other just as beautiful regions - in Sweden and Finland, for example - where heating costs are much higher.
I would add Scotland to your list of places where heating costs are very high.
Report Kauppi (A5-0466/2001)
I will talk about Scotland in a minute, Mr President.
With regard to Mrs Kauppi' s report on cooperation in the field of value added tax, I have to say that I met an old school friend, Mr Bertone, at Genoa airport. He said to me, with regard to the matter at hand: 'How good you are in Europe at making us pay more taxes, at organising yourselves and reaching agreements to improve the way we pay taxes!'
Just like myself, Carlo Fatuzzo, Mr Bertone is from Genoa and Genoa has a reputation in Italy similar to that of Scotland in the United Kingdom: in other words, we are very thrifty, as they say. Indeed, my friend, Mr Bertone, of Genoa, said to me: 'Yes, you are good at making us pay out. Why do you not do something, rather, to make us pay less tax, which would make us Genoese happy and probably the Scots as well? I hope this happens as soon as possible!'
I have voted against this report. The reason for my having done so is that the report quotes Article 95 of the Treaty as a legal basis, involving majority decision-making in the Council and codecision making for the European Parliament, and this in spite of the fact that Article 95 states that it does not cover 'fiscal provisions' . What, therefore, we have here is something so crucially a matter of principle as a reorganisation of the way in which tax issues are dealt with, involving an abandonment of intergovernmental cooperation with its demands for unanimity in accordance with Article 93 of the Treaty.
I cannot support the Commission' s view that the report only concerns administrative cooperation and that the proposal would not have any fiscal consequences because it does not directly relate to tax collection. In the past, the Council has always rejected this position, and it changed the legal base to Articles 93 and 94, which only require that Parliament should be consulted.
The Swedish Christian Democrats fully support the Council' s approach. We believe that tax issues should not be decided by majority decision in the Council and by codecision in Parliament. Our clear position is that, in the future too, unanimity shall be required in connection with decisions on taxes, and this in accordance with Article 93 of the Treaty.
Report Moreira da Silva (A5-0025/2002)
This report talks about climate change and what we must do to clean up the air. I totally agree, Mr President. However, do you remember what a beautiful day it was yesterday here in Strasbourg? The temperature was 14-15 degrees and it was as if Spring had come; we all enjoyed it very much. Well then, Mr President, I started to wonder whether, ultimately, global warming, which we are all endeavouring to fight and which raises the average temperature of the earth, might not be better than if the earth were getting colder. Should we not reflect carefully before fulfilling these requirements, for maybe a little more heat in our world would be a good thing?
Report Watson (A5-0003/2002)
As you are aware, this document has been the subject of much debate, and it has also provoked opposition, particularly in Italy, as you know, Mr President.
I want to reiterate what I have said when we have voted on the European arrest warrant and combating terrorism in the past. I agree that there should be rapid procedures for arresting those who ought to be arrested, whatever Member State of Europe they might flee to. However, my ultimate goal and the ultimate goal of the Pensioners' Party is genuinely to achieve a single code of civil procedure and a single European penal code because, when all is said and done, if we all agree that a particular deed is a crime, then we must all agree on that without exception and without differences. This is too important an area for there to be differences within Europe.
Mr President, when we are reflecting on the problems of improving procedures in the House it is worth noticing that an explanation of vote of this kind is one way one can reply to a point taken by the Commissioner at the end of a debate.
At the end of the debate on the Watson report, Mr Vitorino said that the amendment relating to the habeas corpus order would risk confusing the issue and undermine respect for human rights. In that he completely ignored the point that the first condition stated for the operation of that amendment was for there to be a violation of human rights in the receiving state.
The point I made in my speech in the debate was that it is not enough to have common agreement to respect rights; you must have effective remedies. That text of ours would have put in an effective remedy. Since Parliament in its wisdom (or unwisdom) chose not to adopt it, I voted against the Watson report on the Arrest Warrant. Other Members from the United Kingdom will come to regret that they did not too.
Some of my colleagues in the European Free Alliance - a majority of them - voted for the Watson report; not that they did not also regret the absence of the habeas corpus amendment, but that they felt a strong commitment in conscience, as we all do, to getting the European judicial space going forward, and thought that necessary.
Mr President, I wish to thank you for enabling us to arrange this properly. I thought we had submitted the names in time, but there was some misunderstanding.
What is at issue, then, are the anti-terrorist laws and a European arrest warrant. We are strongly critical of these terrorist laws, and above all of an arrest warrant, in terms both of their content and of the speed with which these laws have been devised. We are also critical of the fact that there has been no basic examination of the proposed laws or assessment of their impact. Moreover, the European Parliament has in actual fact dealt with the issue without much in the way of reflection. We were therefore also extremely anxious that our Amendment No 4 should be voted through today. Unfortunately, it was not. I therefore think that Parliament has not accepted its responsibilities when it comes to protecting those deprived of their freedom and safeguarding human rights.
Following the attacks in the United States on 11 September, the work designed to produce new anti-terrorist laws within the EU has proceeded at a furious pace. These draft laws are extremely far-reaching, and the security of the individual may be in danger. The same concerns also apply to the interpretations brought to bear upon how a terrorist group is really to be defined. A majority of the Group of the Greens/European Free Alliance therefore voted against the arrest warrant.
All this is also having further consequences. In Sweden, the freezing of the assets of al-Baraka, a not-for-profit association, has directly affected a number of Swedish citizens of Somalian origin. It has also been made impossible for Somalians to send money to needy families and relatives. This is a clear example of what can be the indiscriminate effects of these laws, and the fact that measures of this type can be taken without any proof being required is an injustice committed against people. In my opinion, greater reflection and more impact assessments were needed before we took this decision.
Mr President, I voted against the decision on combating terrorism because I feel it is fundamentally flawed. I recognise that there have been some improvements - for example in Recital 10. A lot of people are putting faith in the Council's statement, which is not part of the legally binding text. It is basically only a political promise. People should be extremely wary of political promises.
The statement protects the right of people to protest, which is one of the fundamental issues that people were very concerned about. If it had been in the text itself it might have been legally binding. But there is no guarantee as to how this legislation will be used. Will it interfere with the rights of people who are unhappy with the status quo and want to change things?
We also have to look at how it will impact on foreigners, for example people from different cultural and religious backgrounds - some people in Western society are extremely wary of them. There is a great threat to their fundamental rights.
On the European arrest warrant I would endorse what Mr MacCormick has said. It was very disappointing to see so many people in this Parliament not support an amendment that would have given people some sort of protection in relation to protecting their basic civil liberties.
The Communist Party of Greece never misses an opportunity to denounce the fact that the capitalist mechanism and police state being built up by the European Union are capitalist society's response to the rising tide of protest and demands for justice being generated by its own anti-grass roots policy of serving the interests of big business. The leaders of the ÅU know full well that, despite their efforts, they cannot fool the people by cloaking their policies in pro-grass roots terms.
This tactic was on a slow but sure course up to 11 September. Now, the horrendous events of that day are being used as a pretext to speed up the application of political decisions taken long ago. The perpetrators of and accessories to the terrorist attacks have played straight into the hands of the American and European imperialists. Which is why we are now examining, for the second time, the improved proposals for a Council framework decision on combating terrorism and on the European arrest warrant, the heavy artillery in the capitalist arsenal.
Basically nothing has changed in the draft decisions, apart from a few editorial improvements to appease the reactions, and the addendum stating that "the European Union is founded on the universal values of human dignity, liberty, equality, solidarity and respect for human rights and fundamental freedoms; it is based on the principles of democracy and the Rule of Law". The pure hypocrisy of this statement is highlighted by the fact that the framework decisions deal a very severe blow to democracy and collective and individual social rights. According to article 1, anyone fighting for fundamental political and social change can easily be labelled a terrorist. Types of protest, such as symbolic sit-ins, or the results of protests, such as interruptions to the electricity or water supply when workers go on strike, need only cause "significant economic losses" in order to be labelled terrorist crimes. The same applies to protests by farmers who block the roads. Extending the responsibilities of the organisations to which the "terrorists" belong may create a handy mechanism for prosecuting troublesome organisations and parties but it also gives them the incentive to engage in provocation.
The only people above all suspicion are the rulers of the ÅU and the USA. They are in no danger of being tried on the basis of their own law, which labels acts which may "seriously damage" the country as terrorist acts if the perpetrator carries them out with a view to: (i) seriously frightening the people or (ii) unreasonably forcing the public authorities or an international organisation to carry out or refrain from carrying out an act or (iii) seriously destabilising or overturning the fundamental policies or constitutional, economic or social structures of a country or international organisation. Did the European and American imperialists do any less or any different in Yugoslavia, Iraq, Afghanistan, Chile, Greece and dozens of other countries?
The people throughout the world know exactly who the terrorists are. Likewise, they also know that violence and suppression cannot reverse the historic advance of mankind and they will continue their fight until all the terrorist laws have been repealed.
It is for these reasons that the MEPs of the Communist Party of Greece voted against the report.
The European Union, and the European Parliament in particular, do not have a very consistent view of the fight against terrorism at all.
I have risen on previous occasions to ask for increased border controls, including those controls at the internal borders of the Union. But this has not happened. What has in fact happened is that the policy on phasing out internal controls has been pursued unchanged. That is why, on Monday, at the debate on the Kessler report, I condemned the scheduled withdrawal of the 'reporting of presence' which, under the Schengen Convention, should be demanded of third country nationals who wish to move between European Union Member States.
We are today examining the last phase of the plan to create a European arrest warrant, which seeks to abolish, for certain offences, the former extradition system between EU Member States, which gave discretionary power to the executing State, but there is an obvious contradiction as far as this point is concerned.
We have seen the list of offences grow in size with the subsequent versions of the plan. However, the essential guarantees that we requested in our explanation of vote of 29 November 2001 have still not been included, such as the right for the judge of the executing country to properly check the validity of the request and for the new system not to apply to the nationals of the executing country as they should continue to enjoy maximum protection.
The European Parliament is prepared to turn a blind eye to all these anomalies, because they are helping to build a super-State. At our previous sitting, however, Parliament did not hesitate to vote in favour of a resolution that refused to facilitate the extradition of terrorists or potential terrorists, who have been arrested in the EU, to the United States. It would, in fact, have been important to make a gesture in relation to this issue, because the United States is now facing a battle to protect the whole of the western world.
We are, therefore, trying to achieve too much with the European arrest warrant, which is dangerous. And we are not doing enough to support the United States against terrorism and this is shocking.
. The British Conservatives voted strongly in favour of the framework decision on terrorism in order to underline our continued ongoing support for the war against terrorism, and to confirm our determination to ensure that the European Union presents a united front against those who seek to undermine our values and our way of life.
However, we were obliged to vote against the proposal in relation to the European Arrest Warrant. As now proposed, the procedures go much further than is either necessary to deal with the terrorist threat, or desirable in terms of both safeguarding human rights or respecting due legal process, as is currently satisfied by the extradition agreement processes.
Nonetheless, let no one be in doubt of our determination not to waver in the long war against terrorism, but we do not believe that the European Arrest Warrant as currently proposed will achieve the ends to which we are all striving.
- (NL) The initial perplexity which the attacks of 11 September caused have not only led to unqualified support for American action in a country where the possible mastermind behind those attacks could be hiding, but has also resulted in measures being considered which would seriously affect civil rights deemed obvious hitherto. All the primitive ideas which guardians of law and order had ever entertained to make it easier to lock up, extradite and condemn opposition forces were suddenly given free rein. It is not only the American administration that comes up with new inventions such as the introduction of the notion of 'illegal combatants' , who are subsequently unable to enjoy the protection received by prisoners of war. Unfortunately, this development also plays a role in Europe. Anyone who, for a long time, had fought for the right to extradite people to countries where capital punishment still exists, for calling an end to freedoms deemed undesirable in neighbouring countries or for curtailing the rights of suspects, seized their opportunity. Meanwhile, those who, in panic, allowed themselves to be convinced of the need for such draconian measures are starting to consider the implications. This morning, the President of the Group of the European People' s Party and European Democrats rightly said that support for Russian action against Chechnya cannot be justified in the name of combating terrorism. The fresh proposal by Mr Watson is an improvement, but not yet sufficient to prevent accidents.
. (DE) I did not abstain in the final vote on the report through opposition to the European arrest warrant. It was much more the case that I was opposed to the rushed procedure with which this matter was dealt with.
Report Rapkay (A5-0002/2002)
Mr President, I voted for Mr Rapkay' s document on State aid in the European Union - both on my own account and on behalf of the Pensioners' Party - but while I was voting I was thinking, Mr President. Should we not consider the money that governments use to cover and make good pension fund deficits to be State aid too? When the State budget intervenes to make good the balance of pension funds, that, in my opinion, is State aid which distorts competition in the European Union between different systems and procedures for managing pension funds in Europe. We need greater competition when it comes to pension types available on the market too. I hope this is achieved in the future.
Mr President, I just want to say, in addition to casting my vote just now, that we need to attempt to make the concept of State aid totally clear. Today' s document addresses this subject - which has already been dealt with in the past - in a number of respects, it develops and analyses it and also welcomes in principle the decline of that aid during the period 1997 to 1999. It remains to address the issue of regional aid, the money that passes from the State - for regional tax income is not sufficient, at least in Italy - to the regions and from the regions directly to many bodies and companies, which thus break competition rules and distort the market, particularly in respect of other companies which, for example, are not based in regions with a special statute, which are particularly favoured.
. (PT) This report on State aid closely follows the line of the previous report, endorsing the observation that there was a reduction in State aid during the period between 1997 and 1999, specifically due to reduction in aid in Germany and Italy, the two countries that provide the highest levels of State aid.
The rationale of the report is based on defending the reduction of State aid and on stepping up the measures used in this context, specifically tax measures. The objective, in accordance with the conclusions of the Stockholm Summit, is to achieve a steady reduction in State aid by 2003, only allowing aid, in exceptional circumstances, specially requested by the Member States. Existing Community aid will, of course, continue.
Nevertheless, with the creation of the State aid assessment panel, pressure on Member States to reduce aid will increase, with States basing their approach on protecting competition, ignoring the problems suffered by weaker economies and pilfering America' s own policy, which continues to grant State aid in various economic sectors, in defiance of WTO rules. This is why we have voted against the report.
- (NL) The rapporteur is backing the March 2000 Summit in Lisbon which declared that the EU would be the world' s most competitive region within ten years. The high price we need to pay for this will even lead to many Europeans not having a sense of victory when the project proves successful. In the US and Japan, many people are worse off than in large parts of Europe, despite considerable company profits and growth. Competition means that those who manage to sell the cheapest products and services at minimum cost survive to the detriment of everyone else. The latter cannot, therefore, afford to take issues such as human rights, working conditions, public health, the environment and animal welfare too seriously. State support, government initiatives and Community enterprises are crucial instruments for correcting the adverse effects of the market and for promoting the well-being of people and of the environment. I condemn state support if it is aimed only at using tax revenue to compete better against others within a free market, as in the case of aviation, but not at maintaining facilities and regional employment in vulnerable regions. The re-nationalisation of regional policy, feared by the rapporteur, cuts down on red-tape and waste, but does need to be offset by contributions provided, in a spirit of solidarity, by rich Member States for the benefit of the poor.
Report Martens (A5-0017/2002)
Mr President, I voted for Mr Martens' important report on education and training, but I hope that the pensioners of the different sectors of European industry will soon stop playing cards or sitting at home in front of the television, counting the days they have left to live, and be used, if they so wish, to pass on their knowledge to workers, especially young workers. For example, pensioners from the banking sector could teach new employees how to manage the bank' s money and achieve good results, and a similar process could be introduced in other sectors: there should be more pensioners in vocational training and lifelong learning.
Report Olsson (A5-0467/2001)
Mr President, I wish to point out with some emphasis that certain items in Parliament's report on the ongoing handling of BSE are having negative effects on Europe's farmers and I therefore voted against these unrealistic demands, which had been introduced by some elements in the Committee on the Environment, Public Health and Consumer Policy. To be specific, these were the obligatory reduction to the age of 24 months, the debate on omnivores in connection with BSE, and also aspects of waste management.
I am, furthermore, opposed to the demand for a reform of the CAP with food safety as one of its objectives, as this is already set down very definitely in Agenda 2000. Our agricultural policy is founded on the principle of multifunctionality and on family-run farms, and the production of safe and high-quality food is a matter of concern for farmers like us. By doing this, we would be sending the wrong signal. The delegation of the Austrian People's Party in this Parliament has therefore abstained in the final vote.
I want to wish the presidency and all the interpreters 'bon appétit' before focusing on the matter at hand, which does nothing to whet the appetite, for this is a document on BSE, bovine spongiform encephalopathy. Mr President, paragraph 5 'calls on the Member States to step up ... compliance with the temporary ban on MBM' . But why, Mr President, is it 'temporary' ? If meat-and-bone meal is dangerous, we must make the ban on using it permanent and leave the firms that produce meat-and-bone meal to make something else - maybe they will produce Italian-style spaghetti or spaghetti with pesto, which would be a much more appropriate subject for debate at this precise moment. In other words, Mr President, meat-and-bone meal should be taken completely off the market once and for all.
On the occasion of the debate on the Olsson report on the monitoring of the BSE crisis, I would like to draw attention to the scandalous decree handed down by the Court of Justice on 13 December 2001 which condemns France for having failed to observe the Commission' s request to lift the ban on British beef imports. The decree cites the higher powers of the Commission, which itself refers to the superiority of the freedom of movement.
This raises a question of principles - what sort of Europe do we want? A Europe where each nation has the right to exercise its fundamental choices, or a Europe where the Commission determines from on high what is the so-called common good? We believe that each nation must be sovereign. With regard to public health, in particular, if one of the Member States democratically chooses one option, the others must note the choice made, even if they do not agree with it.
We must stress that the French Government has put itself in an impossible situation, by ratifying the Treaty of Amsterdam, which gives the Commission the powers that it is now using against us. When will governments realise that the texts that they sign will have some consequences? When will they realise that their actions will catch up with them? When will they stop pulling the wool over their own eyes, and over the eyes of the citizens at the same time?
In the wake of the decree of 13 December, there is no point in the French Government saying that it will not obey it, the Commission will not go to the trouble of complaining to the Court of Justice to request a penalty payment for each day that the French Government failed to execute the decision. We will therefore have to pay a ransom for having the right to use - and this is still on a provisional basis - a fundamental competence that we ourselves foolishly abandoned when we signed the Treaty of Amsterdam.
Of course, this absurd situation will only last the length of the election campaign in France. As soon as the elections are over, our next government will probably rush to obey the decree on the quiet. What we need is a fundamental reform of the Treaties in order to restore national sovereignty.
. (FR) I voted in favour of this own-initiative report.
The European Union must now face its responsibilities in this matter.
I voted in favour of a reform of the common agricultural policy that takes into account the objective of food safety. It must be clearly understood that this does not involve placing farmers and environmentalists at loggerheads. The farmers want to provide produce that is of the best possible quality. Environmentalists want to have renewed confidence in produce that does not pose a threat to their health. Those who are questioning this principle bear a heavy responsibility for the future.
We must automatically apply the precautionary principle. The zero tolerance principle must always prevail in any matter regarding the protection of public health.
The report considers that the existing stocks of animal meal and foodstuffs containing such meal must be destroyed and insists upon a ban on feeding animal meal to ruminants.
Furthermore, when a case of BSE is confirmed, removing all livestock herds from the food chain always seems to be the solution that will provide the greatest guarantees for the safety of our fellow citizens. Alternative methods to destroying all livestock herds can only be implemented once they have been proven to be effective and only if they offer the same level of safety. We must proceed with maximum caution due to scientific uncertainties about the methods of contamination.
That is why I believe it is necessary to improve and develop research into TSEs and other as yet unknown diseases and infective agents.
I also think that it is essential to monitor the sanctions and measures imposed on Member States that do not observe this legislation.
. BSE undoubtedly triggered a crisis of confidence on the part of consumers and an economic catastrophe in the agriculture and food processing industries. It is in the interests of all concerned to ensure that lessons are learned and sensible measures put in place to eradicate BSE. Such measures must of course be justified by sound scientific data. It seems to me that the 30-month threshold is justifiable, and forecast to succeed in rendering the UK BSE-free within a reasonable timescale. The main lesson to learn from BSE and other recent food scares surely is that we must favour a return to natural methods of food production and feeding of livestock. In Scotland for example, the majority of livestock has historically been grass-fed, resulting in a relatively low incidence of BSE in that country.
. (EL) The report on the basic technical principles for monitoring BSE tackles the right issues in the right way. We agree with the proposals addressing the principle of prevention and the proposals containing a final definition of terms and concepts, which will prevent the same issues from being interpreted differently in the Member States, given that the current lack of clarity is delaying the application of legislation. We also agree with the principle of zero tolerance as regards even traces of dioxins in food and animal feed and the ban on the use of the bones of one species of animal in the feed for the same species of animal.
However, we have acute reservations on a number of other points in the report. For example, although we do not disagree with the proposal on reforming the common agricultural policy per se, what worries us is that the Commission may use it to cut back on subsidies or the production of basic agricultural products. This has already happened with cotton, using high nitrate levels and environmental protection as a pretext, and with tobacco, using the anti-smoking campaign and the protection of public health as a pretext.
We likewise disagree with the proposal to give the Community services more powers of control, because we feel that they have yet to prove that they are more sensitive or more efficient than the national authorities in this sector. The repeated cases of dioxins in chickens, mad cows etc., which are only discovered with hindsight, to the detriment of public health, confirm our reading and justify our opposition to any increase in Community powers.
Finally, we should like to point out that, as long as reducing production costs, no matter how, and increasing the profits of the huge monopolies in the sector continues to be the primary and decisive criterion for producing which agricultural products and food, the problems will not only not go away, they will multiply. Any controls, especially preventive controls, however important, cannot reverse these trends, as the fact that most problems are identified with hindsight, once they have taken on tragic proportions and caused massive public health problems, goes to show.
That is why we believe that we cannot achieve complete food safety with communications and resolutions, however progressive they may be, because they cannot and will not touch capitalist methods of production.
We support the report and controls to restrict these problems, albeit critically; at the same time, we must point out that we shall only have complete food safety if the basic criterion for producing food is consumer protection, animal protection and environmental protection, rather than the profit motive.
- (NL) Feeding animal slaughter waste to the surviving animals within the same animal species is something that can only be dreamed up by somebody for whom financial considerations are paramount. Cows and sheep that normally only eat vegetable feed are turned into cannibals. It is not surprising that something as unnatural as that should lead to fatal diseases which were hitherto unknown. People still fail to draw the right conclusions from this. In a free market, the person who manages to produce in the cheapest manner wins the competitive battle, even if this is at the expense of jobs, the environment, animal welfare and public health. This is why there remains a great temptation to continue to use animal and bone meal in the traditional way. Some undertakings, some Member States and some Members of this Parliament are of the opinion that everything can be solved by slaughtering healthy cattle for preventive purposes in the vicinity of a source of infection. This was the case during the BSE crisis and again with infections caused by foot and mouth disease. Anyone who attempts to tackle parts of this failing livestock policy has my support. Rapporteur Olsson and the Committee on the Environment, Public Health and Consumer Policy rightly call for more monitoring of compliance with bans already introduced, stiffer penalties for infringements and the destruction of existing stocks. However, in order to take away the temptation to commit an infringement, the economic advantages also need to be systematically removed.
The issue of the French embargo on British beef, which I brought up during yesterday' s debate on the Olsson report, exemplifies the deeply undemocratic way in which the European institutions operate. The Court of Justice condemned France in law, in the name of a strictly uniform vision of the single market, whilst acknowledging that France may essentially have valid reasons for protecting its population, given the uncertainties surrounding the traceability and labelling of British bovine carcasses. The French Government declared its intention not to apply the Court' s decree and the Commission demonstrated that it was prepared to impose severe penalties upon France.
We are therefore faced with a legal system which forces Member States either to stop implementing the measures that they consider essential for protecting their nation' s public health, or to buy the right to do this. Of course, it is primarily the French Government that is to be held responsible for this situation, having cheerfully transferred food safety to Community jurisdiction by signing the Treaty of Amsterdam. The French Government is now discovering, several months later, the regrettable consequences of taking such a decision so lightly. More generally, however, the Olsson report should have brought into question an entire system that constitutes an attack upon democracy. This is a system that denies a nation the right to take measures which it considers necessary for ensuring public health, even if other nations have a different view.
That concludes the explanations of vote.
(The sitting was adjourned at 1.13 p.m. and resumed at 3 p.m.)
Financing of development aid with a view to the UN International Conference (continuation)
We now continue with the debate on the Council and Commission statements on financing of development aid with a view to the UN International Conference in Monterrey on 21 and 22 March.
Mr President, one of the consequences of globalisation is the emergence of the feeling of belonging to the world. This means that our citizens increasingly feel that the poverty and underdevelopment in which a large part of the population lives affect them and makes them demand that the public authorities demonstrate greater commitment in the field of development cooperation.
Mr President-in-Office of the Council, I hope that this message is conveyed to you when you arrive: responding to this request from the citizens for greater solidarity requires giving the least-developed countries the opportunity to implement the changes necessary to achieve the progress and well-being of their peoples and to make the framework that you have described for us this morning and, with which we are very happy, a reality.
It also requires, however, a fixed-term commitment to go beyond what was agreed in Laeken and to establish a strict timetable for States that have not yet done so to achieve, within the deadline set, the objective of allocating 0.7% of gross domestic product to official development aid and to do so in order to comply with an ethical requirement: we cannot continue to tolerate the living conditions that so many millions of people, who embody our own dignity and our own rights, are forced to endure.
Solidarity is part of our acquis. We must also make this commitment for the sake of coherence, because the challenge of eradicating poverty, which the European Union has taken up, requires a budgetary effort in line with the magnitude of the task facing us. And because, without development, democracy and respect for human rights are nothing more than pipe dreams. And, lastly, because contributing to the progress and development of peoples is the best weapon with which to ensure international peace and security, something that, unfortunately, not all countries seem to understand.
I am sorry the Council is not here too. They knew that we started at 3 p.m.
Mr President, the Cooperation Council, which was held under the Belgian Presidency produced a series of conclusions that define the issues our representatives must defend in Monterrey.
We were surprised, a few days ago, by what the President-in-Office of the Council had to say to us in the Committee on Development and Cooperation: we must do everything we can to ensure that Monterrey does not end without agreement and the European Union has to negotiate with the United States until it concludes an agreement with them. The problem is that the extraordinarily restrictive positions of the American administration will be even more restrictive if the European Union makes it known that it is willing to accept anything as long as an agreement is concluded, regardless of its content.
Now that we know the content of the draft consensus drawn up by those preparing the Conference, our fears are all the more well founded. This statement contains no binding commitment on contributions and on a timetable for financing development. If these turned out to be the Conference' s conclusions, Monterrey would be just another wasted opportunity. Seeking agreement must be one of our objectives at the Conference, but concluding an agreement cannot mean making concessions on commitments, such as allocating 0.7 % of GDP, or a timetable for making this contribution with which to finance development. Nor should we go back on targets on which a commitment has already been given for 2015, such as the 50% reduction in people living in conditions of extreme poverty, the two-thirds reduction in current infant mortality rates and the universal provision of primary education for all of the world' s children, boys and girls.
Mr President, Mrs Ferreira had good things to say about solidarity and people' s demands that solidarity be shown with Third World countries. Unfortunately, that is not the development we are seeing in Denmark at the moment where we are cutting back on development aid in a way that I think is very unfortunate. Even though we have cut back, we shall of course still be among the largest providers of aid, but it is, at any event, totally the wrong signal that we in Denmark, and the Danish Government, are sending at the moment.
I also fear that the Montreal Conference will just be another conference, with no practical consequences, and I should therefore like to highlight three practical issues in my speech here today. The first is the demand for development aid. I think it absolutely crucial that we set practical objectives for when the individual EU countries are to have reached a figure of 0.7%. As far as I remember, we have been hearing about this 0.7% since 1974, and the vast majority of countries are still a very long way from achieving that goal. That is why I am also looking forward to hearing what the Commission has elicited from its visit to the different countries in terms of establishing definite time frames. These are what are needed.
The second thing I should like to urge is that Mr Lamy' s efforts to remove trade barriers - efforts which have so far been directed towards the least developed countries - should also apply to other countries for, without trade and without the opportunity to trade without customs barriers, no progress can of course be made. The third thing I should like to emphasise is that we must look at what we can do in the public sector with a view to promoting private investment, and I believe that, in this area, we can bring about more fruitful cooperation than we have done so far. In that way, it will also be possible to translate the World Economic Forum' s words into practical action.
Mr President, on 8 November 2001, the Council of Development Ministers urged the European Union and Member States to increase development aid. I believe that we must now take firm and visible action.
How do we go about doubling the current level of aid given by industrialised countries to achieve the required USD 50 billion a year, as recommended in several of the preparatory reports for the Monterrey conference, so that we can meet the most basic requirements of developing countries, particularly in terms of education and health?
What stage has the Commission reached in its negotiations with each Member State on a timetable to enable us to achieve the objective of 0.7%, which was set some 32 years ago? Although the attitude of the United States is placing the very existence of aid for development under serious threat, the Monterrey conference would be an opportunity for the European Union to prepare and set in motion a strict process to rigorously monitor this timetable.
There are still other avenues to be explored. Firstly, we must cancel debt and go much further than the HIPC initiative. The crisis in Argentina is an urgent reminder - as if it were needed - of the need for us to act. The world parliamentary forum, held some days ago in Porto Alegre, also recommends, by means of a resolution, that the United Nations establish an international tribunal to combat debt in order to guarantee financing for development. Furthermore, it is time to seriously consider introducing a tax on international financial transfers. Lastly, reforms in the financial system and international trade system are obviously needed in order to make them more democratic and to combat the mechanisms which cause poverty in developing countries.
Furthermore, as regards the current situation with aid, we must ensure that payments of sums are made in a swift and efficient manner as, at the end of 2000, EUR 9 billion remained in the coffers of the European Development Fund and we must also change the focus of the ODA. It is, first and foremost, private investors who find this attractive, as it helps to further develop each country' s specialist knowledge of production niches for exporting goods in terms of the requirements of the global market and not of populations. The commitments made towards developing countries must be honoured. This is a legitimate expectation of the 2.8 billion people who live on less than USD 2 per day.
Mr President, every time we discuss the issue of the poor countries, out comes the usual catalogue of figures: 800 million people suffering from malnutrition; 40% of the world' s population suffering from malaria; 2 million people contracting aids each year in Africa alone; almost a billion children who cannot read or write; water shortages; health and social problems and so on and so forth. It has become almost a customary ritual to trundle out these data each time.
However, Mr President, we need to take action. There is an urgent need for more practical measures from industrialised countries and international financial institutions, not least through more effective cooperation, without duplication or overlapping of effort. That means more careful monitoring of the allocation of development funds. In other words, we need practical measures implemented with the greatest transparency and with the minimum bureaucracy necessary for the monitoring process.
Of course, the March 2002 International Conference at Monterrey and the Johannesburg world summit to be held subsequently this September will be extremely important in this respect. Their success would certainly be a clear signal for further, more general acceleration of measures boosting sustainable development. Key areas for action include mustering local financial resources for development and international resources, including countries in international trading and so on.
The European Union is certainly the main donor but, together with the individual States, it has a key role to play in this respect. We need closer cooperation with United Nations organisations such as the FAO in order to ensure that the allocation of these funds genuinely serves to improve the levels of nourishment and living conditions of poor peoples.
Mr President, there is no dispute that the European Union is contributing to the war on poverty, but, as we all know, we fall a long way short of our declared objectives. The removal of poverty, backwardness and ignorance must be first on the list if we are to combat terrorism. A new world economic order and a new kind of politics are on the agenda - things that were called for by the more than 60 000 participants in the Second World Social Forum in Porto Alegre.
Argentina is a shocking illustration of where neoliberalism will take us. Those who want to provide really effective development aid should not close their ears to the message from Porto Alegre, but actively involve those democratic forces that are active in that forum, in the brainstorming process and in the implementation of a new politics of development.
Mr President, I have listened very carefully to all of the opinions expressed here by the honourable Members who have spoken in this debate.
Most of the speeches raised issues which the Council, of course, bore very much in mind when it took the decisions necessary to achieve the Monterrey consensus.
Most of the requests that I have heard are also shared by the European Union and the Council, which represents the European Union, and the Commission, which will also represent the European Union at the Monterrey Conference. Naturally, I would say that it is highly praiseworthy that these opinions should be expressed in this parliamentary forum, which must be the forum for expressing our ambitions and our aspirations.
I would say, however, that Parliament also well understands and I imagine that it is sensitive to the fact that we are immersed in an international negotiation in which it is not simply enough for the European Union to hold and to express its ideas, of which we are proud, but instead to try to conclude an agreement with everyone else.
I have to say that the European Union is in a very special position at this type of conference. It often finds itself in the middle, between some partners at the same level of development, which very frequently do not share our ideas and are not quite so generous, and developing countries which, naturally, do not agree with us, because they have the right to demand much of us and, often, much more than we can normally give.
I would say that the Monterrey consensus contains all the basic and fundamental elements and, from everything that we have heard today in Parliament, I would say that we have sufficient baggage, both in the Council Presidency and the Commission, to carry on having faith in our ideas.
We already know that there is consensus and that the consensus is very broad, but this does not exclude us from being more ambitious in Monterrey. I have already listed these ambitions but I wish to repeat them. The European Union intends to issue a message in defence of its values, which I listed previously: the defence of democracy, of good governance, of strengthening the institutional development of aid-receiving countries, the Rule of Law, peace and security and human rights. All of these elements that have been mentioned here in the European Parliament are fundamental values of our culture and civilisation and will be the values that guide us in the debates in Monterrey.
In any event, I would say that we have sufficient grounds to feel satisfied, since the Monterrey consensus takes up all of this, perhaps not as far as we would have liked to see, but it does address these issues in a substantial way. Let us hope that at this meeting, which will be held in March, the European Union, which has a common and single position and counts on the support of Parliament, can go even further with these principles and these objectives that I have expressed and which, as I have seen, enjoy the support of this Parliament.
I should also like to say, in conclusion, that the Community delegation intends to include five Members of the European Parliament and that, therefore, Parliament will be fully integrated in the delegation and will have first hand information. Naturally, I remain at the disposition of this House and at your disposition, Mr President, to return here after Monterrey and inform you on the outcome of the Conference.
Mr President, it is very important to stick to the view that volume matters when we talk about these problems. It is also very important to remember that fighting global poverty is not a short-term repair job in the poor countries. We often hear the view that, since we have been giving development aid to Africa for 25 or 30 years and they are still poor, maybe the whole approach is wrong. That is a fundamental mistake. This is not a short-term project. Any global society with just a minimum of decency has to understand that the transfer of resources from the rich to the poor must be a permanent feature.
That approach alters the focus of the discussion about what is wrong with development cooperation. In fact, it holds the key to understanding what globalisation means, and it means taking an inclusive approach to viewing the real world. We had better get used to the idea that a permanent transfer is part of the challenge facing us. This is not the same as accepting that development cooperation should simply deteriorate into becoming some sort of social gap-filling. The whole agenda for structural or political reform vis-à-vis governance is absolutely essential to achieving real progress. But it makes a big difference if seen as something we will have to do for some more years or as part of the future. The whole attitude of different countries to the idea of sharing in this and of this being inseparable from the world view in general is crucial.
Mrs Dybkjaer and Mrs Boudjenah mentioned the 0.7 % target for the EU. This is on our agenda for the first time. It has never really been discussed at EU level before, either between the Commission and the Member States or between Member States themselves. So we have made it a new area of discussion. We have established some sort of peer pressure and the response from the series of discussions in capital cities that we carried out before Laeken was in a sense encouraging because all Member States reacted positively to the need to establish some sort of calendar. In this area decision-making still lies with the Member States - the Commission has acquired no new powers here - but this discussion is now legitimate and we will bring it to the fore as one aspect of our input for the Conference in Monterrey.
This discussion will not end at Monterrey; it is a reflection of how Europe sees itself and the role it should play in the world that we want to move forward in this area.
In response to Mr van den Berg and Mr van den Bos, who both commented on the imbalance between military and development spending and the whole philosophy behind this, I would point to the general view that the cradle of European and Western civilisation was ancient Greece. Personally, I think it was home to the kind of Europe I want to represent and is the part of Greek history with which I want to identify. I think and hope that for Europe the cradle was in fact Athens rather than Sparta. This is my response to what Members said about the balance between the military approach and this more humanistic or morally driven way of defining our role and our philosophy in this world.
This is the baggage we will be taking to Monterrey and this is, philosophically speaking, the message we will deliver there.
I have received six motions for resolutions tabled in accordance with Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday.
Preparations for the March 2002 meeting of the UNCHR in Geneva
The next item is the Council and Commission statements on the preparations for the March 2002 meeting of the UNCHR in Geneva.
President-in-Office of the Council. (ES) Mr President, the European Union has a long tradition of effectively protecting human rights, and has managed to create an area of legal security and undeniable freedoms, with a set of rules inspired by our own legislation and by international codification.
In our case, within the European Union, we have had the parallel boost of the Council of Europe itself, as well as the standard that we set ourselves, both at national level and at European Union level, in the field of human rights.
There are recent examples demonstrating this concern, which is part of our own identity, such as the European Charter of Human Rights, the recent Commission communications on the work of the European Union to promote human rights in third countries, the extremely important work undertaken by the European Parliament in this field and the conclusions of the General Affairs Council of 25 June last year, which state that genuine concern to defend human rights must always be present in the Union' s external policy.
I should also like to remind you of the guidelines, both on torture and on the use of the death penalty, which are constantly taken into account in the drafting of our external policy and in our relations with third countries.
There are two other issues that are also always present in our acquis and our culture and which are linked to the general trend of respect for human rights in any action or initiative in external policy. These are the principle of non-discrimination against women and the rights of the child and their effective protection.
All of these concepts do, of course, underpin the work of the European Union during the sessions of the United Nations Commission on Human Rights, and these are the principles that will inform our action in the forthcoming session, which will be held between 18 March and 26 April this year.
The Commission on Human Rights is, without a doubt, the greatest challenge that the European Union will have to face in the forthcoming months in the field of human rights. This Commission, which - as everyone knows - is a body attached to the Economic and Social Council of the United Nations, meets every year in Geneva and is a forum for intense debate on all aspects of international current affairs that have some connection or relationship with human rights.
This is, then, an annual exercise, which is mandatory for us and which involves complex preparations and requires the European Union, year after year, to make a constant effort to undertake in the international context something that international society expects of the European Union, which it considers to be the bastion of the defence of these rights and that is the effective and increasingly universal protection of human rights.
It is no secret that the European Union plays a very active part in the Commission on Human Rights and that a large number of Member States of the European Union are members of the Commission (currently, Spain, Italy, Portugal, France, the United Kingdom, Belgium, Austria, Germany and Sweden). Taking account of our quota in what is known as the 'Western European Group' , the European Union has, without any doubt, the largest allocation of places.
Given the enormous complexity of the exercise we are discussing, it is difficult at this time to fix definitive European Union positions with regard to the Commission on Human Rights. These positions are always based on our system of values. This does not mean giving way on any of our principles, but often the positions within the Commission are the product of prior coordination to obtain tangible results, and there are some issues which, because of their sensitivity and the attention they are given by the media, warrant special treatment.
In any event, our objective, as in previous years, is to present a series of draft resolutions and statements by the presidency of the Commission on Human Rights, that cover the events to have taken place in the last year, from the close of the 57th session of that body, which was held in April 2001.
For this reason, the European Union feels that it is necessary to make speeches on highly sensitive issues in which our stance must be reflected in some way. This year, these speeches, which have been prepared with the cooperation of our partners, will focus fundamentally on the following areas: racism, the right to development, the violation of human rights and fundamental freedoms in any part of the world, economic, social and cultural rights, civil and political rights and the rights of women to be fully integrated as well as the gender perspective, children' s rights, human rights lawyers and advice services, and technical cooperation in the field of human rights.
The list is extensive, but not exhaustive. It illustrates the broad range of issues that we will have to address in the Commission on Human Rights, where the defence of these rights must be comprehensive and, naturally, is universal.
For this very reason, the activity generated by the Commission on Human Rights is linked to many other issues which, in one way or another, impact on the work of the European Union. Firstly, reference must be made to the conventional way in which the Commission on Human Rights has performed and continues to perform its duties.
Two of the exercises to which the European Union will be attaching great priority are the discussions already under way on the drafting of various optional protocols: the protocol on the economic, social and cultural rights pact and the protocol on the Convention against torture, the drawing up of which has made progress at session after session, and which is quite close to being concluded. In both cases, the European Union must undertake serious work on drawing up the drafts and on cooperating with the working parties preceding the Commission meeting, with the aim of facilitating the adoption of these protocols.
Secondly, as everyone can imagine, we are facing many challenges of a social and humanitarian nature, which we are determined to confront, together with our partners: all the issues of refugees and asylum-seekers, emigration and all its consequences in the cultural, educational and social spheres, the problem of discrimination against indigenous populations, the genuine progress and practical equality of women in all areas, and so many sectors, individual and collective, that are under scrutiny by the international community. In the Council, we intend to make a very special effort to ensure that our participation is as active and constructive as possible, both at the General Assembly Special Session on Children - which was due to have taken place in September, but which was affected by the events of 11 September, and has been rescheduled, although without a specific date as yet - and at the World Assembly on Ageing, to take place in April of this year.
Thirdly, it is worth bearing in mind the debate, which has already begun, on how to improve the highly praiseworthy work of the various committees of independent experts, the so-called 'Treaty bodies' , which monitor and oversee proper compliance with many of the conventions to which I referred a moment ago. These committees must be given the resources they need to perform their work to their best ability.
Mr President, I should also like to mention two issues which, because of their complexity, will affect our work in the Commission on Human Rights: on the one hand, the fight against racism and racial discrimination. As you all know, last September a major world conference was held in Durban (South Africa), whose preparations and workings were not without controversy but at which, ultimately and fortunately, consensus was maintained, following long discussions and, to a large extent, as a result of the perseverance of the European Union delegation as a whole.
We must now exercise special vigilance to ensure that the wounds inflicted in Durban are not reopened and that the consensus that was reached develops genuinely and pragmatically, with the ongoing assistance of the appropriate bodies in the United Nations Secretariat-General.
The other issue is the abolition or restriction of the use of the death penalty. We are all aware that, despite the firm conviction in Europe that the death penalty should be totally eradicated and abolished, some countries belonging to cultural and religious tendencies other than our own continue to uphold and apply it. For our part, we will continue, in a basically humanitarian undertaking, to attempt to extend the scope of its abolition, by strengthening situations of moratoria and the effective non-application of the penalty, even if this exists in a country' s legislation, and by urging the authorities - in very specific cases, of minors, pregnant women and the mentally handicapped - for executions not to be carried out.
These are the lines of action we intend to follow, at the right time, in the European Union, by means of approved guidelines on the matter, and which we will continue referring to as often as necessary, especially in the resolution on the death penalty, traditionally presented by the European Union at the Commission on Human rights.
I wish to conclude, Mr President, by offering a thought on the new situation that has arisen from 11 September. I am echoing concerns that I have heard in this Parliament this very morning. In the Presidency and in the Council we are very aware that in many countries a certain climate of concern has evolved over whether, in the quest to strengthen security and the fight against terrorist organisations, the protection of human rights might be substantially damaged.
The European Union, and the Council at its head, are convinced that this does not have to happen; that there is absolutely no incompatibility between security and the freedom of our fellow citizens, and that as far as we are concerned, there will be no cutback of fundamental freedoms nor of daily democratic coexistence.
We must not forget that the attacks of 11 September were an all-out attack on this system of values and freedoms, of which we are so proud, and which we all have an obligation to defend. The Commission on Human rights will, without doubt, be an ideal setting in which to demonstrate our commitment to respect and protect human rights, to extend this commitment to every country in the world, without allowing the fight against terrorism to be used as a pretext for violating these rights, and to reaffirm that the protection of human rights continues to be as solid a principle as it always has been in the European Union.
Mr President, this debate provides the opportunity for an exchange of views prior to the deliberations of the 58th session of the UN Commission on Human Rights.
The Human Rights Contact Group has already brought together representatives of non-governmental organisations, Members of Parliament, civil servants from the EU institutions and others to discuss key concerns for Geneva. The broader the input, the more confident the EU can be in the approach which it adopts at the UN Commission.
As ever, when you invite the Commission to these annual debates, it comes at a time when the EU has not definitively decided upon the initiatives which it will take at the UNCHR and their final form will only be determined after negotiations on the ground in Geneva. Regrettably, there is all too much choice when looking around the world for examples of human rights violations. That is why the EU must adopt a coherent approach when determining the best way to promote respect for human rights.
Our communication on human rights of last May, and the subsequent conclusions by the General Affairs Council, set out a strategy for such an approach by an EU that would actively engage with the world in the promotion of human rights through, for example, the human rights clause which forms a regular feature of Community agreements and which finds its most advanced expression in the Cotonou Agreement; through the dialogue which we have undertaken to conduct in contacts with all third countries, as reinforced in the guidelines on human rights dialogues which were adopted by the Council last December; through our engagement with NGOs, including the extensive funding for human rights projects channelled through the European initiative for democratisation and human rights and mainstream programmes and through our cooperation with the UN and other organisations.
These factors should be taken into account by those who point to the inevitable element of selectivity in the countries and themes which are the subject of EU initiatives at the UNCHR. They are not the sum total of the EU' s human rights policy necessarily, just an element of it.
There are several issues which will feature throughout this year' s UN Commission. First, the highly regrettable failure by the US to secure re-election to the Commission and the participation of several states whose human rights records are - to put it very politely - less than acceptable. This means that the EU will have to work extra hard to ensure that core human rights values are reflected in the decisions taken.
Second, the fight against terrorism, which has rightly permeated every corner of the political debate since 11 September. Human rights considerations are involved here at several levels. We must guard against any muddling of concepts. The EU maintains the important distinction that states are the perpetrators of human rights violations, whilst terrorists are particularly abhorrent criminals. And it is right that actions by states - whether at a legislative, judicial or penal level - are subject to international law and proper scrutiny. In fighting terrorism, we and our allies must uphold the values of respect for international human rights and humanitarian law. The international community must also be alert to opportunistic attempts by states to justify domestic repression and crackdowns by claiming that they are "fighting terrorism". Zimbabwe is the most clear example of this.
The fight against racism will also be given due prominence at the 58th session of the UN Commission, and the EU may present a statement on the issue as in previous years. After a rather bumpy journey from Durban, we now have a solid declaration and programme of action - a welcome development which we must now put to good use. Combating racism, xenophobia and discrimination against minorities is one of the four priorities under the European initiative for democracy and human rights for the period 2002 to 2004. EUR 17 million per year have been set aside in order to support NGOs and other organisations in the promotion of rights and awareness-raising as a concrete follow-up to the World Conference.
Finally, a word on two countries of particular interest, both to me and to this Parliament. First, China. This is the only country with which the EU has a dedicated human rights dialogue. The human rights situation in China rightly gives rise to a great deal of concern - from the extensive application of the death penalty to the suppression of religious and cultural rights in Tibet, Xinjiang and elsewhere and restrictions on the freedom of expression as evidenced in the recent measures on the use of the Internet. In this difficult context, the EU dialogue and seminars - the last of which, in December 2001 brought together European and Chinese experts to discuss the prevention of torture and the right to education - are one conduit for encouragement, cooperation and criticism. As the General Affairs Council has underscored, progress on the ground is a necessary corollary of the dialogue and that is why we evaluate the dialogue annually.
Second, in Iran, some progress in reform is offset by continuing serious human rights concerns. The UN Special Representative on Iran highlighted this at the Third Committee last year, referring in particular to the sharp increase in public hangings and floggings. The EU is engaging with Iran in an effort to secure improvement. The positive outcome for the EU resolution at the Third Committee shows that the international community shares our concerns. The acceptance of a visit by the Special Representative would be a further step in the right direction. The mandate for an EC trade and cooperation agreement is currently under discussion in the Council.
I can assure honourable Members that human rights considerations will play an important part in any future negotiations.
Parliament' s resolutions and debates are a crucial stimulus to the process of preparing for the Commission on Human Rights. I hope that, if possible, representatives from Parliament will, as in previous years, visit the UNCHR in session and that they will contribute to the wider debate.
In the past few years, Mrs Robinson, the High Commissioner, has tried her level best to turn the UN Human Rights Committee into the public conscience, and she deserves all credit for this, in my opinion. However, that does not detract from the fact that an increasing number of questions arise surrounding this annual high mass in Geneva. The human rights organisation summed the situation up as follows: it is the foxes that are having to watch over the chicken' s eggs. It is indeed suspicious that countries such as Kenya, Sudan, Togo and Congo, which do not have particularly good track records when it comes to respecting human rights, should chair this committee and help determine the standards.
In addition to the composition of the committee, the procedure - notably the system of majority voting - also raises questions. Governments that are the focus of investigation by NGOs often stick together in order to defend their own common interests, apparently under the motto: if we spare others, we do not run the risk of being condemned ourselves. That is why I support what Commissioner Nielson said a moment ago. Now that the US no longer forms part of this Committee, the European Union should take over the helm more than ever before. Europe must adopt a more assertive and consistent role when defending human rights. It must support more resolutions, also with regard to large countries, such as China and Russia. Some European Member States all too easily swallow their principles if economic interests are at stake.
In addition, the Union must insist on the committee' s recommendations actually being followed up. A great deal of money is being spent on early warning, but the experts' reports on this matter are systematically overlooked. The credibility of the Human Rights Committee in Geneva, and of human rights policy full stop, is at stake today, and I believe that, in this connection, the European Union bears a very heavy responsibility.
Mr President, I am pleased to say that I have attended the UN Commission on two previous occasions, with both Mr van Van Hecke and Mr Wuori, who are taking part in the debate this afternoon.
The Council said that we boast a long tradition in Europe on human rights, but it must be recognised that sometimes we hesitate in condemning the human rights abuses carried out by our so-called friendly states. I would urge that we must never hesitate; we must apply the same rules and standards regardless. Double standards undermine our highest ethics and our aspirations for a world free from human rights abuses.
I agree absolutely with everything the Commission has said. However, in relation to the Cotonou and Association Agreements, I would say that we must enact the human rights and democracy clauses when human rights abuses occur. Anything else will be seen as a pitiful endorsement of such abuses. We cannot, and must not, look the other way, for one day people will look the other way when it happens to us.
The young people and the others who look down on the Chamber today wonder what we talk about. We talk about a world where we can celebrate difference, where there is no persecution because someone's colour, creed, belief or sexuality is different from another's.
I would just like to finish, regardless of any prepared speech, on what is absolutely essential and vital to remember. Pastor Niemöller said: "When they came for the communists, I did not speak out because I was not a communist. When they came for the Jews, I did not speak out because I was not a Jew. When they came for the trade unionists, I did not speak out because I was not a trade unionist. When they came for me - there was no one left to speak out." We must ensure that we are never hypocritical in the defence of human rights, and 11 September must teach us surely that the same rules must be applied regardless of whether a country is our enemy or our friend.
Mr President, Commissioner, President-in-Office of the Council, the European Parliament has lofty ambitions in terms of human rights. We have a responsibility, or moral duty, always to pay attention to human rights abuses wherever they occur. We therefore support the meeting of the UN Commission for Human Rights in Geneva. It is an important forum for promoting these issues to the global arena.
More and more countries are signing fine declarations and international conventions, but these are often not complied with. Even though more and more countries are officially democracies, we know that - every second of every day, throughout the world - horrific treatment is meted out to human rights campaigners, campaigners for democracy and a variety of leaders.
This year, the focus is very much upon terrorism and the campaign against terrorism. You too have talked about this, Mr President-in-Office of the Council. These matters are obviously important, but they are extremely closely linked to human rights. It is a human right not to be affected by terrorism. Terrorism is also born out of oppression and the lack of freedom, democracy and respect for human rights. I hope that the meeting in Geneva will be characterised by discussion of these issues.
There is a broad agenda of issues that the EU must tackle in Geneva: violence against women, the situation of children, torture and the death penalty. Declarations are needed in these areas. A lot of countries give considerable cause for concern. Allow me to mention three areas. First of all, China, which holds the very dubious world record for the number of executions carried out there. Every day, there are reports of torture, the imprisonment of dissidents and the oppression of the people of Tibet, of the Falun Gong movement and of all those who are fighting for democracy. Year after year, we appeal for a resolution on China. Every year the same thing happens, namely that there is no such resolution. Let there be a resolution this year.
Secondly, Zimbabwe. Every day, we can observe the vicious spiral of murder and persecution through which this country is sinking ever more deeply and completely into the abyss. We must show that our patience is at an end.
Finally, Tunisia. Somewhat away from the main headlines, extremely serious human rights abuses occur there too.
Mr President, the working environment of the UN Commission on Human Rights has been described as a sea of sorrows that knows no shores. While we are now once again steering our EU vessel into these waters we must avoid the sort of recklessness Odysseus showed when he sailed past the Pillars of Hercules out to the open sea. Although the EU has no coherent policy or strategy on human rights, with certain exceptions such as torture and the death penalty - in other words it lacks the assurance afforded by a compass and the firm guidance offered by nautical charts - we must steer our course at least with the help of bright stars and reference points.
The United States having failed to join the Commission last year, the EU is now the flagship of the Western European Group in Geneva. For that reason it is especially important that the Union should have an integrated policy based on clear geographical and thematic priorities, which does not grope about in the dark so much as it once did. President Cox last stressed the major significance of human rights in the EU and the work of this Parliament this morning. This should not be allowed to become just a rhetorical commitment. Undisturbed by commercial considerations and the songs of other such sirens, the EU must be able to allow its celebratory commitments to become a practical reality, and adopt an active position on difficult questions, such as China' s human rights violations with particular reference to the situation in Mongolia and in Tibet, or Russia' s behaviour, especially in Chechnya. In this connection neither can we allow the fight against terrorism in any way to jeopardise human rights and the principle of the Rule of Law, or tolerate their abuse as just an excuse for perhaps otherwise questionable intervention.
Mr President, tomorrow, Parliament is to adopt an excellent decision, proposed by several groups, Article 8 of which mentions a number of countries. However, there are of course countries not mentioned here, and I would call for these not to be forgotten at this meeting. I would also especially call upon the Council not to forget Turkey, which still holds political prisoners in solitary confinement, when combating torture is discussed. I would urge that the prisoners in Camp X-Ray, who are being held there in defiance of the Geneva Convention, should not be forgotten. I would also urge that, when political and social rights are discussed, there should be no forgetting Turkey again, which is now in the process of banning the HADEP party because it is close to winning the minimum 10% of the votes it needs to be represented in the Turkish Parliament. I would also again call for the United States and China to be remembered when the death penalty is discussed and for its not to be overlooked that the United States has still not approved the International Criminal Court by ratifying the Statute of Rome.
I would also say to the Commission that I very much approve of these agreements which we draw up in relation to third countries and which have human rights clauses attached. I just do not understand why observance of the agreements is not rather more strictly enforced, and I am thinking particularly in this context of Israel which has an agreement with the EU that is quite clearly not observed. I do not understand why such breaches have no repercussions and why the agreement is not cancelled immediately.
Mr President, ladies and gentlemen, in spite of the wonderful speech that Mr de Miguel has given, I believe that we can safely bet that the Council and the European Union will this year adopt, as they did last year and the year before that in Geneva, a scandalous, shameful, cowardly position, which, unfortunately, will not be the one that Parliament defends. I think that we can be absolutely sure, that we can bet one hundred to one, that there will be no resolution on China, no resolution on Tibet, that there will be no support given to the European Union for resolutions on the situation of women in Saudi Arabia, that there will be no resolution or support from the Union for a resolution on Tunisia. There will not be anything - like last year, although it is true that, last year, the European Union even came to an arrangement so that it would not have the United States to deal with this year. I shall not even mention Chechnya. Commissioner Nielson is still trying to find Chechnya on the world map. Even within Parliament, Mr Oostlander and his accomplice, Mr Sakellariou - but this will not come a surprise to anyone - have even sabotaged an initiative to organise a meeting between two negotiators, one Chechen and one Russian. This is how the situation of human rights really stands. I do not think that we can turn a blind eye to this.
Mr President, the United Nations Human Rights Convention meets in Geneva every year, and every year the Chinese leadership puts pressure on its trading partners in order to prevent Peking's human rights violations getting on the agenda.
A lot has changed this year. The USA was not re-elected to membership of the Human Rights Convention and now has only observer status. The EU can no longer, then, hide behind the Americans. The misery of the Tibetans, the stifling of their religious and cultural life, the merciless persecutions and arrests that have gone on for decades are not forgotten. Because these people refrain from every kind of terrorism, they are not permanently on the front pages of newspapers, and yet they are very much present with us.
As long as one and a half years ago, Parliament called for the Tibetan government-in-exile to be recognised in the event of the UN-sponsored Sino-Tibetan negotiations not leading to Tibet's autonomy. An EU Special Envoy for Tibet was able to assume important coordination roles.
In his great October speech to this House, the Dalai Lama again expounded his concept of the middle way and urged Peking to take part in direct negotiations without preconditions.
It is, then, high time that the European Union itself got involved in Geneva, in order to bring in a resolution and win the support of responsible members of the Convention. The Chinese must not deceive themselves. We welcome their membership of the WTO and their contributions to the international coalition against terrorism. Nothing, though, can justify the brutal treatment they mete out to religious and ethnic minorities in Tibet as well as in Inner Mongolia and in Eastern Turkestan. Commissioner, Mr President-in-Office, the Europeans' time has come! Let us at last give substance and life to our commitment to uphold human rights absolutely.
Mr President, in spite of Mr Dupuis' gloomy forecast, the UN Commission on Human Rights conference in Geneva is a new opportunity to make progress on ensuring that human rights are respected, promoted and safeguarded.
We have known for quite a while now that suffering, poverty, human rights violations, persecution on the grounds of sex, sexual orientation, religion, culture or race are global phenomena. Millions of human beings have to suffer these affronts every single day. 11 September reminded us that the breakdown of security is also a global phenomenon.
This latest conference in Geneva, the first since that fateful day, should not, therefore, cause us to lose sight of our aims. We have to continue working to defend citizens' rights: the right to life, to democracy, to breathe clean air and to live in an environment in which economic and social rights are respected as an inseparable element of human rights. We must not forget that the balance between security and freedom is not only a demand that is coherent with our shared history, but that it is the only thing that can guarantee stability and, therefore, democracy.
Europe must play a leading role in this conference. We have to be capable of defending a common position. Now, more than ever before, human rights must effectively be the backbone of EU policy. If we want to achieve this goal we need to have more political ambition and a single, forceful and radical voice against those who violate human rights. A voice that will be heard in Geneva and which makes us proud to be European.
I know that this seems to be a Utopian vision, and appears difficult to achieve, and it is, but, as Guy Verhofstadt reminded us when he took office as President-in-Office of the Council under the Belgian Presidency: 'he who does not believe in Utopia does not deserve to be called European' .
Mr President, the United Nations Conference opens a week after the presidential elections in Zimbabwe. By then hand-wringing resolutions deploring human rights abuses by a re-elected Mugabe government would be no more meaningful than were the protests of the then League of Nations following Mussolini's invasion of Abyssinia.
The European Union has issued deadlines and ultimata. We must now gather support from the international community for those measures. We should thank President Mbeki and other African leaders for their work behind the scenes, but now is the time for them to speak out publicly and firmly against Mugabe's oppressive regime. We must make sure that the conditions of our ultimata are met in full. We must be sure that Mugabe will allow an EU team to observe the election process and the EU must be allowed to choose the make-up of that team, which should include British Members.
Our observers must be free to move where they wish and free to report back. A genuine free press must be restored and recent media laws must be repealed. Above all, the murder, maiming and intimidation of political opponents must stop now. It is time for the world to judge Mugabe by his actions, not by his promises. By the same token, the world will judge the EU by its effectiveness, not by its rhetoric.
Mr President, I have listened very carefully to the honourable Members' speeches, and, in my opinion, the wide variety of concerns that have been expressed here today clearly shows the complexity of the extraordinary task that is facing us in coordinating the European Union' s action in the Human Rights Commission.
I am the first to recognise that the Human Rights Commission, being an international body in which compromises have to be made, is not exactly a forum in which the European Union can impose its principles and criteria; we have to reach agreement with others in order to pass effective resolutions, because we do not have a large enough majority to get approval for resolutions on all points, particularly on those we want approved. Although I recognise that many of the resolutions made by the Human Rights Commission leave much to be desired, I do not totally agree with Mr Dupuis' chaotic and pessimistic view; I share, instead, the optimistic, positive, idealistic and utopian vision that Mrs Rosa Díez is encouraging the Council to pursue in the defence of these values, which are our own and which Parliament advocates on a daily basis.
Many issues have been mentioned, all of them extremely problematic: China, Tunisia, Zimbabwe and Turkey. All of these issues are on the agenda. We deal with them every day and significant progress has, of course, been made over the last few years.
Without a doubt, the Human Rights Commission gets results every year, even though these may not be as far-reaching as our own ambitions and aspirations. However, there can be no doubt that the European Union should always be inspired by the desire to keep alive the flame of the fight for its basic principles and the defence of these, which I described in my opening speech.
The Council feels encouraged and supported by Parliament in knowing that this is the true home of the desire to uphold these principles which are inseparable from our project, the European project.
I would just like to make one specific comment to Mr Stockton with regard to Zimbabwe. Naturally, what takes place in the Human Rights Commission is important for Zimbabwe, but I would like to remind you that the General Affairs Council took decisions last Monday, which we are going to implement in Zimbabwe, to declare, through our actions and not through our words or aspirations, our policy, which has Parliament' s full support and which has been decided unanimously by the Council of Ministers of the European Union, as regards not permitting or tolerating the anti-democratic behaviour of Mr Mugabe' s government. And, consequently, all of the measures agreed upon by the Council will be implemented jointly by the Council and the Commission.
I assure you, Mr President, that the Council is fully committed to the defence of the values and principles that are inherent to our culture, civilisation and to the Community acquis. The European Union and all of its countries that have a place on the Human Rights Commission are the bastion, the vanguard of the defence of these rights. This is our interpretation. I would only ask Parliament to give us the necessary room for manoeuvre and confidence to defend these interests, which are our own, those of our culture and civilisation, and to do so as forcefully as possible, so that this can be made a reality in international society, which is, of course, very complex and which, unfortunately, the European Union cannot manage completely on its own. It goes without saying that our contribution and our determination will never falter.
I can agree with practically everything that has been said in this debate. Moving forward on the human rights agenda is basically no different from any other activity in international politics. This has to be understood. What can be done in a given situation in a given case is part of the broader political progress or lack of progress made at any given time. The reality is that we do not have a separate entity in international society in which we can discuss human rights only on their own merit. Politics never goes away. It is always part of this discussion, especially when we talk about it internationally. For that reason we have to equip ourselves with something one might call robust pragmatism in order to be strong enough to stay on course and pragmatic enough to know whether or not we can make headway in a given case.
As for Zimbabwe, I can inform Parliament that we are now positioning the first electoral observers. We already have people in Harare who are being groomed to act as electoral observers. We will thus have ten to fifteen people who will form the long-term team of observers. I am also pleased to inform Parliament that Mr Pierre Schori will head the observation team for Europe during the election in Zimbabwe.
We should not take it for granted that we will be able to carry out effective electoral observation. We are giving priority to positioning ourselves so that we can do this as well as possible and with as broad a representation as possible from Europe in our team as a whole. But the main priority is to actually do our work and not be marginalised by some tactical or political manoeuvre. Without this observation work the basis for us to give a final judgment will not be satisfactory. Nothing about Zimbabwe is easy. I am not in a position to express optimism or pessimism, but so far we are doing our utmost to ensure that we will be there with an effective team to observe the elections next month.
I have received six motions for resolutions, pursuant to Rule 37(2) of the Rules of Procedure:
The vote will take place on Thursday at 12 noon.
Relations between the EP and national parliaments
The next item is the debate on the report (A5-0023/2002) by Mr Napolitano, on behalf of the Committee on Constitutional Affairs, on relations between the European Parliament and the national parliaments in European integration (2001/2023(INI))
Mr President, the forthcoming Convention will only fulfil its mandate if it provides convincing responses on a key point: how to guarantee the democratic legitimacy of the process of European integration. This is the starting point for the report which has been adopted by the Committee on Constitutional Affairs and is now before the plenary.
We are, of course, all aware that the Convention has to redefine the Union' s missions, its role on the world stage, in global development and in working for peace, its growth and cohesion policies and its policy of security in freedom and justice. However, it would be a mistake to dismiss all the rest as pure institutional technicalities, as abstract exercises in institutional engineering of no interest whatsoever to the citizens.
One reason why the European cause has lost the citizens' support is because the difficulty of influencing or even understanding the Union' s decisions makes them feel removed from too many of them. To regain support, it is vital to make it absolutely clear who is taking the decisions in the Union, how the decisions can be made transparent and comprehensible and how they can be monitored, and by which institutions the citizens can be effectively represented in Europe. All these points are questions precisely of democracy, indeed they are questions which are crucial to democracy. The role of the parliamentary institution with regard to these issues is vital, although not decisive in itself.
We must therefore take a firm decision to strengthen the role of the parliamentary institution in the Union' s structure, to further parliamentarise the Union, supplementing the progress achieved during the 90s. Parliamentarisation must occur in two areas: the European Parliament and the national parliaments. Both contribute equally to the democratic legitimisation of the European Union as a Union of citizens and peoples rather than just States. To spell it out, if, as the European Parliament, we have been guilty of a certain exclusivism, we must change our attitude. We need to eliminate any mutual mistrust between the European Parliament and national parliaments; we need to understand the concerns of national parliaments and propose appropriate solutions.
The report I am presenting to you sets forth three paths for action: Firstly, national parliaments should have greater guidance and supervisory powers over their respective governments and should be able to exercise these powers effectively. Secondly, there needs to be increasingly close, systematic cooperation between the European Parliament and national parliaments, including through interparliamentary agreements signed by the respective leaders. This is an innovative idea whose development I entrust chiefly to the initiative of the President of the European Parliament. Thirdly, both national and European Members of Parliament should be endowed with a constituent power, to be shared with the governments and the Commission - as in the Convention, which is about to start work - to work on revising the Treaties with a view, we can now say, to producing a genuine European Constitution.
These are the appropriate solutions to pursue, not those which would lead to confusion of the roles of the European Parliament and national parliaments and add to the unwieldiness of the Union' s institutional structure and decision-making mechanisms.
In particular, as a House of Lords report has regretfully shown, a second Chamber made up of members of national parliaments 'would be an unreal solution to some real problems' .
It is my firm hope that the spirit of this report will be properly interpreted and welcomed and that, with your support, the Convention will have the benefit of our contribution.
Mr President, as Mr Napolitano pointed out, the issue of relations between national parliaments and the European Parliament is one of the key issues on the agenda of the Convention that is about to begin its work. Hence the timeliness of the debate on this report tabled by the Committee on Constitutional Affairs, which includes the opinion of the Committee on External Affairs for which I had the honour of drafting its opinion.
In my personal view, Mr Napolitano' s report has many merits, and on this I congratulate him, but it also advocates some options that can be criticised from a political point of view. In the capacity in which I am speaking today, however, I must limit myself to listing the objectives pursued in the opinion delivered by my Committee, which have been partially echoed in the motions for resolutions we are now discussing, specifically in Nos 13, 14 and 15.
With regard to external policy and common security, including defence, which, as is well known, remains essentially in the intergovernmental sphere, listing the issues is relatively simple: on the one hand, the European Parliament currently performs its supervisory role by means of the right to be informed and the right to be consulted conferred on it by Article 21 of the Treaty on European Union and by means of its budgetary powers to approve operational expenditure on civilian crisis management and on associated administrative tasks; on the other, national parliaments do not enjoy genuine participation in the drafting of such policy, although they do have decisive powers over the military expenditure of their respective countries, which then have a major influence on the operational resources made available to the CFSP.
The provisions of Title V of the Treaty on European Union require the Member States to observe the principles of coordination and mutual solidarity when defining and implementing the CFSP, so this democratic and parliamentary deficit must be corrected. Because of its significance and importance, I would highlight the proposal for a Parliamentary Conference on the CFSP to be held on a regular basis, to be convened jointly by the parliament of the Member State holding the presidency and by the European Parliament, in which Members of the European Parliament and of the national parliaments would participate, with the specific intention of improving the essential exchange of information in this field.
Within the current institutional framework, this conference would enable the various Parliaments to undertake their work more effectively in accordance with their respective competences. What is more, however, with this proposal we are also giving form to the principle that both the European Parliament and the national parliaments represent the peoples of the European Union, since both are directly elected by the citizens and both provide full guarantees of the exercise of democracy.
Mr President, I should like to say, as draftsperson of an opinion, what a very great pleasure it has been to work alongside such a distinguished parliamentarian as Mr Napolitano, the author of this excellent report.
There are few differences between the opinion of the Committee on Legal Affairs and his report. In particular we want to endorse firmly the point in his conclusion that the so-called second chamber of the European legislature would be an unworkable third chamber and we are very glad that the suggestion has been so carefully refuted from inside one of the countries from which it emerged, namely the United Kingdom.
On the report itself, the recommendations of the Committee on Legal Affairs were largely adopted by the rapporteur in the Committee on Constitutional Affairs. Our paragraph 1, dealing with collaboration among the parliaments of the Union, is well covered in his paragraph 10; our paragraph 2, on the importance of participation of representatives of the European Parliament and national parliaments in the future Convention, has been adopted by Mr Napolitano.
This is very important because it speaks of the need for vigorous debate in the Convention to see whether we can produce a consensus. Some rumours emanating from the direction of Mr Giscard d'Estaing suggest that his idea is that there need not be a debate because all will be clear from the presidency. If that is so, we must disabuse him of that notion. This has to be a Convention that will debate. In paragraph 4, that reappears as paragraph 12 in the Napolitano report.
Finally, the one point of difference between the Committee on Legal Affairs and Mr Napolitano was whether there ought to be articulate and express mention of the role of regional parliaments with legislative power in this report. I think strongly there ought to be. The Committee on Legal Affairs voted for it clearly and my own group has tabled some amendments.
Mr Napolitano said to me privately that he thinks this could be taken up on a different occasion through the Committee on Constitutional Affairs. If he were able to make an assurance to that effect tomorrow, it might be possible for us to reconsider things. I shall speak to him privately about that. It would be good if we could go forward with maximum agreement. I ask, in the mean time, that Parliament concentrate on this paragraph 3 and the parallel amendments tabled by myself and colleagues.
Mr President, as colleagues know, today across Europe there is popular discontent with regard to Europe's apparent disconnection from ordinary life. The European political process is widely seen as an elite preoccupation of little or no relevance to many outside the political classes. Quite rightly concern about this crosses national boundaries and the ideological divide. It is a wish to try to remedy this discontent that lies behind Mr Napolitano's report, which we in the PPE-DE Group support.
There have been a number of responses to this unhappy and unacceptable state of affairs, one of which included the suggestion of establishing a second European parliamentary chamber comprising national parliamentarians. The conclusions of this report, as the rapporteur has already mentioned, echo a recently published report from the House of Lords in my own country. They recognise the important role of national parliaments, but reject the argument for a further second chamber. Rather than further encumbering the European political process, this report recognises that it is for the European Parliament in its sphere, and national parliaments in theirs, in accordance with their own national traditions, to scrutinise their own governments' conduct of European business and activities in the Council of Ministers.
Consensus has rightly emerged that an important component of the way to reconnect Europe with national political life, and through that with European citizens, is through an alliance between the European Parliament and national parliaments and national politics, which at present seem to give insufficient weight to thorough and comprehensive scrutiny of European matters. In this report Mr Napolitano, as befits the distinguished chairman of the Committee on Constitutional Affairs and rapporteur, has most skilfully woven together an approach to improving relations between the European Parliament and national parliaments and to strengthening cooperation between them.
The pedantic constitutional purist from any one Member State might cavil at some of the detail, but this report provides a template for action which cannot be carried out by any single parliament. Changes must take place in a wider framework of change and democratic openness on all sides. If political and democratic openness and acceptability matter - and no political group in this House believes in them more than we in the PPE-DE Group do - the Napolitano report represents an important starting point. But we must not complacently rest on our laurels now. This report represents words; we must now see action. Change, in line with the thrust of the report's conclusions and catalysed by the Laeken Convention as the rapporteur himself pointed out, is needed to start to remedy these democratic deficiencies in the European political system which, if left unattended, could be so damaging.
Mr President, Commissioner, judging by the results of the latest Eurobarometer, the people of Europe have more trust in their police force than in their parliaments. This is an alarming sign, which should compel the people' s elected representatives to work together to eliminate the reasons for this. The legitimacy of democratic regimes is at stake.
It is up to the MPs of each Member State to reduce the democratic deficits that are appearing at national level, and which also exist at this level. In the report before us today, MEPs are being called on to examine how the role played by the national parliaments in European integration could be strengthened. Not to the detriment of the role of the European Parliament, but to complement it.
Mr Napolitano, the rapporteur, is proposing a number of specific measures which have been approved by the Group of the Party of European Socialists and which could, in my view, easily receive the unanimous approval of the Convention. Mr Napolitano quite rightly calls for the powers of the national parliament vis-à-vis their respective governments to be strengthened, prior to decisions being taken in the Council.
In some of our Member States, the procedure of influencing decisions is well organised. In other States, it does not even exist in embryonic form. To put it simply, the national parliaments let their government get on with things and complain afterwards.
The rapporteur, quite rightly, also rules out the idea of a second or even a third legislative chamber. A new institution such as this falls at the stumbling block posed by the question 'why set up a new institution?'
If we 'institutionalise' the Convention with the participation of the national parliaments, this is another way of exerting a much-needed influence at the preparatory stage of the extensive reforms. It is clear that the method advocated by the European Parliament must henceforth be used to reform the Treaty and it could even go beyond constitutional matters. For example, why not call a convention to prepare the next European Union multi-annual financial programme? If this financial envelope must incorporate a new specific resource in the form of a European tax, I think it is essential that the representatives of the national parliaments deliberate it from the outset.
Mr President, the essential message of this splendid report, which the Liberal Group strongly supports, the central message really is that national parliaments could, and should, contribute more to the political system of the European Union. But they ought to focus on what they do best and not tread upon the prerogatives of the European Parliament.
What national parliaments must improve on doing is to scrutinise and check the executive power of the Council. What they do worst is to second-guess the legislative powers of the European Parliament. That is why we firmly reject the British proposals to insert a third legislative chamber composed of national MPs, whose function would be "to police subsidiarity". Such a national cuckoo inside the federal nest would shatter the codecision procedure, which is the key formula in the Union's own march towards becoming a mature post-national parliamentary democracy. Such a chamber would be stuffed with dutiful poodles of the Council, making a mockery of parliamentary involvement in European affairs at the national level. I trust the British government will listen to the debate on this question in the Convention and then withdraw its dangerous and obscurantist proposal.
Mr President, we Greens especially welcome the report. It is an excellent report, explaining without ambiguity the national parliaments' tasks and role in the area of legitimising and monitoring national governments' legislative activities in the Council, in intergovernmental cooperation, where this monitoring function is not at all adequate, but also in the involvement of the national parliaments in the development of a European constitution, summed up in the word 'Convention' .
It is interesting to note, in this context, how this issue keeps appearing on the agenda, for there is no conflict between Parliament and national parliaments, nor is their task unclear. It occurs to me that this conflict is always engendered when the Council and the national governments want to resist Parliament's claim that it should become a fully-developed legislature. It is then that the impression is conveyed that parliamentary democracy at European level would be to the detriment of the national parliaments. It is a false argument, but a systematic one and a deception in the true sense of the word. This discord between the parliaments is intended to maintain the Council's position of power.
Parliamentarianism in Europe is, however, indivisible. The commitment to parliamentary democracy is made at the European level. Parliament should therefore give a serious but wary reception to certain announcements made in advance by the Convention's president-designate, who has for weeks, via the press rather than by direct contact, and without yet being confirmed in office by the Convention, been giving voice to ideas about this constituent assembly which bear little relation to what Parliament demands or to the development of European democracy and parliamentarianism. I strongly appeal to this House to play its part in making the Convention a working, parliamentary and public convention and not, as it has been to date, a legitimising façade for the Council.
Mr President, the role of the national parliaments is admittedly laid down in the Treaties, but the democratic deficit, which is essentially a failure to monitor the relevant national government, has got greater as European integration has moved forward. Deficient monitoring facilities and the governments' failure to supply appropriate briefings often make it impossible for the national parliaments to perform their function. This development must be brought to a halt, and the authority of national parliaments to keep tabs on their governments must be reinforced. That is why I particularly support the statements in item 1 of the report.
Improved cooperation between the national parliaments and our own is indeed necessary, especially in areas such as policy on the EU, which are founded on collaboration between one State and another. There is one statement in the report which I, as a member of the Constitutional Convention, would like to emphatically underline, and that is item 17. Proposals such as that made by the German Foreign Minister get no support from me. The problem is the preponderance of the executive. We need the European Union to be made, in a far-reaching way, more democratic and parliamentary, we need definite constitutional reinforcement of the existing parliaments, but we do not need another chamber.
Mr President, ladies and gentlemen, I and my delegation feel that it was a wise decision to entrust the drafting of this report to Mr Napolitano. In the concern at the imbalance between the powers conferred on the executive institutions and the scope afforded to the parliaments as a whole, he has found a key factor on which to base his report.
In effect, Mr President, the European Parliament has been expressing its concern for years. Mr Napolitano' s report proposes an initial, effective solution which is perfectly in line and in harmony with the Maastricht Treaty and the Treaty of Amsterdam.
The second key element of the report concerns the matter I had occasion to highlight months ago to the Italian Ambassador himself, even before anyone else, for it is primarily an Italian issue: the incompatibility between holding the office of Member of the European Parliament, on the one hand, and that of member of a national parliament, regional councillor or - I would add sotto voce, calling on Mr Napolitano to take note of the fact - mayor of a big city, on the other.
Moreover, if the European Parliament is to regain its political role, there will have to be an increase not only in the quality of the debates but also in MEPs' attendance in Brussels and Strasbourg.
The third element which I have to mention is the report' s wise, categorical refusal of a Chamber composed of representatives of national parliaments, thus avoiding making the decision-making process more unwieldy and, most importantly, preserving the distinction between the competences of national and European parliaments.
Our goal is therefore an institutional agreement, and we hope that President Cox will respond to Mr Napolitano' s call to initiate it. We are moving towards a process of strengthening the institutional role of the parliaments, which are elected to play a political and governing role, rejecting any decidedly antiquated element of concentration of executive power in the hands of institutions which are not at all legitimised by the people' s vote.
I would therefore like to take this opportunity to thank Mr Napolitano for his excellent, brilliant work.
Mr President, Commissioner, since the outset, Europe - well, what we call Europe in actual fact means the quasi-State, which passes legislation in Brussels and occasionally in Strasbourg, which hands down justice in Luxembourg and which produces currency in Frankfurt - is desperately seeking some legitimacy, a lack of which means its existence is in question. The best evidence of this lack of legitimacy is that the people of Europe, when they are consulted, send this Europe back to the drawing board, as the people of Denmark and Ireland forcefully, and on successive occasions, did not long ago.
The report by Chairman Napolitano, whom I would like thank, seeks the answer to this existential question that we occasionally deliberate (and that we could term 'democratic remorse' ) in a sort of hybrid parliamentarisation, a risky experiment where the national parliaments and the European Parliament bargain between them in a sort of democratic no man' s land that is both vague and opaque. Mr President, Commissioner, legitimacy can only be conferred by the people themselves, when they are directly consulted, and cannot descend in the manner of the Holy Spirit out of such a distinguished Areopagus as our future Convention and, even more so, its praesidium, the most recent embodiment of what used to be called out-and-out despotism. European integration must involve the people and not the institutions. If it fails to do so, what we are continuing to call Europe will remain an increasingly foreign abstraction to Europeans, as the latest Eurobarometer has just demonstrated in a compelling manner.
Mr President, the Napolitano report on relations between the European Parliament and the national parliaments is based on the fair observation that there is a serious imbalance in the European Union between the executive bodies that have extensive jurisdiction and a parliamentary power that is still too weak. The report concludes, again quite rightly, that there is a risk of a growing democratic deficit.
What can we do, therefore, to correct this deficit? Although Mr Napolitano has shown some openness in relation to the traditional positions of the European Parliament, I do not think that his report has yet reached the correct balance in its demands for the extension of the powers of the House, and that it confines the national parliaments to an indirect and, in most cases, illusory role, by placing everything under the vague term of 'parliamentarisation' .
In our view, this lack of balance is a result of an omission. The report does not mention that the European Parliament is merely an assembly with implementing powers and that the national parliaments alone have full sovereignty. On a more serious note, it does not mention that this legal inequality is increased two-fold by unequal political legitimacy in the eyes of the citizens. We cannot undertake any worthwhile reforms in the European Union if we hide from such huge realities.
That is why I added a minority opinion to the Napolitano report in order to explain that there will not be any true democratisation of the Union unless we reassess the value of the national parliaments, and unless they acquire direct power in the European decision-making process. I described how this could be done in a report submitted to the Intergroup SOS Democracy, which will be assessed at the next Convention.
Mr President, I would firstly like to congratulate Mr Napolitano on his report, which has been deservedly praised today, and to which my group has not tabled radical amendments, just a few for the sake of fine tuning.
This report starts by making it very clear that the European Parliament and the national parliaments, in their own contexts, fully represent the peoples of the European Union who are, Mr Berthu, sovereign peoples, as stated, amongst other things, in their constitutions for more than a century.
In this regard, I would like to thank Mr Napolitano for accepting my amendment, with which I wanted to highlight this extreme situation, which is almost always invoked by those who want to strengthen a particular institution at the expense of others. At the end of the day, this approach is, frankly, ridiculous.
European citizens need a European Parliament, in the same way that they need their national parliaments, and the relationship between these should not be based on rivalry but on cooperation.
The report not only reaffirms the need for this cooperation, but also, in my opinion, very realistically calls for it to be organised through an interparliamentary agreement in order to make better use of resources. It deals with improving the exchange of information and avoiding overlapping between various activities for cooperation.
It also recognises the competences of the national parliaments, not only with regard to the governments of the Member States, but in the application of Community Law. It shows that these powers are much greater than those which are often known or spoken about. If the national parliaments do not want to exercise these powers, that is their own business.
Mr President, the national parliaments and the European Parliament have to cooperate, not compete with one other. Mr Napolitano' s report, as we would say in Spain, 'gets things straight' . From the point of view of cordiality and solidarity with the national parliaments it makes things very clear and lends support to deep, solid and substantial cooperation. Let us support it with our vote.
Mr President, Commissioner, the fact that the European institutions are democratic does not just strengthen our Europe of principles; with the prospect of enlargement, it is the sine qua non for its very existence. If the gap between the institutions and our citizens gets any wider, the time will come, sooner rather than later, when they turn their backs on us.
The role of the national parliaments is predicated on the philosophy that the European Union is a union of states and a union of nations. As a union of nations, it expresses itself through the European Parliament and, as a union of states, it expresses itself through the national executives, which in turn rely on the trust placed in them by their national parliaments. A strong European Parliament and strong national parliaments. The involvement of the national parliaments in the decisions taken by the Council of Ministers must be visible, subject to control and sanctioned by the national parliaments. It is the national parliaments which will keep their citizens in touch with developments in the European Union and make them feel that they are European citizens.
What all this means is that we urgently need national constitutional reforms, as Giorgio Napolitano explains in his exceptional report, so that the Member States' European policy can be constantly baptised in the waters of the national parliaments. This in turn means that we need new mechanisms for information to flow from the Union to the national parliaments and to ensure that, institutionally, they are up to scratch.
The high profile of the national parliaments at the Convention convened to prepare the next round of Treaty reforms is, I think, of historic importance. And even if the proposals made by the Convention will not be legally binding on the next Intergovernmental Conference, its democratic credentials will be such that they will be hard to ignore. However, what we do not need is for the national parliaments to be represented in a new European institution which gets bogged down in what is, whichever way you look at it, a lot of European red tape. Upgrading the role of the national parliaments in giving credence to European decisions will strengthen the procedure in question; at the same time, however, it honours the role of the nation states as the legal and cultural expression of their people in this exciting unifying structure. Once again, my warmest thanks to Giorgio Napolitano for his excellent report.
Mr President, I too should like to add to the list of congratulations issued to the chairman of the committee, who is therefore also the rapporteur for this report. A good report has been drawn up, providing a sound basis partly for continued dialogue with the national parliaments but also for an influential role for the committee in cooperating with the Convention. That is because there will be a real need for everyone of first-rate ability, whether they be in the European Parliament' s delegation to the Convention or on the committee. I therefore very much hope that this can continue. These are, of course, years in which we are, in actual fact, involved in an incredibly exciting project aimed at developing an international democracy that is also supported by the people for, despite our having been cooperating for 50 years, we have of course to acknowledge, firstly, that we are only at the development phase and, secondly, that we still do not have full support and understanding for the project. This is, of course, something that we have experienced many times in Denmark, where it has been difficult to obtain people' s acceptance of new treaties, and it has now also been experienced in Ireland. I believe that the referendums are merely symptomatic of what is happening in Europe as a whole, and that is what we must take seriously.
We should not perhaps attach too much importance to what has happened in those two countries. It is up to the national authorities to be serious in their response, but I believe we must acknowledge that what is at issue here is more than just isolated Danish/Irish scepticism. There is nothing strange about the fact that acceptance is difficult to obtain, for we have been accustomed to using the national parliaments as the basis for our democracy, and now we suddenly have to demonstrate that there is nothing to stop our having both the national democracies and an international democracy and, above all, that they can operate in tandem. That is what the challenge is and, in a certain sense, I think we can tell ourselves that we have perhaps been ahead of our time. If we did not have the EU that we know today, we should have had to prepare something as a response to the global challenge. In reality, it might have been simpler if we had started from scratch, but I now think we must proceed on the basis we already have.
It is true, Mr President, that involving the national parliaments in the European structure does not imply new institutions, it implies increasing their powers of control and information vis-à-vis their own people. As you know, honourable members, there is to be a Convention, the involvement of the national parliaments in which is of historic importance. But that is not enough. They need clear guidelines on the issues which the Convention will address and which are tantamount to drafting a European constitution. In-depth debates are needed, either in plenary or in special parliamentary committees, so that delegates come here to state not just their own personal opinions but the more general line of thinking of their parliaments. This is something I have yet to see in the parliaments of the Member States of the European Union, in Greece at least. If those responsible for national parliamentary work are not interested in organising this sort of debate, I fear that our debate here will be of limited interest.
Mr President, among the four Post-Nice topics, I consider the role of the national parliaments particularly important because it can prepare a way into the hearts of Europe's citizens. When important speeches are made to this House - even when they are made to better-attended sittings than this one - I often regret the fact that they do not evoke the interest they deserve on the part of the public, and that we tend to be talking to each other. What matters, though, is that we should evoke this interest, and, moreover, give the EU democratic legitimacy.
We will only succeed in this, though, if we can get the public to understand that what is happening in Europe is not just any old thing, but that their future is affected, in real terms, by whether those to whom they have given a mandate can share in decisions about the future and whether their national parliaments can resist it when the EU oversteps the bounds of its competence. This report could play an essential part in bringing this about. Let me congratulate the rapporteur and, therefore, express my support for him.
Mr President, ladies and gentlemen, the democratic deficit in Europe is being presented as the main problem. It is an unfortunate fact that the competences ceded by the national parliaments to Europe have not all as yet arrived at the European Parliament, the only European institution to be legitimised by elections.
Responsibility for this must be borne by all the Member States that have to date refused to pass on these competences to the co-legislator, Parliament, in the form of codecision in the legislative sphere. The governments have thus gained for themselves at European level legislative and executive powers that would have been inconceivable in their national legal system. That is the real scandal of the democratic deficit in Europe.
Are we then to commend the Heads of State and Government for, at the Nice Summit, setting out relations between the European Parliament and the national parliaments as being one of the four topics for the forthcoming Convention and the new Intergovernmental Conference? That would be to put off the governments' lack of capacity and willingness for yet another day. This is the fundamental misunderstanding that Mr Berthu has described in his minority opinion.
Parliament must indeed seek to stand shoulder to shoulder with the national parliaments in order together to compel the governments to act in a democratic way. Parliament's two great groups are very much as one in this demand, and I am grateful to our group's Mr Gil Robles for his contribution to the Napolitano report, and to our rapporteur for his Amendment No 21. These show the right way ahead into the future. That which is feasible and appropriate must be done at every level. The national parliaments can and must monitor their national governments better and more effectively than before. We wish to encourage them to do so, both as regards the governments' conduct when European legislation is drafted in Council and in terms of the financial management and monitoring of funds granted by the EU. The European Parliament must monitor legislation at European level and play a part in shaping it.
In conclusion, I can only say that we are grateful for the report and hope that it will also be taken seriously by the Convention.
Mr President, the Napolitano Report does indeed take us one important step towards greater clarity in this debate on the role of the parliaments in the EU, and thus also a step towards greater democracy in it. Our objective is, in my judgement, the creation of a parliamentary democracy in the European Union. Only then will these issues of legitimisation, transparency and monitoring be able to be satisfactorily resolved.
'Parliamentarising' the EU means reinforcing all elected assemblies in their relations with their executives at both national and European level. Intellectual and political clarity is needed for the debate on their respective roles. Some in this House have got all this a bit mixed up together. We need to separate the levels at which the national parliaments and the European Parliament will have their roles to play.
The parliaments have a joint role in the introduction of a constitution, which is a primary role of parliaments rather than of governments. Because of this too, we are glad that we have the Convention, and can rejoice that over two-thirds of the Convention's members will be coming from the parliaments.
For secondary legislation and for the enactment of laws, on the other hand, we have the institutions - the European Parliament and the Council of Ministers. I also say that we do not need a third chamber, something that would bring no added value and would only make the decision-making arrangements as a whole more complicated. That popular trust is at all likely to be increased by such ideas is something I simply doubt.
What is important is the strengthening of the national parliaments in their dealings with their national governments. Much can be done in this area and there is much still to do, so I believe we should come to an agreement and work together.
I thank Mr Napolitano for bringing clarity with his report and also for achieving, in the hearings we have had here, greater understanding between the parliaments. Congratulations on this report, which I hope will be adopted by a large majority!
Mr President, Commissioner, ladies and gentlemen, first of all, I should like to congratulate Mr Napolitano on his report. The issue of relations between the national Parliaments and the European Parliament is one of the central issues of the European debate and will be one of the key aspects of the work of the Convention and it is absolutely crucial that, apart from any delays that might occur and the normal diversity of opinions, this House addresses the issue calmly and intelligently.
There is no point in sweeping the difficulties arising from the construction of a democratic Europe under the carpet, especially at an historic moment when, even at national level, it is crucial to reinvent and strengthen representative democracy. At this stage on the path we have been following together for many years and which we wish to continue to follow with equal commitment on many others, we have an obligation to understand, not to shirk and to claim a special responsibility that comes from the fact that we, the members of the national and European parliaments, are the representatives elected directly by the citizens.
It is, therefore, crucial that we move towards the national Parliaments and the European Parliament having greater participation and control, both in drafting legislative decisions and in establishing the political guidelines of the European Union. As this report clearly acknowledges, none of these parliamentary institutions has exclusive rights to represent Europe' s citizens. And hence the need for greater cooperation from the institutions, in an organised and if possible involved way, whilst due respect is given to their autonomy and their specific responsibilities. In order to achieve this, we do not need to complicate the decision-making process, to impose competences or to continue to foster suspicion. We are simply asking each of the institutions to play their own role better and better. We also hope to see greater involvement by the national Parliaments in the political and legislative process of the European Union, and we are, therefore, committed to helping establish conditions for the effective national monitoring of each government in their capacity as a Member of the Council of the Union.
To conclude, the assessment and the ways forward indicated in this report offer good prospects for the joint work that we will be undertaking in the Convention being able to make this new Europe more democratic, easier to understand and closer to all European citizens.
Mr President, our new President, Pat Cox, has called on us to show understanding for each other in debate if possible. I will try to do so even though I only have one and a half minutes.
Mr Voggenhuber spoke about how the issue of the national parliaments was brought into play again and again, and I think one must add in the factor that there is of course understandable jealousy and frustration in the national parliaments, which leads to those who come to us joining in an artificial protest. A clear delimitation of competences would help there. The Convention is also urged to ensure that the parliamentarians are not played off against each other, but that in what is done they should follow the lead we have consistently given.
To Mr Abitbol, who is constantly lamenting the democratic deficit in the EU, I would like to say that there the argument is being turned around precisely the wrong way. The fact that we have this democratic deficit does not mean that we have to bring the national aspect more into play, but that we need all the things we are demanding in this House, such as more democratic institutions, or else we will come to utterly false conclusions and hand Europe's citizens over to precisely those things that the European democracies and the people who care about diversity do not want, that is, being ruled unilaterally by powers subject to no control, in this instance economic forces.
My final point is that that it is remarkable that the chairman of the Committee on Constitutional Affairs has not entered any objection to item 17 of the report. That shows that there is something we agree on. But the amendments tabled by the Greens, which one feels are about regional institutions as much as national parliaments, merit your consideration and, in my view, your vote as well.
Mr President, Mr Napolitano has written a sound report on one of the most sensitive themes of the forthcoming Convention, namely the relationship between the European Parliament and national parliaments. This topic is sensitive because national parliaments increasingly have the impression that competences are being taken away from them and given to the European Parliament. And if we are being honest, that is true to a certain extent. Since the transfer of a number of tasks of the Member States to the European Union, especially in the last ten to twenty years, and since the introduction of the codecision procedure - in other words since co-legislative powers were granted to Parliament - competences have indeed been transferred. However, this does not mean that national parliaments no longer have any important tasks to fulfil. Paragraph 1 of the resolution is explicit on this score. National parliaments must guide their Ministers in the Council. In addition, they must check up on their Ministers when they leave the Council, they must ensure that the European directives and regulations are implemented correctly, and they must also ensure that European programmes are executed correctly, both in terms of content and in terms of finance. If this is not done properly - as we see it is not in my country in the European Social Fund, inter alia - the European Commission will be claiming back hundreds of millions of guilders. In that case, national parliaments have not carried out their work properly either.
In my opinion, the distribution of the competences between national parliaments and the European Parliament should not become the most important point of discussion in the Convention. As Mrs Schleicher has already indicated, particular attention must be paid to the points on which national parliaments have lost competences which have not been passed on to the European Parliament. After all, that is where the democratic loophole is, and this is where we should mainly focus our activities in the Convention. We must check this very carefully, and we must ensure once again that these competences are returned either to national parliaments or to the European Parliament. Indeed, this translates, in my view, into the parliamentarisation and democratisation of the European Union, rather than to a situation in which matters which really belong with the parliaments are left to the Council.
Mr President, Mr Napolitano has hit the nail on the head on this issue. Competence in the legislative and budgetary fields, and in the area of national control, belongs to national parliaments.
In the supranational context, these competences can only be exercised by a supranational parliament, whatever structure the Convention or the next Intergovernmental Conference may give to this body.
Mr Napolitano has emphasised the importance of maintaining this difference in powers, and most importantly has underlined the real danger of certain powers bypassing the competence of the national parliaments, in the field of foreign affairs and within the third pillar, for example, which should not be entrusted to a supranational Parliament.
There is another, much more subtle, way of eroding parliamentary power, which we are now considering, the so-called open method of coordination that is commitology, which is used, for example, in the Lamfalussy report, with few opportunities for parliamentary control, self-regulation or co-regulation. I believe that this is an issue that the Napolitano report has also highlighted and to which we should give our full attention.
Mr President, I would like to start by saying that I join in the congratulations that have been offered to Mr Napolitano on his magnificent report.
It is clear that we need to give the EU a constitution, that we need to put an end to the current democratic deficit, and that we need to set up a division of powers that has its own characteristics, and that this, naturally, will result in the parliamentarisation of the Union, increasing the competences of the European Parliament and the national parliaments.
But in what fields? The competences of the European Parliament, logically, in the field of control and legislation on Community affairs, and the national parliaments in the field of control of their own governments.
This control is certainly absent in many Member States and this is a hindrance to the participation of the national parliaments in active control and in the proposal of European issues in each State.
But there is also another issue: in the debate on the Convention on the future of Europe, I believe that the role of the autonomous communities with legislative powers should also be discussed, in order to produce a coherent and constructive definition of their role within the Union, with the aim, amongst other things, of bringing the process of European integration closer to its citizens and increasing its efficiency.
This is also what I believe the role of the national parliaments with legislative powers within the Union should be.
Mr President, I have taken the floor not just to thank all the Members for the support they have expressed, for their suggestions, such as Mrs Maij-Weggen' s suggestion, on the issues which need further analysis and for their well-structured, stimulating expression of reservations. I have taken the floor principally to confirm what Mr MacCormick said, that is to make public an undertaking which I had mentioned in private. I am fully aware - and I beg Mr MacCormick and the other Members who have signed the amendments to believe me - of the importance of the issue of regional parliaments with legislative powers. However, I do not feel that it is appropriate to address this issue now in the context of a report which is expressly dedicated to the roles of national parliaments and Member States. In any case, as Chairman of the Committee on Constitutional Affairs as well as your rapporteur, I hereby undertake to ensure that this issue is addressed specifically in an appropriate manner. Moreover, I would not wish the importance of this issue to be masked by a rejection in Parliament of the amendments tabled.
Mr President, ladies and gentlemen, the report we have just discussed indicates that cooperation between the national parliaments and the European Parliament has reached a new level. I would even go as far to say that a new frame of mind has taken hold. Mr Napolitano, I would like to thank you and congratulate you on behalf of the Commission.
The question of national parliaments, of the role that they must play, that they can be asked to play, in the future architecture of the Union, is related to the question of subsidiarity. It is also related to the question of shared legitimacy which goes hand in hand with shared sovereignty. In this respect, through the question of national parliaments and through the delimitation of competences on which your fellow Member, Mr Lamassoure, is working, it is essentially the problem of subsidiarity which is raised and this will be one of the key issues for the Convention to deal with via the constitutional process that will be launched in a few days' time.
It is therefore from this very useful perspective, Mr President, ladies and gentlemen, that we now have the extremely high quality findings of the European Parliament, which are telling us why and how we must take better account of the national parliaments.
Why must we do this? Perhaps because the European Union has not taken proper account of this question, from both its national and regional angles, nor has it taken this question seriously enough in the past. I say this with the benefit of hindsight and with the benefit of my experience, given that I have been a member of a national parliament for some 22 years. I can testify, as several of you can too, I am sure, to feeling a sense of helplessness as a national politician, when faced with so many texts from Brussels, which are merely to be implemented rather than discussed. Due to this feeling of fait accompli, the frustration of national politicians - a word that one of you used - is not only directed at the Commission, but also at the Council and the European Parliament.
Parliament' s desire, as you stressed, Mr Napolitano, to embark upon a new stage in its relations with the national parliaments, is demonstrated by what I would call significant and courageous action. This action has been apparent, for some time already, through the active role that the House plays within COSAC, in the many formal and informal contacts between MEPs and national politicians - I can testify to this during the preparation of the Treaty of Nice - and in increased administrative cooperation.
The Commission is naturally in favour of this new phase, because it is aware of the contribution that the national parliaments can make to the Union' s integration. The further we move forward with integration - and we hope that it does progress, in the sensitive areas of national sovereignty, and particularly the second and third pillars - the more pressing the question of the legitimacy of the whole system will be.
From an objective point of view, there is, for example, a shared interest in having better control of what happens under the third pillar, which is of so much interest to the citizens, and this control could be strengthened by the communitarisation that both the Commission and Parliament desire.
I therefore think that the approach of the Union institutions must respect two broad principles. First of all, it must not bring their legitimacies into conflict, as universal suffrage runs through European integration in several ways; in a direct way for this House and in an indirect way for the Council and the European Council. I think that this is one of our assets. Then, it must take into account the division of powers which is specific to each State, as well as the prerogatives and the requirements of each individual country' s national parliament.
You are reflecting on how to better involve the national parliaments. The imminent launch of the Convention, which most of you have mentioned, is in itself an initial response to the desires expressed by the national parliaments. As I said, the Convention is a result of the effort made by both Parliament and the Commission and the will expressed by the 23rd COSAC meeting in Versailles in October 2000.
However, ladies and gentlemen, although no one is questioning the importance or the nature of the contribution of the national parliaments, there is - at least, not yet - no consensus on the form that this could take. The recent report by Mr Chevalier and Mr Mahou, which was presented to the Laeken European Council, states this quite clearly. We now know that we may have two options: either indirectly, by improving the prerogatives of each national parliament in each of the Member States, or directly, by introducing new procedures to enable the national parliaments to intervene more directly in the European decision-making process.
It is clear that we must underline and strengthen the national and indirect option and it is also obvious that this is the majority' s preferred option. The Commission does not have to judge the value of each institutional system. On the other hand, it can state its interest in favour of disseminating all the good practices - and we are well aware that some practices in some Member States are better than in others - in terms of information and consultation. The Commission can state whether it is willing to examine amending the protocol to the Treaty of Amsterdam, in order to take into account these good practices.
The European option is more direct and certainly the more difficult to take, because, at the moment, the national parliaments themselves do not agree on specific issues. However, ladies and gentlemen, we will have to consider the more direct European option when we discuss, for example, the clarification of legislative tasks of the Council, or when we assess the experiments which have already been carried out collectively as part of the work with the European Parliament and the national parliaments.
For its part, and like the House, the Commission does not support the idea of a new chamber, which would, in reality, be a third chamber. The European decision-making process is already sufficiently complicated, not to mention, of course, the risks of institutional conflicts that might arise between the third chamber and this House, with which the Commission has, for many years, shared and defended a certain vision and ambition for the Community model.
To sum up, and as you put it so well, Mr Napolitano, the Convention, which has not yet begun, will deal, in particular, with this key question, which is the subject of your report. Some subjects may therefore be raised immediately and, although I do not imagine that we will issue a specific opinion on subjects as closely related to the institutional autonomy of each Member State, Mr Vitorino and myself, who will represent the Commission at the Convention, would like to say that we are ready and willing to provide our ideas and our support to this in-depth examination. This may well be what we will do, for example, as regards the role of the constituent power of the national parliaments or even their role in interpreting the subsidiarity principle.
Ladies and gentlemen, almost all of you have mentioned the Convention, which will take up a great deal of our attention as of 28 February. Be that as it may, I repeat, one of the key issues that will determine the success of the Convention, to bring it up to the highest possible level of ambition, will be our common ability to convince, to lead, to work openly with the national parliaments and from this perspective, Mr Napolitano, I believe that your report is not only courageous but that it will also be very useful.
Thank you, Commissioner.
The debate is closed.
The vote will take place on Thursday at noon.
Management of regional policy and the Structural Funds
The next item is the debate on the report (A5-0006/2002) by Mr Pohjamo, on behalf of the Committee on Regional Policy, Transport and Tourism, on the management of regional policy and Structural Funds (2001/2066 (INI)].
Mr President, Commissioner, ladies and gentlemen, first I would like to thank everyone for their active involvement in preparing this report. The subject gave rise to some lively debate in committee and there were some good amendments to the report. The representatives of the Commission also brought their input to the discussion.
I am delighted that the committee was in full agreement with the main aims of my report. In my opinion, the Union' s economic, social and territorial cohesion is an aim that is as essential as the single market or monetary union. The forthcoming enlargement is a major challenge, and it will also bring pressure for reform in the administration of regional policy and the Structural Funds. The purpose of this report is to analyse the problems of practical implementation and put forward proposals on how the operation of the Structural Funds might be improved within the framework of the existing rules and what facts should be taken into account in preparing the next reform. The report brings a practical viewpoint to the debate on regional policy kindled by the Commission.
In order to obtain background information for my report, I sent a bulky questionnaire to a number of regions in each Member State. Replies have come in from almost every Member State, and, as a result, I learnt of the practical experience gained, directly from the regions and people who had implemented programmes.
Now I wish to focus on the report' s most important conclusions. The first is the increase in effectiveness and results. In the practical implementation of the Structural Funds one should be aiming at effective and result-oriented use of appropriations, execution of projects according to timetable, and optimum project quality. In the regions, the administration of the Structural Funds is often felt to have become more difficult, and bureaucracy seems to have increased. The regions feel the financing provisions are complicated, partly unclear and open to interpretation, although the aim has certainly been otherwise. Funding should be channelled as directly as possible to the regions, which should be allowed to differentiate themselves from one another in order to be able to make effective use of the aid from the Structural Funds. With cooperation from the regions, Member States and the Union, administration should be improved so that the right actions target the right regions at the right time in terms of getting results. Management and its follow-up must be flexible and proportionate to the size of the programmes or projects. The n+2 rule for financing must be kept in force.
The key aim of the report is the simplification and clarification of practices and administration, and increased results. The Court of Auditors has also criticised the complicated practices associated with the Structural Funds and called for simplification and better results, and this has also been the Commission' s aim, although there is still much to be done regarding this both by the Commission and the Member States.
The second conclusion of the report was that programmes should not take so long to get started. The new programming period has got off the ground very slowly, with programmes taking as much as two years to be approved. The Member States have not been able to forward their documents on time, and the Commission was slow to process documents. Simplification and clarification will also help to avoid delays. As a possible remedy, the report suggests separating the periods covered by Objective Programmes and Community initiatives so that their preparation is not scheduled for the same time. In this way there would be more preparation time for both the Commission and the regions and the sort of delays that are occurring at present would not arise as we move into the next programming period.
The third important conclusion of the report is that the principle of additionality should be applied. The Union' s regional policy has weakened the situation where EU funding replaces national funding: the regions have even seen more national money withdrawn from them that they have received from the Union. The Commission should review and clarify the rules for compliance with additionality so that this principle would also apply at programme and regional level.
The fourth conclusion of the report is more effective evaluation and monitoring of the Structural Funds. Monitoring should be more concerned with results: what has been achieved with funding and how. Parliament should have open and transparent channels for obtaining information and arranging follow-up. The Commission should produce the necessary background information and reports in a clear form so that the committee and Parliament can use them effectively.
When I was drafting the recommendations for voting, I supported the amendments that reinforced the conclusions of the report. My colleagues also tabled amendments regarding the content, which in themselves were worthy of support, but fell outside the scope of this report.
Mr President, ladies and gentlemen, Commissioner, this European Parliament own-initiative report now under our consideration is completely right. It makes perfect sense for the European Parliament to study, discuss and propose ways of improving the practical implementation and the management of the Structural Funds with a view to achieving greater efficiency. Despite the fact that the reform of the Structural Funds culminated in the 1999 Berlin Summit, which made substantial improvements to the way in which it is run, the experience of the last two-and-a-half years tells us that there is room for further improvements. The importance of the objectives of the policy of economic and social cohesion, of which the Structural Funds are a fundamental instrument, forces us to make continual efforts to improve. And we are all obliged to make this effort: the European institutions, specifically the Commission, but also the Member States and the beneficiary regions. What we really need is a continuation of the work to simplify and to minimise the bureaucracy of the functioning of the Structural Funds, which makes it necessary to improve management methods in areas such as the funding, monitoring, following-up and implementation of the programmes we support. By the same token, the Member States and the regions must be more selective in their choices of projects to support and ensure that appropriations are put to the best use and, for this reason, the 'performance reserve' -type mechanisms must be improved in order to encourage and reward the regions that have made the best use of the Structural Funds.
Furthermore, national economic policies must never neglect the objectives of economic and social cohesion at domestic level, and I would want them to be coherent and not contradict these objectives. The same applies to the other Community policies, specifically the common agricultural policy, competition policy and State aid, which could be of enormous value, because of the importance of the legal and financial instruments that underpin them and if they were better directed towards other plans for cohesion.
Let us focus, lastly, on the need for greater decentralisation, or a more effective implementation of the principle of subsidiarity in the context of the European Union' s policy for economic and social cohesion. Obviously, there is still scope in this field to give the Member States and the regions more responsibility. The principles of decentralisation and subsidiarity must be taken as far as possible. We must, however, be careful. Let us not confuse, where the Structural Funds are concerned, the implementation of the principle of subsidiarity with a hypothetical and absurd renationalisation of the European Union' s economic and social cohesion policy. The principle of subsidiarity must never be used as an instrument with which to attempt to drain the financial resources of the European Union' s economic and social cohesion policy. What this principle requires instead is an effective policy, at European level, of economic and social cohesion, and it also calls for an improvement in the resources allocated to this genuine pillar of European integration, in light of the challenge posed by enlargement and by the drastic increase in the consequent regional asymmetries. Let us not forget that countries such as the United States of America allocate more resources to redistribution policies than the European Union.
Mr President, to sum up, I say 'yes' to greater decentralisation of the management of the Structural Funds; but 'yes' also to maintaining and improving the essential functions of the European Union' s economic and social cohesion policy, which are the redistribution of resources and the promotion of development in its least-favoured regions.
Mr President, I would like to start by congratulating Mr Pohjamo on his work and his initiative, for I believe that we are not dealing with a joint report here. This is an own-initiative report by Parliament in which we are attempting to introduce new ideas that will improve the management of the Structural Funds at a crucial time for both the European Union as a whole and for the future of this Fund.
This report has arisen from the obvious need to improve the management of regional policy, as a whole, and that of the Structural Funds, which needs to be managed in a more flexible way. It also responds to the widespread sense of unease in the European Parliament.
The room for manoeuvre and involvement of this Parliament when the Commission presents its reports is practically zero. Therefore, we believe that it is time to give both the Funds, on the one hand, and Parliament on the other, a greater political role to play. It is time to ensure that the delays which currently afflict the management of these important Funds are not ignored; it is time to correct them and to add new features.
We need to differentiate between the budgetary efficiency of the Funds and their real effectiveness. Flexibility is, without a doubt, a factor that will increase the real impact of the Structural Funds on society and on the greater cohesion that we are all looking for.
We need to introduce new measures for the assessment of these Funds and more socioeconomic parameters, good practices, greater visibility and, of course, better monitoring of the principle of additionality. We believe that initiatives such as this, which will hopefully be approved in tomorrow' s vote, will bring new ideas that will improve the management of the Structural Funds and regional policy as a whole. This will ensure that we arrive at the new Agenda 2006 with a major element of added value for everyone.
Commissioner, ladies and gentlemen, the own-initiative report by Mr Pohjamo, whom I would like to congratulate on his clear approach, once again highlights the objectives that must be met by regional policy and Structural Funds. They are the result, no more, no less, of the observation of failures in previous programmes. How can we therefore fail to agree with a number of proposals, which are declarations of intent that seek to make the programming system more efficient?
I would, however, like to highlight some priorities which appear important, particularly on the ground, when I visit my citizens. I hear the first comment time and time again, which concerns the limitation of small projects. General simplification is, of course, a laudable objective, but it must not automatically lead to large projects being favoured; only the good projects and those which are useful in terms of development and that are economically viable should be favoured.
The second comment relates to the political will to increase the involvement of Member States and their local and regional authorities in monitoring, but also, prior to this, in drawing up programmes, because we must bear in mind and remember that the most appropriate level from which to properly judge a project is the level that is closest to the person responsible for its initiation.
Lastly, every aspect of this subject, whether it be the definition of programmes in the regions, the way they are monitored or developed, or, above all, the way various assessments are completed, reminds me - and I hope that you will forgive me for using this expression - of a labyrinth. We must ensure that excessive collaboration and a surfeit of technocratic barriers do not put the projects at risk and do not result, as in France, in the funds being only partially used.
I cannot conclude without giving my thoughts on paragraph 12 of the report. It is curious, to say the least, to see the Commission being asked to interfere in the legal and administrative affairs of the Member States. In answer to whether to be more or less regionalised, this is their problem.
To sum up, it is all the more difficult to allow Europe, on the pretext of regionalisation, to once again assume a right that belongs to it because it results in the Member States being stripped of their substance.
Mr President, Commissioner, the report before us clearly shows that, now as ever, the management of structural policy is deficient in various respects and, above all, that there is much room for improvement in it. I have been carefully reading these reports for years, and the catalogue of defects is always basically the same.
Admittedly, an attempt was made to simplify regional policy under Agenda 2000, yet I still have criticisms of four key areas: first, a lack of efficiency; secondly, high administrative expenditure; thirdly, high liability to fraud and fourthly, a lack of evaluation. I am committed to the fundamental European concept of solidarity. It is also in the interests of the prosperous States to bring the poorer ones up to the Community level.
Despite that belief, I call for a far-reaching reform of the EU's regional policy, without critical examination of which the future of the enlarged EU, especially as regards its post-2006 financial arrangements, will be uncertain. Do not misunderstand me: enlargement will cost a fair bit and people have to be told that. How sensible is it, though, in reality, for the Commission, for example, on the one hand, to propose cuts in the CAP to the candidates for enlargement and, on the other hand, to make available more extensive structural aid by way of compensation? These Structural Funds can only be used to their fullest extent if the applicant countries take on board the fact that their budgets are going to incur new debts. Has the Commission really thought this through?
As it is now time for Question Time, we will suspend the debate. It will resume at 9 p.m.
Question Time (Council)
The next item is Questions to the Council (B5-0002/2002).
We shall examine a series of questions to the Council.
Question No 1 by (H-0950/01):
Subject: Inhuman conditions in Egyptian prisons Since 1989, Costas Kastanias has been serving a life sentence with hard labour in maximum security prisons in Egypt in connection with the case of the motor boat, the 'Thanasis'. He is the sole survivor after the other two Greeks convicted and imprisoned in the same case died under the harsh and inhuman conditions in Egyptian prisons. The last person involved in the case to die, Tasos Kontoyannis, did so under controversial circumstances. Questions concerning this case have already been put to the Council in the past.
There is intense public concern about this case in Greece owing to the inhuman conditions in Egyptian prisons ( 3 by 4 metre cells housing 20 people) and the fact that Costas Kastanias' health has been irreparably damaged. Will the Council therefore say whether it will exert its influence to enable Mr Kastanias to serve the remainder of his sentence in Greek prisons?
I am also very pleased to be able, on behalf of the Presidency-in-Office of the Council, to participate in Question Time in the European Parliament, and furthermore in a parliament which has such a dignified President.
With regard to Mr Alavanos' oral question, I would like to state that the Council has not had the opportunity to study the matter to which the honourable Member refers. This is an issue which essentially falls within the competence of the Member States, and which Greece is dealing with directly with the Egyptian authorities. There also appears to be a bilateral agreement between Egypt and Greece on the exchange of prisoners, which aims to enable prisoners to complete their sentence in their country of origin.
The Council knows that conditions in Egyptian prisons can be harsh. Spain also knows this to be true, for its own part and as a Member State of the European Union, because it also has problems with Spanish prisoners in Egyptian prisons.
Although financial cooperation under the Association Agreement between the EU and Egypt does not directly deal with the issue of the situation in prisons, these two instruments can serve to promote awareness of the conditions in detention centres and the treatment of prisoners. Other Member States have in fact used it to this end.
The Association Agreement, which was signed on 25 June 2001 in Luxembourg, and which has still not entered into force because some of the ratification instruments have yet to be put in place, establishes respect for human rights as one of its essential features.
The protection of detained or imprisoned persons features in the international human rights instruments and the National Indicative Programme for Egypt for 2000 to 2004, which comprises a financial package worth EUR 351 million and also provides support for the development of civil society, education and for increasing social protection and the rights of the most disadvantaged and marginalised groups in Egyptian society.
I believe that, in effect, the Council should use the instruments provided by this Association Agreement to put pressure on Egypt, to become more involved with the fate of EU prisoners in Egyptian prisons, but, naturally, we cannot rely on an instrument that will allow this to take place when it is not ratified and when the ratification instruments are not even in place.
Therefore, I think that it is a good time to call upon Member States to ensure that this and other Mediterranean agreements that are awaiting ratification are ratified as soon as possible.
I thank the Minister for his reply. My question is an SÏS. This is literally the chronicle of a death foretold. Three men were imprisoned in 1989. Two have died, the most recent from tonsillitis in October 2001. Twenty prisoners are kept in cells measuring 3 by 4 metres. I call on the Minister, on behalf of this prisoner suffering a living death and on behalf of any Spaniards or other Community citizens, to intervene politically with the Egyptian authorities so that they can serve out their sentences in prisons in the Member States of the European Union. Otherwise, Minister, if they get buried in bureaucracy or under the numerous other demands on our attention, we shall end up as accomplices. It is a matter for the Greek Government, but the Greek Government does not have the necessary clout, whereas the European Union has a much greater chance of succeeding.
I have taken good note of the request made once again by Mr Alavanos and I would like to tell him that this matter will be referred to the Council to see if the Presidency-in-Office of the Council of the European Union can take immediate action in Cairo, taking into account the state of health of the prisoner Kostas Kastanias, to whom Mr Alavanos was referring.
Question No 2 by (H-0952/01):
Subject: Binding nature of Article 19(2) of the Charter of Fundamental Rights in any agreement between the EU and the USA on extradition According to media reports, Spain (which is to take over the Council Presidency on 1 January 2002) has proposed a comprehensive EU-USA pact on extradition.
The author of this question takes the view that the essential cooperation between the EU and the USA in the fight against terrorism must be based scrupulously on observation of the basic principles and values of a constitutional state. For the EU Member States, these values include abolition of the death penalty.
For this reason the author of this question - in line with the main human rights organisations - considers that any future agreement between the EU and the USA must observe the spirit and the letter of Article 19 of the Charter of Fundamental Rights, since the death penalty remains in force in the USA and, furthermore, military tribunals are to be set up.
Does the Council undertake to regard Article 19(2) of the Charter of Fundamental rights as fully binding in any agreement with the USA on extradition?
The Council would remind honourable Members that in item 2 of the conclusions of the Action Plan from the extraordinary European Council of 21 September, the European Council calls for the implementation, as soon as possible, of all the international agreements in force in the fight against terrorism, that is to say, all those produced by the United Nations, the OECD and other international organisations.
The European Union supports the Indian proposal for drawing up, within the United Nations, a general convention against international terrorism, which should enhance the impact of the measures taken over the last 25 years under the auspices of the UN.
Within the context of its own programme, the Presidency considered it vitally important to create a common area in which the fight against any form of crime, and its more serious forms in particular, such as terrorism, the trafficking in human beings, drug trafficking and money laundering, is undertaken with criteria for regulation and by means of common activities in which all Member States should participate. In this context, the Presidency proposes that objectives as important as the European arrest warrant and the abolition of formal extradition procedures should be defined.
The Presidency also thinks that strengthening relations between the European Union and the United States is highly important and a matter of priority, specifically within the framework of judicial cooperation in criminal matters within the fight against terrorism.
The Council would like to take this opportunity to state that the question of the status of the Charter of Fundamental Rights of the European Union must be resolved within the framework of the debate on the future of the Union.
The European Council, at its meeting in Laeken on 14 and 15 December 2001, entrusted a Convention with the task of responding to any issues that might arise during this debate, especially with regard to whether the Charter of Fundamental Rights should be integrated into the basic Treaty and to the issue of the European Community' s signing up to the European Convention for the Protection of Human Rights and Fundamental Freedoms.
Without prejudging the answer to this question, the Council would like, all the same, to remind you that Article 6(2) of the Treaty on European Union states that "the Union will respect fundamental freedoms in compliance with the European Convention for the Protection of Human Rights and Fundamental Freedoms, signed in Rome on 4 November 1950" .
However, Article 3 of the European Convention for the Protection of Human Rights and Fundamental Freedoms, as deduced from the case law of the European Court of Human Rights, allows it to be established that no-one can be removed, expelled or extradited to a State in which they could be subject to the death penalty, to torture or to inhuman or degrading treatment or punishment.
Mr President-in-Office of the Council, thank you for your answer, but, with all due respect, I would like to ask you the question once again.
We are all aware that the necessary cooperation between democracies, and therefore between the European Union and the United States, in the fight against terrorism, is taking place, but this cannot act as an obstacle to the European Union' s vigorously defending the application of its inherent values: in this case, its defence of the abolition of the death penalty. Regrettably, in the United States, as we all know, the death penalty is still in force.
We are also aware that the Convention will deal with the integration of the Charter of Fundamental Rights into the future European Constitution, but the Charter was also proclaimed by the Nice European Council and I believe that a proclamation is politically binding on those who proclaim it. In these terms, Mr President-in-Office, and taking up the reference you made to the European Convention for the Protection of Human Rights and Fundamental Freedoms, I ask you: will the European Union extradite any person accused of serious crimes, including terrorism, if there is a possibility that they would be condemned to death or executed in the United States?
Mr Carnero González was present in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy when I said, quite clearly and unambiguously, and I am honoured to be able to repeat this here today, that the European Union will never - I repeat - never, allow any European citizen to be extradited, under any kind of agreement with the United States, whilst there is no guarantee of two things - not one, but two - that the death penalty would never be applied, and that they would never be judged by one of these military tribunals that have recently been set up since 11 September. I said this in Committee and I am repeating it today in Plenary.
And certainly, with regard to the abolition of the death penalty, we also said, in a debate that took place right here in Parliament very recently on the position of the European Union in the Human Rights Commission, that one of the main standpoints of the Delegation from the European Union and its Member States in the Human Rights Commission is precisely to fight for the abolition of the death penalty in every country in the world, regardless of religion, culture, etc.
As the author is not present, Question No 3 lapses.
Question No 4 by (H-0958/01):
Subject: Revision of the common position on Cuba At its meeting in Brussels on 6 and 7 December 2001 the ACP Council of Ministers adopted a resolution which reads as follows: 'The ACP Council of Ministers...2. Calls on the European Union to translate this spirit [the entente which emerged during the recent (30 November) visit by the Community troika, as acknowledged in the first paragraph of the resolution] into a substantive revision of its common position on Cuba so as to treat Cuba in a fair and impartial manner; 3. Expresses the firm expectation that such revision of the EU' s common position will lead to Cuba' s accession to the ACP-EC Cotonou Agreement without any special or inequitable conditions whatsoever;...' .
What action is the Council of the European Union going to take in response to the ACP countries' repeated request for the common position on Cuba to be revised and for Cuba to be allowed to accede to the Cotonou Agreement on the same terms as the other ACP countries? Has the Council already replied (or is it intending to reply) in any way to this request from the ACP Council of Ministers?
The European Parliament is well aware of the dialogue between the European Union and Cuba, which was interrupted by the Cuban authorities when they cancelled the meeting with the EU troika that was scheduled for April 2000. The dialogue resumed on 1 and 2 December 2001 with the visit of the troika to Havana.
The resumption of dialogue is the result of a great deal of hard work by the Presidency, and on which the Council fully informed this House, in its November and December part-sessions in particular. The Council also had the opportunity to broach this subject at the meeting of the Joint ACP-EU Assembly in Brussels between 29 October and 1 November 2001. On that occasion, the Council stated, amongst other things, that it had never vetoed the inclusion of Cuba in the Cotonou Agreement, but that it was Cuba itself that had withdrawn its request to join in May 2000. The Council announced that it was ready to look into the matter once Cuba had officially put forward its application in accordance with the provisions laid down in the agreement.
On 10 and 11 December, the General Affairs Council carried out its tenth evaluation of the EU Common Position on Cuba and considered that it would continue to be valid, and was the basis for European Union policy on Cuba.
The Council also considered it essential to pursue the dialogue that had been started in order to achieve tangible results, particularly with regard to future cooperation based on the respect for the democratic principles of human rights, fundamental freedoms and the Rule of Law. In this regard, the Council stated that it was waiting for significant signs from the Cuban Government that it was meeting the objectives of the common position.
The Council also reiterated that EU objectives with regard to Cuba would still consist of promoting the transition to democratic pluralism and the respect for human rights and fundamental freedoms, sustainable economic recovery and an improvement in the standard of living of the Cuban people.
After a detailed study and various exchanges of information, the Council also noted serious shortcomings in the recognition and implementation of civil and political liberties, as well as the Cuban authorities' refusal to consider the possibility of introducing reforms that would result in a political system based on these values.
In spite of this, the Council also noted some positive signs, such as greater religious freedom and the non-application of the death penalty for the last two years, which takes us back to the previous question, concerning EU policy matters. Where it is not possible to abolish the death penalty, we need to at least reach at a situation in which it is not applied, as well as a considerable reduction in the number of political prisoners and an increase in the number of ratifications of United Nations Human Rights instruments. These are the positive signs. The Council was also pleased with the Cuban Government' s decision to agree to sign up to all United Nations Conventions against terrorism, adopted at the sitting of 4 October.
The Council also noted the importance that the European Union attaches to Cuba' s acceptance of the principles included in the United Nations Pact on Civil and Political Liberties and also of the agreement on Economic, Social and Cultural Rights, and expresses its wish for Cuba to sign both Pacts as soon as possible.
Finally, I think it is important to point out that in the context of the tenth evaluation of the EU Common Position on Cuba, the German delegation made a statement in which it approves the Council' s conclusions, but calls on the Commission to produce a framework for cooperation that will be effective in the short term. The Council intends to evaluate its common position on Cuba within the next six months in light of developments during this period.
We would like to once again express our friendship and personal respect for the President-in-Office of the Council, but I have to say that we think it was a mistake to ratify the common position. We believe that the common position is a negative thing, that everybody in Cuba, from the authorities to the opposition and the church perceives it to be negative, and that practically all the ambassadors from EU States in Havana consider it to be ineffectual and even counterproductive.
I certainly believe that this ratification of the common position has acted as a major stumbling block for the reopened process of dialogue that we, like you, wanted and looked upon with a great deal of hope.
My question is this: How will the Council respond to the repeated requests from the ACP countries for Cuba to be treated like all of the other countries and for it to be offered a guaranteed place as a signatory to the Cotonou agreement?
This is the question, Mr President-in-Office of the Council, with no disrespect, that we will be asking once again in Cape Town, in the Joint Assembly, in the presence of all the speakers from ACP countries, who have unanimously asked on numerous occasions for Cuba to be included as a member of their community.
Thank you and, once again, welcome, Mr de Miguel.
Ladies and gentlemen, Mr Martínez, my dear friend, when I am asked this question in Cape Town, I shall give the same answer I am going to give you now.
The EU' s position on this issue has always been positive. As I told you, Mr Martínez, during the negotiations on the Cotonou agreement now in force, which were held in February 2000, if my memory serves me correctly, there was already a formal proposal by the ACP committee for Cuba to join when the new Convention was signed, with the total agreement of the Council of the European Union. To the surprise of the Council and the ACP countries, the Cuban delegate - at the time the Minister for Industry - disappeared from the meeting, and there was no way this matter could be formalised because Cuba was not present to give its consent.
When Cuba is ready to take on not only the benefits but also the obligations inherent to the Cotonou Convention, I guarantee that the Presidency of the Union and the Council will agree to it unreservedly.
There will be no lack of opportunity for this to happen. You mentioned the Joint Assembly, and I am talking about the ministerial meeting that is planned under the Spanish Presidency, between the ACP countries and the Ministers of the Council of the European Union, which will take place in Santo Domingo. This could be as good an occasion as any.
We are always willing to give a positive response, if and when Cuba can commit itself to accepting not only the benefits, but also the obligations inherent to the Cotonou Agreement.
Mr President-in-Office of the Council, Mr Miguel Ángel Martínez and myself, who have both been in politics since 1977, have discussed these matters a great deal and I would like to make one or two comments.
Firstly, what Cuba wants - as the Minister for Foreign Affairs, Mr Pérez Roque, stated to the parliamentary delegation - is for the European Union to guarantee that if Cuba applies for entry into the ACP there will be no opposition on their part. Before they make their request to join they want a formal guarantee it will not be opposed.
Secondly, Mr Martínez and myself have different perceptions of Cuba. I met members of the opposition, dissidents, who literally told me that those who are not part of the regime simply do not exist.
Secondly, there was an amicable debate on the ambassadors' assessments - at least in the meeting I attended - but I would like to know how the opinion of all the governments, with the slight reservation of Germany, can be contrary to the opinion which, according to Mr Martínez, was expressed by the ambassadors: these are keen to establish unconditional dialogue, whilst the governments are keen to uphold the common position and have been since as far back as December.
I would like to ask the President-in-Office of the Council if he agrees with me in his assessment that the Cuban government has a long way to go before it can fulfil the obligations of the democratic clause, both for an Association Agreement and to establish other links with the European Union, and I would like him to expand on the subject of economic freedom, fundamental rights - which was previously called formal democracy, that we now all share - and above all political pluralism, which are the prerequisites of the common position.
Mr de Miguel, I am afraid I shall ask you not to give the detailed examination of this issue that Mr Garcia is asking for, but to answer this question with the brevity we are used to in this House.
As briefly as possible, I would like to tell Mr García-Margallo that I basically agree with the line he has adopted. I told him previously in my answer that the European Union takes a positive view of Cuba' s joining, as and when Cuba is ready to accept the obligations laid down in the Cotonou agreement, and to build a relationship with the European Union with certain conditions, as everybody is aware.
Question No 5 by (H-0959/01):
Subject: Spanish Presidency and the subhuman situation of women in Afghanistan What action is to be taken by the Spanish Presidency in order to improve the subhuman situation of women in Afghanistan?
Mr President, the Spanish Presidency is going to continue with the current Union policy, which is aimed at systematically improving the human rights situation in Afghanistan, particularly in relation to Afghan women.
In its sitting of 10 December, the Council expressed its support for the Petersberg Agreement, which defined the provisional agreements applicable in Afghanistan and repeated its promise to play an important role in the international effort to contribute to the reconstruction of the Afghan society and economy. On that occasion, the Ministers also stressed the particular need to promote the role of women within Afghan society.
During the ministerial conference on the reconstruction of Afghanistan which took place recently in Tokyo - on 20 and 22 January - the Presidency of the European Commission, in its capacity as co-presidents of the Union in the steering group for the reconstruction of Afghanistan, set out the Union' s position to the other international donors and the provisional Afghan authority.
The Union' s delegation stated, amongst other things, that the European Union' s assistance would be conditional upon all the Afghan groups unreservedly applying the spirit and the letter of the Petersburg Agreement, the objective of which is the creation of a broad-based, multi-ethnic, fully-representative government committed to acting in favour of sex equality and improving the situation of women.
Also in Tokyo, the European Union stressed the importance of Afghanistan taking on the work of emergency aid, rehabilitation and development, and that people of all regions, ethnic groups, and in particular women should participate in it. The Council will continue to closely monitor compliance with these criteria over the coming months and years.
In this regard, the Council wishes to point out that the European Union' s special representative in Afghanistan, Ambassador Kleiber, has begun his work in Kabul, assisted by a special representative of the Presidency, Ambassador López Nadal. The Council will take special care to ensure that women may participate, and participate fully, in building the country' s future. In this same context, the Council would also cite the reply given to oral question H-0897/2001.
Over recent years, Taliban fundamentalism has hit women, and today its effects are still ruining the lives of Afghan women. Men are still armed and this poses an obvious threat. Mr President, Mr President-in-Office of the Council, the day before yesterday a seven-year-old girl was sold into marriage in order for her family to deal with hunger and meet their needs.
The President-in-Office of the Council has given me a very committed answer, which we already knew. To expand on it, and without returning to past questions, would the Spanish Presidency be prepared to adopt any measures to ensure that seven-year-old girls do not continue to be sold into marriage? Would you at least be willing to communicate the urgent need to adopt measures to prevent this horror?
. (ES) Mr President, I would like to reply to Mrs Izquierdo Rojo by saying that the Union' s policy with regard to Afghanistan on this issue is absolutely indivisible and applies to all possible violations of human rights and of women' s rights in particular.
The case she mentions is but one more on the list of horrors and suffering experienced by many human beings in Afghanistan, children and adults, men and women. And the Union' s policy on all these issues has therefore been, and will always be, the same.
I can guarantee that we will implement and try to strengthen our political action in Afghanistan and any aid will be conditional upon the safeguarding of these rights, which includes preventing the selling of children into marriage.
Mr President, I would like to underline, in my capacity as a member of the Committee on Budgets, that Europe is meant not just to be a payer, but also, and in particular, a player. I believe, in particular, that social conditions in Afghanistan are anything but satisfactory. What matters is that women should be integrated into working life. To do that, you of course need businesses, above all small and medium-sized enterprises and family firms. Do you believe it might be possible for us, by means of our payments, to stimulate such things as the setting-up of businesses?
. (ES) What we are trying to create is an integral development plan in Afghanistan, which we have just begun to do. We now have the financial means, which, by the way, are very considerable, since the contribution of the European Union has been, as you know, very significant, the most significant of the contributions of the international community.
But other members of the international community have also contributed. We now have the sum we need to carry out the necessary development plans and naturally the development of small and medium-sized businesses is, in everybody' s view, one of the fundamental elements of the development of Afghanistan, where, in the short term, we cannot expect to see significant investments in large industries and large projects and, therefore, we are going to begin to create all these programmes in conjunction with the Commission.
We are naturally very aware that women play a very important role in small and medium-sized businesses and this is going to revitalise the role of women within Afghanistan.
Mr President, Mr President-in-Office of the Council, during the Taliban presence in Afghanistan, and before that, the situation of women has been horrendous. They have been marginalized, humiliated and persecuted. Furthermore, it has been instilled into their beliefs and their way of thinking that this was a normal situation, which makes change difficult.
We clearly cannot accept the sale of girls, the continuing marginalisation and the lack of recognition of women' s human rights. Parliament therefore believes that the Spanish Presidency of the Union could do something more, create some special support programme for these women who have suffered particular marginalisation, because the current situation in Afghanistan cannot in reality be compared with the reconstruction of other war-torn countries.
Could you expand on the answer which the President-in-Office of the Council has given us on this situation?
. (ES) I would like to remind you that the responsibility for creating development programmes aimed at making the necessary investments with the money acquired at the Tokyo Summit falls to the European Commission, which has to create all these programmes, which not only relate to the development of small and medium-sized businesses, but above all to education. The total exclusion of women from the Afghan education system is well known; by depriving them of education they have been completely denied access to all the assets of society.
Commissioner Patten and the corresponding Directorate-General of the Commission are creating all these programmes, one of the fundamental objectives of which is - I repeat - recovering the role of women within Afghan society. I am not currently in a position to give you any details but naturally I will communicate the concern expressed here in the European Parliament to the Commission, so that the funds may be dedicated in particular to programmes aimed directly at recovering the role of Afghan women in society.
Question No 6 by (H-0963/01):
Subject: Presence of regional governments at Council meetings The federal, regional or decentralised structure in a number of Member States has led them to include representatives of those regions or Länder in their delegations for meetings of the Council of Ministers, as provided for by the Treaty of European Union since the Maastricht reform ten years ago. Regional representatives have sometimes led the Member State delegation and, during the Belgian Presidency, have even chaired Council meetings dealing with matters falling within the competence of their regions.
However, in the case of other Member States such as Spain, which also have regions or autonomous communities with wide legislative powers, the central government prevents the regions or autonomous communities from taking part in their delegations for the various Council meetings, even when competence rests exclusively with the regions rather than the central government.
How does the Council view this state of affairs? Which Member States with a federal or autonomous political structure similar to Spain's include representatives of their nationalities and regions in their delegations? Which Member States do not do so? Will the Spanish Presidency boost the participation of those regions or autonomous communities in the wake of the recognition given to the regions at the Laeken summit?
The Council would remind the honourable Member that Article 203 of the Treaty establishing the European Community lays down that the Council will consist of a representative of each Member State, of Ministerial rank, empowered to make commitments on behalf of that Member State.
In accordance with this provision, it is the exclusive competence of each State to decide how it is to be represented in the meetings of the Council and who is going to be included in its delegation. This decision will inevitably depend on national constitutional agreements which differ between one Member State and another, because each Member State has its own Constitution and its own territorial organisation.
Consequently, the Council cannot comment on decisions taken individually by a Member State in relation to representation.
Mr President, nothing could be more true than what the representative of the Council has just pointed out: each Member State clearly has the power to decide the composition of its delegation at each Council meeting.
Nevertheless, I believe that when, in these Council meetings, the national delegation does not include representatives of the regional governments which have exclusive competence, it creates distancing between the Community and the citizens, on the one hand, and its representatives on the other.
Some people will call it distancing, others of us call it democratic deficit, especially when some communities do have that opportunity to be represented in the regions and others do not.
In certain Member States, such as mine, the regions, the Autonomous Communities, are as much States as the central governments, as laid down in the Constitution. The President of my region, Galicia, is strongly in favour of this regional participation.
Nevertheless, it is stated that it is the national government which is represented in relation to external policy, and I would ask: does the Council believe that internal Community policy decisions, in areas such as fishing, agricultural policy and consumer policy, fall within external or international policy or do you believe that they are internal Community issues?
Mrs Miguélez Ramos, I cannot agree with your assertion that the regions are as much States as the States of the Union, because the latter are the only members of the Union and the only ones that have the right to participate in the Council of Ministers. The regions may have their competences within a context of decentralisation and the concession of competences by the State to territorial regions. That concession of competences varies from one State to another and, furthermore, they vary greatly in many countries. Even in the case of countries which have made significant concessions of competences, such as Germany, Austria or Spain, the systems are completely different. You cannot compare the German federal system with the Spanish system of Autonomous Communities.
Therefore, the representation of the State essentially takes place by means of internal cooperation and each State can, within this context, represent the interests of the territorial regions of its territory in the way that best suits the general interests of the whole country. Community policies are not external policy matters, but Community policy matters, but I would remind you that according to Community policy, the representatives in the Council are the Member States of the European Union and it falls to them to defend the positions which affect all of those countries according to their constitutional system.
We therefore work on the principle that each State applies its constitution as it stands and that in no way means that the quality of the representation of the interests of the territorial communities depends on any particular system.
I am grateful for the Council' s reply since it demonstrates that the Council cannot violate the principle of institutional autonomy by which we are governed.
Secondly, I would like to point out that Spain has been a Member of the European Union since 1986 and since then this institutional framework has been respected. And also throughout the period of Socialist government.
Thirdly, I will say that there are no homogenous positions in relation to this debate, even in the academic field, in the views that the different Autonomous Communities advocate. Therefore, I would like to ask you whether you think that it would be more fruitful to improve the role of the Committee of the Regions in the Union' s work.
I have already said that the essential thing is to strengthen the system of internal cooperation. Furthermore, I have not referred exclusively to the country I represent, but to all of the Union' s countries.
I do not believe that the interests of the Autonomous Communities are sufficiently incorporated into the definition of the policies that the States put to the Council. This is essentially done through dialogue, via the established institutional channels.
I believe that this must be the objective of all the governments of the Union: to have increasingly intense internal cooperation with the territorial communities, above all with those with legislative powers.
President-in-Office, I represent one of Europe's most ancient and longest surviving kingdoms - Scotland - which is a largely autonomous part of the United Kingdom, to which it belongs. Indeed, Scottish ministers sometimes attend and even represent the United Kingdom at Council meetings.
However, my question refers to the Convention which is being set up to look at the future of Europe, at which no Scottish minister or Member of the Scottish Parliament will be present.
Do you feel that it would be appropriate for regional assemblies, parliaments and governments to be represented at this very important Convention that is going to decide the future shape of the Europe, of which Scotland and your regions in Spain are very much a part?
Mr Purvis, the European Convention is about to get under way. It will include representatives from the governments, from national parliaments, from the European Parliament and from the Commission. Representatives from the Committee of the Regions and the Economic and Social Committee are also invited.
Nothing is preventing any country from including within their parliamentary or governmental delegation people who are particularly concerned with the problems of the regions. Therefore each country is free to include who it likes in the Convention.
Neither the Presidency nor the Council intend to dictate the debate within the Convention. The debate will be open and free. All issues relating to the regions may be dealt with within the Convention and the latter will make what it feels are the appropriate recommendations to the Intergovernmental Conference on the importance of the role of the regions in the Union' s decision-making process. The Intergovernmental Conference will decide on this issue at the appropriate time.
You know that only supplementary questions may be asked. Points of order have been raised and I am going to allow them, but I would ask you not to abuse points of order.
Mr President, I believe it would have been more appropriate if you had given me the floor first, since in other similar debates, when there have been questions from Members which are similar to each other, you, sitting as President, have combined them all.
I have Question No 13 which is practically identical to No 6, and I would have liked you, as on other occasions, to have combined questions so that we do not have to debate the same issue twice.
I do not know if there is still time for you to allow me to put Question No 13.
I am going to tell you as carefully as possible how the Rules of Procedure work. I have never combined questions because that is done by the Presidency of Parliament. I am simply presiding over the sitting and I do not have that competence. It is something that is decided in advance. Otherwise I would very gladly have done so. We are going to wait until Question No 13 arrives - I am going to make an effort - so that you, even though it may be a reiteration, can ask it. They are important questions.
Mr President, on a point of order: Mr Purvis has covered much of what I was going to say. It is interesting to hear the points of view of Mr Purvis and other colleagues on the issue of Scotland's representation on this Constitutional Convention when the Conservative Party and the Nationalist Party could not even get it together to be part of the Scottish Constitutional Convention which set up and made room for the Scottish Parliament.
I would like to ask the Minister whether there is a list available to the public and to colleagues here, showing how regional governments are represented in the various Council meetings. Mr Purvis touched upon the fact that Scottish ministers attend Council meetings in accordance with their areas of expertise and the areas they are involved with. I wondered how other regional governments work in this connection and whether such a list would be available to colleagues.
In my capacity as President for this sitting and guardian of the Rules of Procedure, I am not going to allow more than the permitted two questions, because that would set a dreadful precedent and deprive the other Members, who have Questions Nos 13 or 14, of being able to speak. Put questions in writing, raise your hand at the beginning, quickly and with the reflexes of a parliamentarian, or use the corridor when the President-in-Office of the Council leaves.
I am requesting the floor for a point of order, if you will allow me, although I have no intention of taking up any debating time.
I simply wanted to say that, without going into the pros or cons of the system for listing questions and putting them in order, I believe that my question and the question from Mr Ortuondo are very different, despite what he said a moment ago, although I admit that they involve the same issue.
I agree, Mrs Miguélez, but, as I have said, there is a body for establishing whether questions coincide, and this is predetermined under the authority of the President of this House, not myself, since I am merely in the chair for this sitting.
Question No 7 by (H-0966/01):
Subject: Unacceptable decision to refuse to issue visas to members of FARC-EP At the Laeken Council it was decided that the EU Member States would refuse to issue visas to representatives of the Revolutionary Armed Forces of Colombia (FARC-EP). This decision is a serious new violation of international law and democratic freedoms, since it is directed against a large popular movement in Colombia which has considerable support not only inside the country but also abroad, including in many EU Member States, because of its long-standing struggle for a political settlement to the conflict in Colombia, democratic agricultural reform, democratic and trade-union freedoms and an end to the death squads' reign of terror.
In view of the fact that the representatives of FARC-EP are participating alongside official Colombian Government representatives in the peace process, which enjoys the support of the EU, can the Council say whether this decision has anything to do with the recent 'law to combat terrorism' and whether it intends to reconsider this antidemocratic decision and to back the process to achieve peace based on a political solution in Colombia?
The decision referred to by the Member who asked the question was not taken at the European Council in Laeken, which did not deal with the situation in Colombia, but appears in the declaration of the Presidency, on behalf of the European Union, in relation to the peace process in Colombia of 7 December.
In it, the European Union indicates that, until further orders, the Member States of the Union will not issue new visas or residency permits to representatives of armed groups, not only of FARC, but all armed groups, without prejudice to the continuation of the efforts of the Member States of the Union which are participating in the dialogue between the Colombian parties.
The European Union has also expressed its support for the efforts of the Member States of the Union which, on the request of the Colombian Government and the parties in conflict, are taking part in the talks which the President, Andrés Pastrana, has entered into with the ELN and FARC in order to reach a negotiated solution to the conflict.
This decision has nothing to do with the framework decision on the fight against terrorism which you refer to, but is a part of the strong condemnation from the whole international community of the practices of armed groups, which carry out activities such as kidnaps, extortion and other types of crime which are violations of human rights and of international humanitarian law, and endanger the peace process which is not yet secured in that country.
The European Union insists that its position in relation to the armed groups in Colombia will be studied and reviewed in accordance with respect for human rights, international humanitarian law and diplomatic immunity.
The European Union unreservedly supports the efforts to encourage all the parties involved to respect human rights and international humanitarian law, and calls on all of them to condemn the violations of them. It also asks the armed groups to free all hostages, foreigners and Colombians, and to immediately renounce these practices.
The European Union has also urged FARC to return to the negotiating table in order, amongst other things, to deal with the issues agreed in San Francisco de la Sombra in October 2001. It is pleased at the resumption of the dialogue between the government and the ELN, and hopes that these two movements will show signs of their determination to seek concrete results aimed at a lasting and peaceful solution to the conflict.
In its declaration, the European Union also insists that the Colombian Government continues and intensifies its efforts to disarm the paramilitaries and bring the people responsible for the crimes perpetrated, whoever they may be, fully to justice, so that they may pursue - both at a local and regional level, and respecting biodiversity and the environment - the efforts already started to combat illegal crops, the production and trafficking of drugs and that, independently of the peace process, a programme of decisive socio-economic reforms be created and applied urgently.
As this Parliament knows, the peace process in Colombia is at an uncertain stage. The European Union is still actively supporting the peace process and the laudable efforts of President Pastrana and considers that there is no alternative to a negotiated solution to the internal conflict.
The European Union will make an effort to apply the autonomous commitments adopted within the framework of the European support programme for the peace process in Colombia, provided that security problems do not prevent it.
Mr President, I should like to say the following to the President-in-Office of the Council: as you know, negotiations are continuing in Colombia. In other words, the two parties involved, the government and FARC, have pursued the negotiating process and FARC has made a considerable effort to find a solution to the problem. However, the solution clearly lies in disarming the paramilitary groups, the so-called 'death squads' , which are still operating with impunity in Colombia. The solution also lies in guaranteeing the freedoms and the democratic rights of all citizens, in combating poverty, in moving ahead with agricultural reform and lastly, in guaranteeing the social rights of the Colombian people
Now that FARC is sitting at the negotiating table with the Colombian Government, why does it appear that the countries of the European Union are not making an effort to ensure that these negotiations are successfully concluded and provide members of FARC with the necessary visas so that they can, as they must, maintain contact with countries involved in the peace process, and we know that some countries in the European Union are interested in seeing a positive outcome to this peace process. This, then, is my question to you, Mr President-in-Office.
I believe that in my reply I gave a full explanation of the Council' s position and our firm position on not issuing visas to FARC, since we do not believe that they are used for making contacts relating to peace, but for other activities.
I share the Council' s view that FARC-EP can justifiably be criticised, especially for murders and kidnappings of Indian leaders. At the same time, it is absolutely clear that it is the paramilitaries who, aided by Colombia' s military, are responsible for most, by far, of the violence in Colombia. If those responsible for the violence are to be deported, it would have made just as much sense to have expelled Colombia' s ambassador.
Nor must we forget that those on the legal Left in Colombia are systematically executed if they appear in public. My practical question to the Council is as follows: did the United States exert pressure and demand that FARC representatives' visas be withdrawn before the EU decided to do this?
I also said in my first intervention that the Council is deeply concerned about the activities of the paramilitaries and is putting all the necessary pressure on the Colombian Government so that there is no cooperation of any type on the part of Colombian armed forces with these groups and in order to prevent the general belief that the paramilitaries are in some way acting in connivance with the government, which is not true at all, at least not with the government of Mr Pastrana.
I therefore agree with what the honourable Member said. We do not agree with the activities of the paramilitaries and of course we are putting every necessary pressure on the central government to ensure that it does not in any way aid or collaborate in the activities of these groups.
I am afraid that the Council did not understand my specific question. Perhaps there was an interpreting problem. My question was as to whether the United States put any pressure on the EU to withdraw the FARC representative' s visa.
No, Mr President.
Question No 8 by (H-0967/01):
Subject: Arrests of demonstrators and police brutality during demonstrations on 14 and 15 December During the unprecedentedly large-scale demonstrations in Brussels on the occasion of the European Council Summit at Laeken, on 14 and 15 December, the police violently and provocatively charged peaceful demonstrators and even mere bystanders. Undercover secret police officers dressed as demonstrators mounted particularly brutal attacks. They beat demonstrators and bystanders savagely, apprehended dozens of citizens without any justification, tied them up and kept them lying on the ground for an hour - even those who were injured and bleeding - and humiliated women by stripping them in front of male police officers posing as interpreters. They rode roughshod over fundamental rights which the people had struggled for decades to win.
The Belgian Presidency and the media tried to cover up the events exposed by legal teams (teams of lawyers working to defend the demonstrators' rights) and by victims of the attacks themselves.
Is the Council aware of these incidents and, if so, how does it view them?
Article 33 of the European Union Treaty clearly stresses that individual measures adopted by police authorities are the sole competence of the relevant Member States.
Therefore, the Council is not in a position to comment on the issues mentioned by the Member who has asked the question.
The fact that demonstrations take place at the same time as a sitting of the European Council is completely irrelevant in this case.
I realise that it was hard to tell when the Belgian Government was acting in its capacity of President of the European Union and when it was simply acting as a Member State, but I would like to know what really happened and why all these measures were adopted despite being condemned by various speakers as breaching the rights of citizens who were demonstrating peacefully in Belgium during the last summit.
I have already said that I am not in a position to reply to that question, but what I am certainly not prepared to do is agree with the statement by Mrs Figueiredo that the demonstrations were peaceful. I was there and I saw it, and many of the demonstrations which took place in Brussels were in no way peaceful. There was extremely clear damage in the city and if that is Mrs Figueiredo' s idea of a peaceful demonstration, neither I nor the Presidency-in-Office of the Council agree with her.
There is no possibility of a reply, Mrs Figuereido. I know that you have differing opinions, that has been made very clear, but there is no possibility of a reply since that would lead us into a debate and this is Question Time.
Mr President, I was, of course, referring to all the peaceful demonstrations and not to the other kind and it is on these that I would like to have an answer, precisely because they were peaceful.
The President-in-Office of the Council has stated that it is not within his competence to reply to this question and I respect that. You have made your clarification and we take note of it.
Question No 9 by (H-0968/01):
Subject: Dismantling of Islamic terrorist group Laskar Jihad in Indonesia Parliament's resolution on Papua (Irian Jaya) and Sulawesi in Indonesia adopted on 13 December 2001 points out that 'the fighters of the Islamic terror group Laskar Jihad, after leaving behind a trail of blood and destruction on the Moluccan islands from 1999 onwards, have now become active on Sulawesi'. The result of this situation is that 300 000 of the Moluccas' population of 10 million are now refugees, most of whom are Christians. On the island of Sulawesi, the largest Christian town of Tentana, with a population of 50 000, has been besieged by Laskar Jihad fighters. Jafar Umar Talib, the leader of Laskar Jihad who was trained in religious warfare in Pakistan, claims that he has 10 000 fighters under his command. Afghans and other foreigners form part of the Muslim militia against the Christians.
What progress has the EU made through the Council on the resolution's appeal to the Indonesian authorities 'to dismantle the Laskar Jihad terror organisation, which is for the most part responsible for the cruelties of the past years in the Moluccas, and to bring the perpetrators to justice'? Has there been collaboration with the USA and what action has the Council taken to secure an end to terrorist violence against the Christians of the Moluccas and Sulawesi?
. (ES) Mr President, the Council is deeply concerned about the sectarian violence in Indonesia, regardless of the religious or ethnic origin of the victims. The Council has expressed this concern to the Indonesian Government and the Union' s other partners, as well as the United States, on several occasions.
The Council has urged the government to prevent more members of Laskar Jihad from reaching Malaca and central Sulawesi and ensure that those who are already there leave those areas.
There is still work to do and the Council will continue to take advantage of the cooperation and frank dialogue it has established with the Indonesian Government on these issues to work for an improvement in the situation.
I wish to thank the Spanish Presidency for its answer. I also want to take the opportunity sincerely to welcome Spain to the European Parliament as the country holding the presidency of the European Union for the first half of this year. I nonetheless want to ask a number of follow-up questions.
Does the Council believe that the Indonesian authorities have taken the necessary, adequate measures for dismantling the Islamic terrorist group, Laskar Jihad? Is it the Council' s view that Laskar Jihad is continuing with its terrorist activities, or is any form of de-escalation now to be seen, with the prospect of a cessation of this violence against innocent people, mainly Christians in the Moluccas? Last of all, I wonder if the Council considers there to have been close cooperation between the United States and the European Union in combating this Muslim terrorist group.
. (ES) Unfortunately, Mr Sacrédeus, the measures taken are never sufficient to beat the terrorist threat. Naturally, the Laskar Jihad organisation can be classed as an organisation of this type. Therefore, I do not believe that the threat has been contained and nor do I believe that the Indonesian Government, however many measures it has taken, is able to deal with the threat to Indonesia posed by this very large organisation.
You ask me whether the European Union and the United States should cooperate. I believe that this cooperation is at the heart of all the political declarations made since 11 September. The European Union and the United States now have a common front in the fight against terrorist threats in any part of the world where they may take place and we are holding dialogue with the United States precisely in order to help Indonesia to contain the threat posed by this terrorist organisation.
Question No 10, by Guido Podestà, which has been taken over by Mrs Sartori.
Question No 10 by (H-0969/01):
Subject: The situation of women in Nigeria - the case of Safia Husaini Tungar Tudu The case of a thirty-year-old Nigerian woman, who was married at the age of 12 and has four children, the last of whom was conceived as the result of rape, for which she has been sentenced to death by stoning, arouses serious concerns regarding the situation of women in many African countries, including Nigeria.
According to Sharia law a married or divorced woman is guilty of adultery if she has sexual intercourse with another man, even if, as in this case, she is the victim of rape.
The political and military power established under undemocratic regimes entails control over the private lives of those subject to it. This control extends to the birth of children and hence women are more exposed to punitive and often inhumane laws.
Can the Council say what new steps it intends to take to ensure the abolition of practices which violate fundamental human rights?
Can it also say what steps it intends to take to promote a process of democratisation and secularisation in countries such as Nigeria, where the interpretation given to religious law (which in fact distorts the true meaning of the religion concerned) adversely affects the rights of women in particular?
What action will the Council take as soon as possible to ensure protection for the life and dignity of the Nigerian woman referred to above?
Mr President, the Member States of the European Union and the European Commission have decisively supported, in a coordinated fashion, the international efforts in favour of Mrs Safia Husaini. The European Union has studied the possibility of taking formal action in the event that the Islamic Court of Appeal, the Sokoto Sharia, confirms the sentence.
The European Union has already expressed its concern at sentences passed in accordance with Islamic criminal law, the Sharia, during the 57th sitting of the UN Human Rights Commission in 2001. The Member States of the Union and the European Commission - in coordination - have decisively supported international efforts in favour of Safia Husaini, in accordance with the meeting organised by the European Union' s Heads of Mission in Abuja on 23 January. The Spanish Presidency proposed to the Member States that we make a representation to the Nigerian Foreign Affairs Minister, in order to express the European Union' s new position in the field of the application of the death penalty.
This representation was formally approved by the Council of Ministers of the Union, which took place last Monday, and has been carried out by the Presidency of the Council of the Union to the Government of the Federal Republic of Nigeria.
With regard to the broader issue of respect for fundamental rights and specifically women' s rights in Nigeria and the rest of Africa, the Council is determined to pursue the policy which it has long been implementing in this field and, in particular, by means of the following instruments: the Cotonou Agreement, Article 9(2) which lays down the parties' obligations, their international commitments, in relation to the respect for human rights, and reaffirms the equality between men and women, the Cairo declaration and action plan approved at the Africa-Europe Summit held in Cairo in April 2000, which insists on respect for human rights, the Common Position relating to human rights, democratic principles, the Rule of Law and good government in Africa 98/350/PESC and Council Regulation (EC) 965/99, which establishes the requirements for the application of Community development cooperation actions which contribute to achieving the general objective of development and consolidating democracy under the Rule of Law, as well as respecting human rights and fundamental freedoms and specifically Common Position 01/373/PESC on Nigeria, which expressly mentions the respect for human rights.
Thank you, Mr President, for your comprehensive response to our question.
The events of recent days compel us, however, to call for a further Council initiative, for, as you will know, not only has another woman, in addition to Safiya Yakubu Hussaini, been sentenced to death by stoning - Aishatu Abubakar, whom the same court in the same region of Nigeria condemned to a similar sentence on similar grounds a few weeks ago - but the news has arrived today that, in the Sudan, a young 18-year old Christian woman named Abok Alfa Akok, who does not speak Arabic, has also been sentenced to stoning by what is, in this case, a civil, not a religious court, without being permitted a defence and without being given a linguistic translation either.
Well then, I believe that the undertakings assumed by the Council are important but that, alongside them, there should also be constant protection in individual cases. I therefore place in your hands these two new cases as well as that of Safiya.
I fully agree with you that the Council must continuously monitor all these humanitarian cases which affect individuals and countries with which the European Union has a preferential relationship by means of the Cotonou Agreements, in this case Sudan and Nigeria.
I take very good note of both cases which, naturally, I am unaware of. But I will do what I can to obtain all the necessary information through the services of the Commission and through our own diplomatic services. I assure you that the Presidency of the Council of the European Union will make the Member States aware of these facts, we will take the necessary measures and we will take immediate diplomatic action to protect the rights of the two poor women you have mentioned.
President-in-Office, the justice minister of Afghanistan recently announced that the new interim government would maintain the Sharia law sanctions of stoning women to death for adultery and of limb amputation for theft. The latter penalty was even supported by Prime Minister Karzai in a statement made at a press interview in America.
The EU has just pledged EUR 1.5bn in aid to Afghanistan over five years at the Tokyo Conference. Should this not be made conditional on the disapplication of internationally unacceptable, cruel and unusual punishments such as those I have just referred to?
In fact, our aid to Afghanistan, for the development of the country, and the payment of the significant sums you have mentioned, which were laid down at the Tokyo Summit, are conditional from the outset, according to the Council' s declarations, upon respect for human rights in Afghanistan and in particular the application of equal treatment between men and women.
I believe that in the case you have mentioned, the European Union must state that, although we respect the traditions and the religion of Afghanistan, we also demand that human rights be respected in that country. And the execution of Islamic sentences is not compatible with our notion of respect for human rights.
Nevertheless, I would like to remind you that it is common practice in all Islamic countries to apply the Sharia, the Islamic law. Afghanistan is not the only country where these violations are committed. We have already heard what happens in some African countries. It would take a very long time to list all the cases of application of Islamic sentences in other countries of the Middle East which there are genuine violations of human rights and in particular the rights of women.
I believe that the European Union must be a pioneer in terms of defending these rights, but we must take the necessary precautions not to offend religious feelings since, as you know, there is currently a debate about the clash between the Islamic and Christian civilisations and we need to apply the necessary prudence. However, the case you mention must be taken into account and I will certainly raise it in the Council and the Commission so that it may be monitored and we will try to prevent this sentence being carried out.
Question No 11 by (H-0971/01):
Subject: Turkish ban on the foundation and operation of parties with the word 'communist' in their name Human and democratic rights are systematically and persistently violated in Turkey, a country which is a candidate for membership of the EU. One such instance is the ban on the foundation and operation of parties with the word 'communist' in their name based on the antiquated provisions of Article 96 of the Law on political parties, which dates from 1920.
The Socialist Power Party of Turkey was founded in 1993 and operates legally. It has fought vigorously for democratic rights and takes part in elections. At its last congress, it decided to change its name to the Communist Party of Turkey but, because of the abovementioned undemocratic law, it is in danger of being banned.
At the moment, the Turkish Parliament is in fact debating amending the law on political parties, which may provide an opportunity to abolish the undemocratic ban.
What is the Council's view of the ban under Turkish law on the foundation and operation of communist parties? Does it consider that Turkey can become a member of the EU without first having lifted the ban? Will it raise the question of amending this undemocratic and reactionary law with the regime in Ankara so that the Communist Party can engage freely in political activity?
In fact, Turkey is drawing up a draft amendment of the law on political parties. However, the truth is that we do not know the exact content of this draft law because it has yet to be submitted to the Turkish Government. We therefore only have references.
The Council is not aware, even from these references, that the activities of the Turkish Communist Party are being hindered nor that there is any threat to ban it on the basis of an obsolete provision of the former law on political parties.
In terms of human rights and fundamental freedoms in Turkey more generally, the Laeken European Council concluded that Turkey had made progress towards complying with the criteria set for accession, particular by recently amending its Constitution, and that there was therefore now more possibility of opening accession negotiations with that country. Turkey is being encouraged to make more progress towards compliance with the accession criteria - the famous Copenhagen criteria - particularly in relation to human rights.
The Council is closely monitoring the efforts for institutional political reform currently being made by Turkey and is especially focussing on whether those reforms will lead to real improvements in relation to human rights and fundamental freedoms in that country.
As we all know, this situation is still highly unsatisfactory in many respects.
The Council will be sure to question Turkey in the event that the intended amendment of the law on political parties in any way threatens democratic freedoms.
Mr President-in-Office of the Council, I am astounded that the Council knows far less about this than the Turkish press. For example, it is a known fact that the relevant committee of the Turkish National Assembly has submitted a bill on parties in which no changes have been made as regards the ban on the word 'communist' . I also find it hard to understand why the Council does not know that members of the Communist Party of Turkey are being prosecuted, given that 150 members have been arrested and their offices have been raided, all from the day it opened for business.
But apart from all that, there were one or two quite specific points in my question, to which I have not received a reply. Does the Council consider that Turkey can be a candidate country, or rather can it become a member of the European Union without first having lifted the ban? I did not receive a reply to this specific question.
. (ES) I think I have made it clear, Mr President, that the Copenhagen criteria are absolutely fundamental before we can think about starting any type of negotiation on any hypothetical future Turkish membership of the Union.
I think I have made that clear. I am sure that the Member who asked the question is perfectly aware of the Copenhagen criteria and I therefore believe that this statement by the Council makes it absolutely clear that our view is that no type of negotiation can begin with Turkey until the Copenhagen criteria have been fully respected.
Question No 12 by (H-0001/02):
Subject: European Council support for a United Nations Convention on Disability Has the European Council discussed support for the proposed United Nations Convention on Disability, and which Member States are expected to vote in support? Will the President-in-Office arrange for this issue to be tabled for further discussion at the High Level Group on Disability? And will he use the Office of the Presidency to promote support in third countries outside of the EU?
Mr President, the European Council did not debate the issue mentioned by Mr Howitt. The Commission has taken no initiative in this area in relation to the Council. I would also like to remind Mr Howitt that the high level group on disability does not belong to the Council but to the Commission, and it would therefore be both more practical and more appropriate for the Commission to provide information on its debates. In it contacts with third countries, the Presidency will raise all the issues it considers important and appropriate to deal with.
Mr President, I do not think that is the most helpful answer a Member of the European Parliament has ever been given in this Chamber so perhaps I can ask the President-in-Office whether he could give me a little more encouragement. Is he aware, for example, of the request from 37 million disabled people in Europe and many outside our borders that the United Nations should enforce better rights for disabled people? Is he aware that next year is going to be the European Year of Disabled People, and is he taking an interest in that? Is he aware that since 1996 we have had a rights approach to disability that would suggest that we should support such a Convention? In his answer he has given no evidence whatsoever that he is aware of those facts.
Given that he has admitted to this Chamber today that he and his colleagues have not even discussed this issue, at the very least will he respond to the request from this Parliament that he should table such a discussion? If the members of the high level group on disabilities convened by the Commission are all members of the Council, it is within his power to do that if he wishes. Perhaps he will now answer the point.
I feel I have given you a clear answer to your question, Mr Howitt. This does not in any way mean that the Council has no concern for disabled people. But you asked me whether the European Council has discussed this issue and I have told you that it has not. I have simply said that it has not discussed it, which does not mean that it is not going to discuss it or that it has no desire to, but simply that it has not yet done so because it has not had the opportunity so far.
This does not mean that the Council is unaware of the problems of disabled people or the coming events and international meetings on the disabled in which Member States and the European Union itself will have to adopt a position.
I have suggested that you address this question to the Commission, which, since it leads the high level group on the disabled, will be in a better position than me to give you a concrete answer.
As we all know in this House, disability rights feature prominently within the Spanish system. Indeed, in many areas of disability rights Spanish law is a model that other Member States could usefully follow with regard to integration, access and equal treatment.
Following on from that, could I urge firstly the President-in-Office to use his good offices and his benign influence on his colleagues within the Council to ensure that there is a strong European Union voice and presence at the United Nations Convention on Disability? Secondly will the Spanish presidency guarantee that it will put equal access and equal rights for all disabled people in the European Union at the top of the agenda? Thirdly and finally, in preparing for 2003 as the International Year of the Disabled, will it also give extra support to the Special Olympics, which will take place within the European Union in 2003?
I simply want to reply to the honourable Member that I have taken good note of his suggestions to the Presidency and that we will always be prepared to contribute to the European Union taking on an increasingly active role in relation to disabled people and, in particular, in relation to the United Nations Convention on disability.
Question No 13 by (H-0005/02):
Subject: Appearances before the European Parliament and involvement in its business on the part of Spanish ministers during the Spanish Presidency The year 2002 has just begun and Spain has taken over the rotating EU Presidency. The previous incumbent was Belgium and during its six-month term of office not only the country' s Prime Minister and other government ministers, but also the government leaders and ministers of the various Belgian regions, appeared before the European Parliament and chaired some of its meetings.
Since it is laid down in the Spanish Constitution that the Kingdom of Spain is a state comprising autonomous communities which have exclusive powers that in certain cases are similar to and even greater than those of Belgium' s regions, would the Spanish Presidency say why no plans have been made for representatives of any of Spain' s autonomous communities to appear before the European Parliament and to take part in its proceedings?
The Council would remind Mr Ortuondo that Article 203 of the Treaty establishing the European Union lays down that "The Council shall consist of a representative of each Member State at ministerial level, authorised to commit the government of that Member State" .
Apart from this provision, it falls to each Member State to decide the composition of its representation and, therefore, it falls to the Presidency to establish, in its capacity as such, how it will be represented in its appearances and parliamentary acts.
This decision will inevitably depend partly on national constitutional provisions, which differ from one Member State to another. It therefore follows that the Council cannot make any comment on the decisions taken by the Presidency in relation to its representation, and in particular, to the contacts it maintains with the European Parliament.
I would firstly like to thank you for your answer to the previous question on this same subject.
As you will have realised, the reply just given by the President-in-Office of the Council is the same as the one he gave to Question No 6. I would like to point out that Article 203 of the Treaty establishing the European Communities speaks of 'ministerial rank' and, both in the meetings of the Councils of Ministers and during the Presidency, there is quite naturally participation by representatives of the Belgian regions or autonomous communities, or whatever you want to call them, and also - as the MEP who spoke about this said earlier - the region or nation of Scotland, the German Länder or the Austrian States and other such examples within the Community.
In this regard, I would like to ask whether you consider the Spanish Government' s action in this respect to be appropriate. When talking about, for example, economic and financial affairs, or a plan for budgetary stability, it reaches agreements with the other governments of the Union, but when the same is to be raised on the level of the Spanish State, you impose it by law, instead of seeking agreement and consensus with the Communities which have exclusive competence in these areas.
I can only reply be repeating my previous answer on this issue. It falls to each State to organise its representation in the Councils of Ministers and in Parliament in accordance with their own internal laws and constitutions.
Mr Ortuondo gives some correct examples and some less correct ones, because it is true that there may have been some Belgian representation or, in some cases, some representation from a German Land, but I do not remember ever seeing Scottish Ministers in any Council.
Perhaps he is confusing the Scottish Secretary, who is a Minister of the Central British Government, with a representative of the Scottish Government. That is a great mistake. There should not be any confusion on this issue and I would like to make it perfectly clear that it is the governments which decide on their representation and there is therefore nothing more to say on this issue.
With regard to Mr Ortuondo' s question, there are two aspects which I would like to mention. The first is the invoking of the constitutional foundations of a State, which are constantly being called into question by Mr Ortuondo' s party, demonstrating its irresponsible and destabilising attitude.
The second is the curious analogy we have heard about other States of the Union, Belgium for example, when it is well known, except amongst those displaying ignorance or bad faith, that the territorial organisation of the Belgian State obeys a very complex and unique system, involving the interlinking of cultural and linguistic communities with political communities, and a system of compatibilities between federal responsibilities and regional responsibilities which is completely different to the situation of the Autonomous Communities in Spain.
In this context, Mr President-in-Office of the Council, I would like to know whether you agree with the view that this rich diversity in the territorial organisation of the States making up the Union is something which stimulates, enriches and strengthens European democracy, which prevents homogenising reductionism - despite what Mr Ortuondo seems to think - and that, of course, it must be fully respected by the Community institutions.
Mr President, I have nothing to add to what I have already said. I believe that the diversity of the Union is guaranteed by the respect for the constitutional systems of each country, and each country organises its presence in Councils, and during its presidency, and in other institutions, in accordance with its internal laws and constitutional provisions.
Mr Vidal-Quadras said that the party I represent, and I myself, want to subvert the Spanish Constitution. The positions we advocate have nothing to do with subversion.
According to the Spanish Constitution, the Autonomous Community of the Basque Country, to which I belong, has certain exclusive competences in certain areas. On tax issues, for example.
Decisions are habitually made in the Council of Ministers of the European Union on fiscal issues while the interested parties are not represented there to defend themselves, as is the case with our Autonomous Community of the Basque Country and the Autonomous Community of Navarre.
We do not feel represented by the Madrid government because we have frequent differences on the issue of sovereignty; a sovereignty which has not been granted us as a result of the generosity of the Madrid government, but which originates from the historic rights of the Basque people.
I would ask Members not to enter into debates on situations relating to their respective countries, but rather to put questions to the Council.
On the other hand, all opinions have the right to be expressed in this House as long as they end with a question, as has been the case with Mr Vidal-Quadras and other Members. All I ask is that the Rules of Procedure be respected; otherwise, the danger is that, during the Presidency of a particular country, questions will focus on problems and debates specific to that country.
As the author is not present, Question No 14 lapses.
Question No 15 by (H-0010/02):
Subject: Biological and toxin weapons On 15 November 2001, Parliament adopted a resolution (B5-0708/2001) on negotiations within the framework of the Biological and Toxin Weapons Convention following the recent anthrax attacks. At the fifth review conference of the Convention held in Geneva last November, the US delegation was the only one of the 144 countries represented which refused to recognise the legal commitments ensuing from the Convention. Will the Council, therefore, say what steps it will take in response to Parliament's resolution to secure multilateral disarmament and the non-proliferation of biological and toxin weapons by way of a legally binding protocol?
Do not worry, Mr President, I am pleased to answer this question.
As Mr Papayannakis no doubt knows, the European Union has been playing an active role in the negotiations with the ad hoc group of States which are parties to the Convention on Biological and Toxin Weapons and in the 5th review conference, held in Geneva from 19 November to 7 December 2001.
This activity was based on the common positions adopted in 1996, 1998 and 1999 and on the conclusions of the Council of 11 June 2001. The European Union therefore regrets that, after six years of negotiations on the basis of a unanimously agreed mandate, the 5th review conference of the Convention on Biological and Toxin Weapons has not managed to adopt either a final declaration or a document with concrete measures to strengthen that Convention.
To strengthen the Convention on Biological and Toxin Weapons is still one of the Council' s priorities in the field of health. In accordance with the conclusions of 10 December 2001, on the repercussions of the terrorist threat on the European Union' s non-proliferation, disarmament and arms control policies, the Union intends to actively promote the global and effective application of multilateral instruments in the field of non-proliferation, disarmament and arms control.
With regard to the Convention on Biological and Toxin Weapons, the European Union confirms that the mandate of the ad hoc group of States which are parties to the Convention is still valid. The Union has decided to continue its work towards a successful conclusion of a 5th review conference of the Convention, newly convened for November of this year.
Thank you for your reply, Mr President-in-Office of the Council, and for your statements as to what the Council and the Union intend to do about these terrible weapons. However, the problem which we are up against, Mr President-in-Office, is this: the United States wants out of the agreement because it is legally binding. You say that we shall keep trying to achieve something more specific in the future. My question is this: what talks are you holding with the United States, what can you do to make them change their mind and what information do you have on the matter? Because everything else depends on this. I do not question your good intentions, what I do question is the analysis of the situation which the President-in-Office's statement appears to contain.
In fact, we have one particular hope: that in November 2002 we may have an agreement at this 5th review conference of the Convention. But that agreement will not naturally be complete if the United States does not participate, and this issue is therefore one of the issues included in the current dialogue with the United States, with a view to the preparation of the summit between the European Union and the United States which is expected to take place before the end of the Presidency - certainly in June, if not in April, since the date is yet to be decided.
Our argument with the United States is that, not only would the non-participation of the United States in this 5th review conference of the Convention and its new agreement damage the credibility of the whole international effort, but that to have a clear position on the Convention on Biological and Toxin Weapons is also one of the agreed actions which can be carried out jointly by the European Union and the United States in order to implement measures to combat the terrorist threat. Because it is well know that these biological and toxin weapons may be used for criminal purposes by international terrorist organisations.
Therefore, the more committed the whole of international society is to this issue, and the United States in particular, - since it is one of the top producers of biological and toxin weapons - the better. I believe that this is being included in the dialogue we are holding with the United States in the Senior Level Group and in the agreements we want to reach with the United States at the summit between the United States and the European Union, which is going to take place during this six-month period.
As the time allotted to Questions to the Council has elapsed, Questions Nos 16 to 37 will be replied to in writing, apart from Question No 36 which deals with an issue which is on the agenda.
That concludes Questions to the Council.
(The sitting was adjourned at 7.15 p.m. and resumed at 9 p.m.)
Management of regional policy and the Structural Funds (continued)
The next item is the continuation of the debate on the report (A5-0006/2002) by Mr Pohjamo, on behalf of the Committee on Regional Policy, Transport and Tourism, on the management of regional policy and the Structural Funds (2001/2066 (INI)).
Mr President, Commissioner, ladies and gentlemen, this own-initiative report is concerned with analysing problems in the use actually made of the Structural Funds and with submitting proposals as to how their management and effectiveness could be improved, not least with a view to the next pending revision of post-2006 regional policy.
The rapporteur has succeeded both in highlighting the improvements achieved in the wake of the 2000 reform of the Structural Funds and also in drawing our attention to difficulties in their application, especially the problems in connection with the delayed implementation of the programme. It is these to which I wish to give particular attention.
Although it was an essential objective of the pre-2000 reform of the Structural Funds to avoid repetition of mistakes from the beginning of the 1994 planning period, but rather to get fully involved in the first year, this has only partly succeeded. Negotiations on the programme still took up too much time. The guidelines set out by the Commission were not always understood in the regions.
Negotiations were often delayed through the pace at which the Commission worked and through slow response times, which were sometimes contingent on new requirements imposed by the Commission. It is reported from the regions that these in turn were seen there as merely petty. On the other hand, the Member States were not always prompt in sending in the programme documents and the additional items of information that had been requested.
All these things, Mr President, are facts - facts of which I had warned when I was the rapporteur presenting an own-initiative report in the same terms, appealing urgently for the start of a new planning period not to again be delayed as it had been in 1994. Let us then now draw the right and necessary conclusions for 2006, or else reports of that sort will in fact be nothing more than wastepaper.
There should be no gaps occurring between programming periods. That is why I support the rapporteur's proposal that we should also examine whether in future there should not also be separation and limitation of the periods for which project-oriented programmes and Community initiatives run.
Ladies and gentlemen, Commissioner, Mr Pohjamo' s resolution included some amendments tabled by the Group of the Party of European Socialists and some tabled by Mr Fava and myself.
I would like to draw your attention to two amendments which I feel to be important: the amendment on the principle of additionality and the amendment clarifying the concept of cross-border region. Additionality is essential so that Structural Funds appropriations supplement national funds rather than replacing them.
I would add that Parliament cannot and must not be a spectator in the management of structural expenditure. In this respect, I would put forward two guidelines: firstly, the reform and modernisation of the public administration; and secondly, the establishment of development banks consistent with PEP and SPD parameters.
I will end by calling upon Commissioner Barnier to take note of the fact that there needs to be some flexibility in the application of automatic decommitment in that the process must recognise those who are working successfully in the same Member State. It is right that the idle should not be allowed to get away with it, but it is also right that those who benefit should be the best, the most far-sighted and the most modern.
Mr President, Parliament must make an assessment of the quality of projects according to the results achieved a priority, and the Commission must ensure that Parliament is in a position genuinely to carry out careful monitoring. In this sense, the proposed informal working group will be useful. Sometimes, however, the Commission does not respond within the time allowed and certain States are guilty of this too, particularly in the negotiation phases.
It is therefore appropriate to pause and take stock of the situation in order to enable the Commission to provide responses more quickly, to achieve uniformity of provisions on the different funds as quickly as possible, to ensure that we progress along the road of streamlining bureaucracy - making increasing numbers of regions and local communities accountable and providing them with consultancy services - and to speed up the automatic decommitment mechanisms so as to allow swift reallocation of funds and the drawing up of an annual detailed, specific report which will make it possible to proceed with full knowledge of the facts from evaluation to programming. Moreover, a bridge programme should be envisaged allowing certain States, including Italy, to make use of the unused funds from the 1994-99 programming period, similarly to what happened at the end of the 1993 programming period.
Mr President, ladies and gentlemen, the Structural Funds were designed to support the effort that the Member States put into their regional development policy and thus to strengthen the economic, social and territorial cohesion of the European Union. It must be noted that the aid provided by the Structural Funds to the most disadvantaged regions is absolutely vital and that the contribution of these funds has become essential in enabling certain regions, which are lagging behind in development, to catch up, particularly the outermost regions, which I know well.
The start of the new 2000-2006 programming period has once again shown us the problems in the practical implementation of the Structural Funds, with the Member States regretting the time taken by the Commission to approve the general programme guidelines and the Commission criticising the time taken by the Member States to submit their programming plans and the additional information requested.
It is essential that the next programme negotiations are kept within strictly limited, precise and binding time limits, so that the Member States and the Commission respect the rules laid down.
The time that elapsed between setting up the programmes is, without doubt, one of the reasons that explains why the initial figures on their execution are so disappointing, but this is, of course, not the only explanation. Following Agenda 2000, the processing of the funds was decentralised and each Member State gained overall responsibility for implementing, monitoring and ensuring the efficiency of the structural interventions on its territory.
As for France, I wish to formally appeal to the prefects of the regions that are eligible for Objectives 1 and 2 to make every effort to mobilise and encourage those responsible for the projects and to give them all the necessary technical support to enable them to carry out the programmes more successfully. Unfortunately, it is often difficult to involve businesses in Community programmes, since the management of the projects appears complicated and the procedures appear slow. This is an aspect that the national authorities must focus on, without fail, in order to enhance the attraction of Structural Funds in the private sector.
Lastly, to conclude with a firm proposal, I think that one of the ways to simplify and lighten the administrative burden would, in fact, be to introduce a single regional development fund in 2007.
Mr President, Commissioner, we are debating the own-initiative report on the management of regional policy and the Structural Funds presented by Mr Pohjamo, whom I would like to thank for his good work.
The Group of the Greens/European Free Alliance has tabled five amendments because we want to highlight some of the aspects relating to the issue we are dealing with.
Firstly, while we agree that cooperation with other agents - other than State and regional governments, that is to say, with local communities, NGOs, private bodies, etc. is beneficial in terms of achieving the economic, social and territorial cohesion of the Union, we do not believe that that cooperation has been satisfactorily respected in all the Member States, but that it has been applied in an unequal fashion.
We therefore affectionately urge the Commission to try to ensure that socio-economic and environmental cooperation be applied equally in all regions receiving Community Funds and to ensure that the programming of projects is subject to consultation with the parliaments and governments of the constitutional regions which have legislative powers.
We also demand the creation of clear indicators intended to assess the application of this cooperation principle.
Furthermore, within the framework of the guidelines for the intermediate evaluation of September 2002, we want the Commission to define indicators for the efficient allocation of the reserve which, as well as financial management, take account of other aspects of management, such as cooperation, additionality and the quality of expenditure.
At the same time, we ask that, in the event that unspent resources are reallocated, the appropriations which are not used be directed towards the least-favoured regions which are most active and innovative, as well as measures in favour of sustainable development.
Finally, in support of the rapporteur' s idea - with regard to including the quality aspect in the annual monitoring of programmes subsidised by the Commission - we propose an assessment of their contribution to the implementation of the Union' s strategies relating to sustainable development and employment.
We hope that our amendments will receive the majority support of Parliament, since they will serve to improve our Community economic and social objectives.
Mr President, ladies and gentlemen, I would firstly like to thank Mr Pohjamo for his excellent report, for the interest he always shows, as do the other members of the Committee on Regional Policy, Transport and Tourism and its new chairman, Mr Caveri, and as did the previous chairman, Mr Hatzidakis, for their collective efforts to make the management of regional policy and Structural Funds more straightforward and more efficient.
Ladies and gentlemen, I think it is very important for the Commission to receive both encouragement and constructive criticism. I have been listening very closely and with great interest to each of the speakers and, if I may, I would like to write to some of you within the next few days in order to clarify a number of points.
Mr Pohjamo, the Commission supports your comments regarding the financial execution, particularly the very severe and very strict n+2 rule that is to be applied, as well as your remarks on monitoring and control and also on the quality of the programmes and projects. Like you, we have seen that there are some difficulties in the management of funds.
In the few minutes that I have, I would like to make three comments to clarify or explain the work of the European Commission. My first comment concerns the new rules for the 2000-2006 period, which were laid down for a new working method and which also defined new responsibilities for those involved in the management of Structural Funds. Each of the persons involved needed time to prepare and get up to speed. In the case of our Directorate-General, these changes came about at the same time as the internal reorganisation of the whole institution. I am not looking for excuses; I simply want to give an explanation. These new regulations were also drawn up from much stricter requirements regarding the quality of programmes. I am thinking, for example, of the provisions governing the ex-ante appraisal. In this area too, the various players needed time to understand and grasp these new requirements.
There are also areas where this change required a choice to be made between several objectives. I shall give an example that you yourself, Mr Pohjamo, mentioned. You quite rightly pointed out that the negotiations on the programme documents took an average of eight to twelve months to complete, instead of the five months scheduled by the legislator. The truth, and I want to be honest about this, as I always am before this House, is that a five-month deadline to draft a document that is intended to cover a seven-year period was not realistic, when you understand the tough challenges involved and the amounts involved in the Structural Funds. A choice had to be made between completing the job rapidly, sometimes even in a hurry, and quality.
The Commission, I must say, and I think that you will acknowledge this, decided to put the quality of the programme documents before all else. Given the excessive number of months taken to complete the programming - and I repeat, Mr Pohjamo, that I took careful note of your comment, and I may come back to this point later when we discuss the report by Mr Musotto - I decided, in future, to propose that the Commission anticipate, as far as possible, the presentation of its proposals on the new regional policy, namely, the new agenda beginning in 2007, so that we can begin programming and implementing projects at the very beginning of the agenda, rather than two years later, because I share your sentiment.
Second, within the limits of the room for manoeuvre that these texts allow, the Commission is already committed to responding to certain problems that you have raised, Mr Pohjamo. I would firstly like to reiterate our desire to approach the management of Structural Funds in a transparent manner, and the communication that the Commission adopted on 5 July on the results of the programming of funds for Objective 1 between 2000-2006 is evidence of this.
The Commission has also recently simplified the procedures for handling programming complements, which was an area of criticism. I heard many regional chairmen and ministers voice this criticism. I also decided to set up, in order to study all the areas where we could simplify matters, a working group between my office and the Directorate-General on regional policy, so that we could make specific progress with simplification. Remember that the commissioner speaking to you, ladies and gentlemen, is speaking to you using a wealth of experience and hindsight that I have gained, and cannot forget, from being chairman of a local authority in his own country. Therefore, I understand very well this need to reduce bureaucracy and excessive complications. The only boundary that I have, to tell the truth, and which I will not exceed, is that I must supply accounts, accurate accounts, sometimes very detailed accounts on several thousand euro, both to the budgetary control authority - in other words, the European Parliament - and to the Court of Auditors. It is my personal responsibility, that of the Commission, to provide fair accounts when they are requested.
As regards the sensitive question of natural or ecological disasters, which you mentioned in your report, Mr Pohjamo, I wish to point out that changes can be made to the programmes, as we have done in the past, with the Italian, Portuguese and Greek programmes, for example, when there were earthquakes between 1997 and 1999, or, more recently, in France, because of the hurricane. That does not, of course, take into account the freedom that the national and regional authorities have within the programmes adopted by the Commission to finance projects that they believe to be most applicable and, if necessary, to re-deploy or re-programme appropriations.
My third comment is that I naturally want to reiterate that everyone, myself in particular, must comply with the regulations that the legislator wanted in order to supervise the management of the Structural Funds. It is in the light of this reminder that I must examine certain proposals that you have put forward, Mr Pohjamo. Therefore, your proposals on imposing penalties for infringing the additionality principle or for cutting short a programming period are to be taken into account in the current debate on the future of the cohesion policy. I took note of these proposals and the comments for use in the debate and I will take them into account. But beware of proposals that could involve modifying the legislative framework, or even amending the Treaty itself, such as the idea of creating a single regional development fund.
Mr President, ladies and gentlemen, whilst respecting the competences and the responsibilities of our respective institutions, I would like to reaffirm to you that the Commission is at your disposal and is willing to loyally fulfil its duty to keep Parliament informed. It will do this by regularly reporting back on the use of the Structural Funds, including by objective, as I have started to do for Objective 1 and as I will do for Objective 2; by systematically informing the House of our work by means of reports, including reports which provide assessments, and by coming before the committees on a regular basis, such as the Committee on Regional Policy, Transport and Tourism, and the Committee on Budgetary Control. In fact, I shall be doing this in a few days' time. I think that together this forms a solid basis for a genuinely transparent, sincere and ongoing dialogue between our institutions.
Lastly, I would like to confirm the links that I am establishing between the report by Mr Pohjamo and the next report, and that all these comments on improving the management of Structural Funds will be very useful to me, to us, in drawing up the Commission guidelines on the future regional policy. I believe that better management of appropriations, provided in a timely fashion, for useful projects in each of our regions, that the proper use of Structural Funds during this period, will be evidence and an argument for pursuing, or even stepping up all our actions by revamping regional policy in the next agenda. That is why, Mr Pohjamo, I would like to express my sincere thanks to you for the time that you have taken, for your initiative in drawing up this report on the current management of Structural Funds.
(Applause)
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Economic and social cohesion
The next item is the report (A5-0007/2002) by Mr Musotto, on behalf of the Committee on Regional Policy, Transport and Tourism, on the second report from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions on economic and social cohesion (COM(2001) 24 - C5-0527/2001 - 2001/2207(COS)).
Mr President, Commissioner, ladies and gentlemen, it must be pointed out that this report is being tabled before Parliament at a particularly important historical and political moment in European integration, namely just before the start of the Convention which is to lay the foundations of the new Europe, a Convention of which Commissioner Barnier is an important member. We are therefore especially glad that he can be here today.
It must be said from the outset that cohesion policy is a major success story in terms of Community integration. Indeed, it is, has been in the past, and will continue to be, one of the cornerstones of that process.
Consistently with the Commission' s second report, we have noted that between 1988 and 1998 per capita GDP in Objective 1 regions rose from 63% to 70% of the Community average - and this is a great success - moreover, the benefits of cohesion have not been limited to direct recipients of related funding but have also extended to countries which are net contributors in terms of exported goods and services.
Of course, the process has not yet reached its conclusion. Much still remains to be done and there are difficulties to address and overcome, including, in particular, the scourge of unemployment, which, I am sad to say, is affecting many regions where the unemployment rate has not dropped at all.
We need infrastructural investments in order to eliminate the marginalisation caused by geographical location and the remoteness of the islands and the most outlying regions; accessibility is a determining factor in terms of the competitiveness of an area and it needs to be improved, although without incurring excessive environmental costs.
In future, cohesion policy must be recast, first and foremost to cater for the changed circumstances which enlargement will bring for all of us, but it is also vital that the future regional policy should be based on the results of Commission documents, particularly the most recent document issued a few days ago, known as the periodic report.
I am afraid to say that the gap between rich and poor will grow as, after enlargement, one sixth of the Community population will have an income of barely 40% of the Community average. Preaccession instruments such as ISPA and the Sapard programme have been set up to assist the candidate countries, to enable them to prepare for the new situation of which they will have to become a part; these have been essential tools for the transition from candidate countries to Member States.
However, we need to promote a genuine regional development policy. In this regard, I feel that the European spatial development perspective can serve as an important technical source of major integration and development.
There are two key objectives to pursue: solidarity towards the new Member States and avoiding penalising, indeed protecting, those currently benefiting from cohesion policies. A major effort therefore needs to be made in terms of solidarity - especially political solidarity ensuring that all the peoples are involved and are provided with the requisite information - in economic and financial policy.
The 'statistical convergence' must not be mistaken for 'real convergence' by the current beneficiaries, who will certainly not automatically become richer simply as a result of the accession of poorer regions. We need administrative methods which will improve efficiency; we need to streamline, clarify and facilitate the demarcation between the role of the Commission and that of the regional and national levels; it will be necessary to simplify procedures increasingly and we need greater subsidiarity and more decentralisation.
It will also be essential to rationalise the support instruments by reducing the number and size of funds and better coordinating Community policies and cohesion policies. Regions which continue to lag behind in terms of development, measured in terms of unemployment and other criteria in addition to per capita income, must be maintained under Objective 1.
Lastly - and this is a point of contention which prompted wide debate - the allocation of financial resources must be increased or, at least, revised and brought up to a sufficient level: the threshold of 0.45% is an absolute minimum below which it is impossible to go. We hope that Parliament and the Commission will both call for a increase in the budget dedicated to the future resources of cohesion policy.
draftsman of the opinion of the Committee on Economic and Monetary Affairs. (DE) Mr President, the Commission's report and Mr Musotto's are laudable, the one for its analytical description of the situation and the other for its supplementary proposals, although the observations of the Committee on Economic and Monetary Affairs were taken into account only to a somewhat modest extent. Further to them, though, I would like to elaborate, from my Committee's point of view, another issue which has almost been pushed into obscurity.
Commissioner, we have learned essential lessons from the difficulties we have had in raising poorer regions or suffering former industrialised zones to the level within the European Union; they should spur us on to improve things and should serve as a benchmark for the process of enlargement.
It is above all the poorer industrial zones in the future Member States whose need for massive restructuring measures causes me great concern. I refer above all to coal and steel regions; the steel industries in these countries are absolutely incapable of competing with our own, and the collieries are a potential problem.
I do not want to go at this juncture into what will happen if we are unable to give our new friends sufficient aid. I will only observe that, as the ECSC's expiry is imminent, we no longer have a suitable instrument in this field. I reiterate that now because the ECSC continued to be of excellent service to us in recent years, no cofinancing is needed and the system of financing could in any case have been adapted. We also have to make solidarity payments to the applicant countries.
I reiterate that now because the new States will not have adequate access to financing. I have touched on this issue now because the Commission played a considerable part in changing this instrument without envisaging the difficulties in the process of enlargement or even giving them some thought. Do something about this problem, Commissioner! The problem is not a small one. We do not have enough instruments suited to the processes of adaptation while enlargement is going on.
Mr President, Commissioner, ladies and gentlemen, when considering the report we are now discussing, on the future of cohesion after enlargement, the Committee on Women' s Rights and Equal Opportunities unanimously approved the following fundamental principles:
firstly: cohesion policy, as defined in the Treaties, is a crucial pillar for the future of European integration and must not, therefore, be renationalised;
secondly: the active promotion of a policy of equality between men and women is a prerequisite for achieving real economic and social cohesion;
thirdly: the fact that disparities between the richest and poorest regions are predicted to double following the planned enlargement to a further ten countries and a significant fall in per capita income makes it crucial that the sum currently spent by the Union on cohesion polices is at least 0.45% of GDP, and for the sake of coherence, this amount must be increased.
I should also like to draw your attention to the objective laid down at the Lisbon Summit of achieving, in the European Union, in 2010, a 60% rate of female employment, because this increase in women working is essential not only in order to increase the European GDP, but also to finance the future of social security and to bring about an increase in tax revenues.
I therefore ask the Commission to consider gender equality as an integral part of the Community polices that contribute to economic and social cohesion; to include the aspect of gender and equal treatment between men and women in cohesion policies and assess, on the basis of precise indicators and quantified objectives, the contribution that economic and social cohesion makes to achieving the Community strategy for equal treatment and opportunities between men and women.
Mr President, I must congratulate Mr Ìusotto on his report, which is a job extremely well done. We must look, first, at what conclusions we can draw on the basis of progress so far and, secondly, at the challenges facing us.
As regards what conclusions we can draw from the policies applied so far, what we can say is that we have clearly made progress, but that this progress has varied from one Member State to another. In some Member States there have been very positive results and a great deal of progress, while in others such as my own, unfortunately, the results have not been as positive as they might have been. This means that governments need to get the message, especially in the light of the new regulation now being applied, which is more decentralised than the previous regulation, and do what they can to bring about the results which other countries have achieved.
Secondly, the question of enlargement is now a factor, bringing with it even greater demands. Because numerous poor countries are joining, this will, as we all know, artificially inflate the income of numerous regions in comparison with the Community average. Because of the statistics, numerous regions will cease to be covered unless they take measures during a programming period. Consequently, 0.45% of the Community GDP earmarked for the Structural Funds must be the lower limit. We cannot drop any lower and have reliable policies. Many of my fellow Members disagree with this view and they do, of course, have every reason to put forward their arguments. But what we have to ask ourselves, especially those of us who really believe in the European Union and its prospects, is just how much money we are spending from the Member States' GDP in order to achieve the ambitious objectives set by the European Union. Is it because we are spending so much money that we object every time the Community budget increases? At some point we must realise that ambitious objectives cannot be achieved without the necessary funding.
Mr President, I wish to start by thanking the rapporteur for the work he has done, which has enabled us to make out a good basis for the years to come. I would also like - and I think this might be permitted me - to say a word in praise of our own group, whose discussions, which were highly intensive and also sometimes rigorously conducted, produced uniform outcomes, something I consider to be very important in this area.
I want to deal with those essentials that are of significance to us. The first point I wish to make, Commissioner, is that we join with you in rejecting the renationalisation of regional policy. That is for us of primary importance. Efforts are being made in certain Member States to reclaim this policy for the national level. We here are quite united in repudiating this. Cohesion policy makes clear European solidarity, which we do not want to lose, but rather to emphasise in the future. On this we, Parliament and Commission, stand shoulder to shoulder.
My second point is that we seek greater coherence - between regional policy on the one hand and, in particular, the common agricultural policy on the other. We could perhaps engage in a dialogue, even with Commissioner Fischler, on how we might manage this, without which our goals for rural areas, and the agricultural policy's goals for rural areas, will not always be found in the same direction, and this is something we must work on.
It is also beyond dispute that going below the 0.45% level imperils the cohesion objectives, so we just have to become more efficient, as has also been made abundantly clear by Mr Pohjamo's report, which we were discussing earlier.
Now to my final point. We need to achieve a balance between the candidate countries and the regions we have supported to date. I think it is not at issue that we must make enormous efforts for the candidate countries, that there must also be a cohesion instrument to help them, and this was also mentioned in the interim report you presented last week. We must also, though, give thought to the need to continue to bring the regions we used to support up to the EU average. If we manage this balancing act, I believe we will gain Europe greater acceptance.
Mr President, Commissioner, ladies and gentlemen, I wish, on behalf of my group, to congratulate Mr Musotto on his report, which calls attention to some pertinent matters.
The measures to achieve economic balance have been insufficient: they have been heading in the right direction, but they have been insufficient. Regional and social differences in terms of prosperity have even increased in the present Member States. In future we must pay attention to strengthening rural vitality and diversity in regions which are unfavourable in terms of geographical location and natural conditions. Additional costs resulting from difficult conditions, for example in island regions and mountain areas, must be compensated for with combined efforts and precisely defined regional policy measures. Furthermore, the sharp disparities in unemployment rates and structural problems must be taken seriously in planning regional structural policy. The commitment of SMEs and skills and know-how to projects is an important priority. Aid action under the Structural Funds must also be better coordinated with national employment targets.
GNP alone is inadequate as a criterion in determining eligible areas. We have to equally consider permanent problems associated with climatic and geographical conditions. For example, extremely sparsely populated areas, long journey times, and cold and hot climates mean additional costs, which will also be there after enlargement. An effective cohesion policy requires that sufficient financing is safeguarded. There are actually rather different views in my group regarding how that can be addressed. Whatever the case, it is important to have improved coordination between the various forms of aid granted out of the funds available.
The enlargement of the Union requires a reinforced cohesion policy. Enlargement must not go ahead at the expense of the worse-off regions, but through joint efforts. It is important to ensure that all the Union' s resources are spent effectively, and that includes the most remote regions. We have to ensure together that the whole area of the Union is included in the single market and derives benefit from it. For that reason, cooperation with the peripheral areas is more important than ever.
Mr President, my first point is that this is where one normally praises the rapporteur. I cannot, unfortunately, do that on this occasion, as the rapporteur did not succeed in developing a discussion in the committee that would lead to a common position by Parliament on the Commission's proposals, nor, indeed, did he make the effort to do so. I see this as a great pity, as a core report and a core position on the part of Parliament are just what is needed.
The Greens, by contrast, have a clear position. They reject all attempts to protect vested rights and the exceptions to them. Solidarity between regions must remain the supreme imperative, whilst there must not be such a thing as first and second-class Europe. In consequence, the Structural Funds must primarily benefit the poorest regions, which just happen to be in the East. That means that a phasing-out is at the same time an important instrument, and it also cushions the present regions in receipt of support. Option 2 highlights the problems and offers a solution, and hence it is Option 2 that enjoys our full support.
At the same time though - and this is my next point - our group objects to the Commission's tactic of involving the candidate countries in the management of the Structural Funds at too late a stage and then making a saving at the end of the day. Last week' s proposal strikes me as scandalous. It economises on the cohesion policy rather than introducing it earlier, in the pre-accession process. That is why we urge that a start be made now, with the candidate countries, on phasing-in, on setting up the payment agencies, on training in the management of Structural Funds, in order to make decentralised structural policy, rather than centralised project-based policy, the objective of the Structural Funds.
Future coalition policy must be characterised by sustainable development and participation by local actors, and we must make a start on this now.
Mr President, Commissioner, ladies and gentlemen, unlike Mrs Schroedter, I regard the final result of the Committee's vote on Mr Musotto's report as a success. The report demonstrates, firstly, a balanced assessment of the disparities within the European Union, which continue to be marked, secondly, the challenge thrown down by enlargement, and thirdly, the need for improvements in the area of the EU's structural and cohesion policies.
I would very much like to highlight four fundamental points. The first is that there must be no renationalisation of Structural Fund policy. I can save myself the effort of justifying this, as Mr Duin has already done that for me. Secondly, a polycentric model of space would be a sensible approach to counteracting the disparity between the centre and the periphery. Thirdly, there is a need for improved coordination among the Structural Funds as well as of structural policy with the other Community policy areas, especially the common agricultural policy and fiscal and economic policy. Fourthly, consistent application of the bottom-up and partnership principles at every stage - planning, implementation, monitoring and evaluation would not only promote closeness to the citizens, but also the subsidiarity principle.
What is imperative, quite apart from the need to continue with aid for the underdeveloped regions of the present Member States, is that the soon-to-be Member States of the European Union must enjoy our full solidarity with them, which means the involvement of these countries, with equal rights, in EU structural policy, without allowing the present Member States to fall by the wayside. Serious shortfalls in development make it, in my view, already perfectly clear that even 0.45% of Europe's GDP will not be sufficient to do this.
Provision of support and transnational cooperation in the border regions will be of great significance as enlargement takes its course. Justice has not, in my judgement, been adequately done to this in the report. The course for the Structural Funds, with their criteria and indicators for support, must be set in such a way that economic and social cohesion is also reflected in falling unemployment figures. My own country, the Federal Republic of Germany, is setting a bad example in this respect, for unemployment in the 'Objective 1' regions is rising dramatically. We have a rate of over 20%, but this figure is, fortunately, not as high in the more developed regions.
Mr President, ladies and gentlemen, Title XVII of the Treaty establishing the European Community, particularly Article 158 thereof, includes among the Union' s political priorities the promotion of the Community' s 'overall harmonious development' , aiming at 'reducing disparities between the levels of development of the various regions and the backwardness of the least-favoured regions, including rural areas' . Personally, I feel that it is necessary to continue to pursue this objective with a coherent, continuing, sustainable policy.
The second report on EU cohesion presented by Commissioner Barnier depicts a situation which has improved but which has certainly not been resolved. It is clear that the progress made has not been uniform and that severe regional disparities remain which - as rightly pointed out by the rapporteur - are increasing rather than diminishing.
With regard to the objectives, I fully support the position of my fellow member, Mr Musotto. The criterion for deciding which regions are eligible for receiving aid lays down the threshold of 75% of average Community per capita GDP. My personal feeling is that, as of 2006, it would certainly be more appropriate to use the unemployment rate as a measure, for the entry of poorer regions which are in greater need of aid will certainly not raise the level of the regions currently under Objective 1.
Mr President, the forthcoming enlargement of the Union gives this debate on economic and social cohesion a special dynamic.
Indeed, it is evident that when the candidate countries join, the current system will prove to entail too heavy a financial burden. This forces us to make choices. The Commission has already indicated a few options, but we must give this matter some more thought.
We believe that, in some cases, a policy in support of economic and social cohesion that also supplements national policy is useful and desirable. The Structural Funds have a special and relatively broad task in this respect. The Cohesion Fund, on the other hand, pertains to one particular aspect of economic cohesion, namely participation in EMU.
In our view, this should also be at the heart of cohesion policy: helping Member States meet the convergence criteria, both before and after enlargement, without drawing a distinction between old and new. In that way, not too much will need changing.
The reports of the Commission have also proven that the current system works. The Cohesion Fund is intended to provide economic stimuli on the basis of transparent, clearly defined criteria. As far as we are concerned, this is how things will remain, because otherwise we run the risk of losing our way in a structure of soft criteria, and the European and Monetary Union cannot survive on soft criteria.
That is why I have tabled a number of amendments to which an honest but plain approach is central. I hope that fellow MEPs will give this matter serious thought.
Mr President, the Committee on Industry considers this report to be quite positive. It feels that the indicators in euros paint a more reliable picture than the current measurement and eligibility criteria and also considers that the unemployment indicators are important because in some regions, only 44% of people of working age are in employment, although disparities in production are also significant. The Committee on Industry also takes the view that the concentration of the Union' s economy in a triangle which is twice or four times as productive as the outlying regions is one of the problems accentuating these disparities and making it difficult to correct them, and is of the opinion that future programming must make a qualitative assessment of the various indicators. With regard to enlargement, we must allow greater flexibility in the way funds are used, in line with the specific characteristics of each State.
The Committee on Industry supports an increase in the Union' s financial effort for cohesion policy, specifically by making competition tougher and by adjusting the budgets of Community policies. It takes the view that any policy that is given greater financial resources than cohesion policy could neutralise it and that the most developed countries grant production aid that almost equals the Community budget. The lack of tough competition favours neither cohesion nor integration and is one reason for ongoing criticism within the WTO.
The Committee on Industry urges the Commission to guarantee the creation of a European energy and communications market that respects universal service, prioritises energy efficiency and research, energy saving and the use of renewable energies. The Committee considers it essential to complete infrastructures in the fields of accessibility and transport in order to reduce the effects on the competitiveness of the current outlying regions, without which the efforts for cohesion that we have already made will suffer. The Committee wishes to draw attention to the effects on the price and the taxation of energy in the outermost and overseas regions. It recommends that endogenous energies should be developed as well as clean and safe technologies for the use of coal, nuclear energy and hydrocarbons.
Mr President, Commissioner, congratulations first to Mr Musotto on a fine report, and I say this against the backdrop of the harsh criticism by the Greens, whose attitude I do not share.
I would like, in my contribution to this discussion, to focus on the future of regional policy. Reference has already been made several times this evening to the reconciliation of two fundamental needs with each other, which must be possible, with a high degree of solidarity towards the new Member States on the one hand, but also, on the other, solidarity with those regions that are at present lagging behind or undergoing economic transition. To put it another way, even if it is generally acknowledged that the regions in all the applicant countries must be supported as a matter of priority, the 'Objective 1' regions of the present fifteen Member States, which will, in the course of enlargement, lose their eligibility for support only because of their relatively high standard of living in an enlarged EU, that is, only by dint of the cosmetic use of statistics, should not overnight be excluded from any opportunity to be supported.
Commissioner, it will be necessary over the coming months to discuss how to guarantee equal treatment of these regions, which have yet to complete the process of economic convergence, with the areas being embraced by enlargement. Political and economic considerations mean that future cohesion policy must not concentrate exclusively on regions whose development is lagging furthest behind, but it must also take into account the advantages and disadvantages in urban areas, in areas undergoing socio-economic change, in regions with permanent natural disadvantages and also the cross-border dimension.
The financial means this policy needs must of course be made available. The present threshold of 0.45% of Community GDP must therefore not fall any lower - that too was mentioned several times this evening - in order that cohesion policy may not be jeopardised. At the present time, we have in any case not yet exhausted the possibilities open to us. Everything else must be tested by reference to the new financial framework and in the light of the results of enlargement. I therefore think it inappropriate to be already, as a precaution, articulating demands for the replenishment of funds.
Ladies and gentlemen, in discussing Mr Musotto's report, we obviously want to express our concerns about the future of political cohesion in the Union, given that, if the gap between the rich and the poor is to narrow and they are to feel that they belong to the same European body, they need to converge economically and socially.
Of course, our starting point is fundamentally contradictory. We want much greater enlargement, but without providing the corresponding funds and we invent lower and lower cohesion targets along the lines of "if the mountain won't come to Mohammed, then let' s take Mohammed to the mountain". Be that as it may, we face a very tricky problem and we are required to resolve it in less than optimum circumstances, while keeping up the fight to improve those circumstances. Obviously, we do not want a twin-track Europe, as previous speakers have stressed, but we want a multi-track Europe even less. So our objective must be to help the new regions where they need help, but without abandoning the old regions which also need help, when they need help.
So I think we need to state that 0.45% is inadequate and that the Cohesion Fund and other Community initiatives need to keep functioning as they have done so far, given that they have proven to be extremely efficient. And of course we must take a very careful look at the future of political cohesion, in conjunction with the policy of sustainable development and agricultural policy. It is our duty here to avoid stop-gap, hasty solutions which might prove to be the undoing of our farmers, whom we need for the countryside, for the environment, for our very existence.
Mr President, Commissioner, ladies and gentlemen, European regional policy includes a differential element, which is dictated by geography and which defines the outermost regions. They are distant, isolated, fragmented and are highly dependent on the outside, and they have been experiencing inconsistent development since the entry into force of the Treaty of Amsterdam, which allowed the application of specific measures to correct their backwardness.
Over recent days, the authorities of these regions have been meeting in the Canary Islands to analyse, together with the representatives of the European Commission and the three States involved, the situation of these special regions in relation to social and economic cohesion. I am sure that, as well as asking for special treatment, they will have requested some of the measures which Mr Musotto is asking for today in his report - and I congratulate him also - in which he stresses the need to differentiate between statistical convergence and real convergence, as well as the suitability of using alternative indicators to per capita income, such as unemployment, the lack of infrastructures, the lack of transport and energy, double insularity, the training of human resources and the levels of ozone in the outermost regions.
In this way, I am sure that their economic and social development will not be restricted and Europe will have clearly demonstrated its solidarity with its people.
Mr President, the Musotto report is a good report. The overall thrust is quite correct. The purpose of Cohesion Funds is to counteract the natural centrifugal forces of a large single economic and monetary unit, which is what the European Union and the euro zone are, by helping the less advantaged regions come up to the level of the more prosperous ones. This is the point: if the less advantaged remain less advantaged, the Cohesion Funds will have failed in their purpose. But that is why, contrary to what Mr Mussotto and the Committee on Regional Policy demand, we should stick to the 75% of average Community GNP as a graduation point. Having reached that level the pump will have been adequately primed and the graduating region, with a suitable transitional process, should be well able to continue up the escalator to 100% and higher. Surely it is only reasonable that at that point these Cohesion Fund resources should be reallocated to those regions which lie further behind. That is why I will vote against recitals O and R of Mr Musotto's report.
There must also be financial discipline. An open-ended honey pot is not conducive to encouraging self-help and self-reliance. This is why I cannot countenance leaving open-ended the possibility of an even higher percentage of European Union GDP being committed to cohesion policies. 0.45% should be quite adequate and will make us hone our priorities and procedures, even in the context of enlargement. So the second half of paragraph 57, or any compromise of similar effect which leaves the amount be made available open-ended, is not acceptable.
Given these small but significant changes I will be very pleased to support Mr Musotto's report as an important contribution to the future well-being of all parts of our European Union.
Mr President, I would like to thank the many Members who have helped to enhance this resolution with over 50 amendments.
I would also like to make three brief suggestions to the Commission, for - like many other Members - I am convinced that cohesion is not a financial obligation but, first and foremost, a resource, and that if we do not have a Europe of equal opportunities we will never have Europe.
That said, I will turn to the first two suggestions, which, moreover, have already been put forward this evening. I feel that it would be appropriate to reflect on the parameters, for the gross domestic product may well be in danger of becoming inadequate as an indicator of the real state of well-being or distress of our countries. We therefore need to assess other factors as well such as the rate of unemployment, the quality of infrastructure and the cost of labour.
My second suggestion is this: since I feel that politics should always prevail over arithmetic, I would call upon Parliament and the Commission not to concentrate on the effects of enlargement as portrayed by statistics, although I do believe deeply in enlargement. Indeed, we will strive to ensure that no government can see it as a handicap, for it will certainly be a great political asset for Europe. That said, we would like to avoid certain regions unexpectedly finding themselves in a state of wealth for purely statistical reasons. Politics must continue to take precedence over arithmetic in this sense.
Here is my third suggestion: we should reinvigorate the strategic profile of our cohesion policy, learning to invest in non-material resources such as training, knowledge and information. We feel that this is the road to take if integration is to have any practical meaning.
Mr President, last week this debate was dominated by some unfortunate news for cohesion.
In committee we saw the discharge of the 2000 budget, with an execution of 56% of objective 1, 4.5% of objective 2 and 0% of Community initiatives. We are not talking about the cohesion funds. The Commissioner, as he told us, wrote a letter to the Presidents of the various countries, reminding them of the 'n+2' rule, that is, that funds may disappear after two years of not being executed. That is by way of a precaution, amongst other things, and I think it is correct.
The Commission proposed 0.14% of the budget to solve the problems of enlargement. In any event, I am very pleased with the report by Mr Musotto, in which he makes an enormously positive assessment of regional policy and cohesion policy. It is a successful policy which is going to ensure that soon there will be almost no Objective 1 regions amongst the Europe of the 15.
The messages of Mr Musotto' s project are clear: procedures must be taken seriously. I am pleased that the Commissioner has maintained what Parliament proposed: that the programming period be brought forward two years to the next financial perspectives. He also sends a message relating to the quality of investments and participation, and the implementation of the partnership, which has not yet happened.
But the star has been enlargement: enlargement itself, the effect of enlargement on the other regions that currently receive aid and the absence of a reply to the four questions, Commissioner. An apparent absence of a reply, since you can give us a satisfactory reply through good work, which is easy if done with common sense and if we believe in cohesion.
Mr President, I will end by saying to the Commissioner that Parliament trusts that the Commission will obtain that response which we all need.
Mr President, Commissioner, ladies and gentlemen, I would like to start by congratulating Mr Musotto on his excellent work. It is difficult to not repeat points which have already been made by other speakers at this stage in the debate. I will be brief. One: cohesion policy has proved to be a policy that works, and the report confirms this. It may not work as well as we would expect or like it to, but it is a policy that yields results. What is more, in many regions, for many of our fellow citizens, it is sometimes the only practical, positive, friendly aspect of the European Union that they see. This is an asset which increases the spirit of European citizenship and overall cohesion.
My second point is a fact: we can try to postpone it, ignore it or put off dealing with the issue, but it is still a fact. In practical terms, enlargement will upset the balance and distort the statistics on which we have built this cohesion policy, for we have based it on what is certainly a statistic, the number of inhabitants and the average income disparity which will be created. I feel rather hesitant about advancing proposals on this issue, Commissioner, but I would invite the Commission to be less reticent. Starting to think about the way cohesion policy will have to change in the face of enlargement does not mean placing a question mark over the entire policy of enlargement. My suggestion is that this debate could, perhaps, focus on three factors: resources, as has been said, for it is unthinkable that resources should remain at their current level; the tools, for I feel, for example, that, while the Structural Funds are a tool which is suitable for a cohesion policy which differs greatly from region to region, it may be that the Cohesion Fund, which is less selective, should be rethought, at least in terms of the way its funds are allocated; coordination of the policies. In many cases, where there are no additional resources, coordinated policies could be of benefit such as, for example, tax discounts, which it is still not possible to apply to some regions because of a rigid Commission policy on State aid.
Mr President, I also want to address a rigid Commission policy. As a result of a recent competition policy decision, over EUR 1 billion of much-needed UK regional regeneration investment in poor urban areas and derelict sites has been cut by 75%. Following the conclusions of the Belgian informal meeting in October, the Commission must now undertake a review of the operation of state aids and regional regeneration policy. Can the Commissioner please state what follow-up action has been taken? Can it also reassure us that competition policy will not continue to undermine the legitimate efforts of regional and cohesion policies?
Secondly, unlike my Conservative colleague, Mr Purvis, I do not believe that we should take a rigid view of the reform of funding post-2006 at this stage. Poorer regions such as Merseyside in my region, and in the rest of the EU 15, may continue to need Objective 1 funding, but more importantly than that, today a delegation of trade unionists from Manchester came to Strasbourg to fight to save 650 jobs threatened due to industrial restructuring. Last year 9 500 jobs were lost in the manufacturing sector in the region alone. Can the Commissioner therefore tonight give his support for the continuation of a strong role for European assistance post-2006 for our urban and industrial restructuring regions as well as our poorest regions?
Mr President, Commissioner, ladies and gentlemen, since it is impossible, in two minutes, to discuss the countless issues concerning cohesion, which have, furthermore, been dealt with very thoroughly in the report we are now considering by Mr Musotto, whom I should like to congratulate on the excellent work he has undertaken, I should just like to express a few ideas on the implications of enlargement for the European Union' s economic and social cohesion policy.
The first idea is that if we want to have a viable European Union which has good prospects for the future, we will inevitably have to improve economic and social cohesion policy. Eastern Europe must feel the same level of European solidarity experienced by countries such as Portugal, Spain, Greece and Ireland following their accession to the European Union. Improving cohesion policy is necessary, however, not only to counter the huge regional imbalances that will result from the entry of scores of least-favoured regions in the current candidate countries, but also to continue to deal with the backwardness that still exists in the current Europe of fifteen countries, particularly in the outermost regions. This is all the more important because eastwards enlargement will probably accentuate the lack of economic and social cohesion in the current Europe of Fifteen, in other words, regional asymmetries could increase within the current European Union as a result of the dynamics created by the enlargement process, particularly in the relationship between the outermost regions and the centre of Europe. In other words, countries such as Portugal could become further consigned to the edges of Europe and the current centre and could become even stronger because it will then be the centre of a Europe which is economically integrated from its western almost to its eastern borders.
By this I wish to state that following 2006, we will need a cohesion policy which does not only look eastwards, but which also considers the still existing cohesion deficit in the current Europe of Fifteen and the new problems it will face as a result of enlargement. The reading of the second cohesion report demonstrates that the Commission is aware of this problem. We feel sure that the third report will provide appropriate and fair solutions.
Mr President, Commissioner, with its membership increasing from 15 to 25 countries, Europe is at a turning point and must face up to the challenge of its size. History commands us and we have commitments to do this. The fact remains, nonetheless, that there will be numerous question marks, when we realise that a Europe with 25 Member States will have 30% more inhabitants, 30% more territory, but only 10% more wealth.
Along with enlargement, Europe is therefore in need of greater solidarity. But how are we going to manage to show more solidarity with the same amount of money? It is impossible. There is no use in continuing to bury our heads in the sand. Europe must decide to provide the necessary resources for the radical transformation that will bring about enlargement and must reformulate the criteria for granting structural aid so that the poorest populations are not adversely affected.
We must therefore pay particular attention to the outermost regions, which are amongst the ten poorest regions of today' s Union. In this respect, I welcome the recent proposal by the Spanish Presidency to set up a permanent forum specifically for these regions.
Ladies and gentlemen, Europe has chosen cohesion, and therefore solidarity, the price of which is the coherence of our common project.
Mr President, Commissioner, one of the recitals of this report states that extremely large regional differences constitute both a political and economic threat to the EU. That is quite correct. We must hold an enlarged Europe together. I want very briefly to emphasise a number of points.
Enlargement is very important for the whole of Europe, and it is not the poorest regions which should pay for enlargement. There must therefore be sufficient budget resources for the whole of this process. At the same time, we must use the money in the most effective way, which is why the EU' s agricultural policy should be reformed and coordinated with regional policy so that it promotes rural development, that is to say promotes differentiated economic life in agricultural areas too.
Each Member State must also have its own policy of solidarity and cohesion, and all growth policies must effectively favour justice for the regions. That applies especially in the fields of education, research, employment and transport.
Finally, I wish to say that future cohesion policy must pay attention to regions with pronounced, permanent geographical disadvantages, for example long distances and a sparse population. The whole of the EU has an interest in its being possible to be resident, and earn one' s living, throughout the EU.
As the last speaker I have two points to make and one question for the Commissioner this evening. The first point is about making sure that the poorest regions of Europe do not pay the price of enlargement. I disagree with what Mr Purvis said. Areas such as South Yorkshire and Merseyside in the United Kingdom must continue to benefit if they need it, and if they are shown to need it. The second point is to retain some kind of aid for areas undergoing industrial restructuring.
My question is about competition policy as well, and about coherence between competition policy and cohesion policy. I am getting a lot of complaints about the way competition policy is being applied, particularly, recently, about voluntary and community sectoral organisations being treated in the same way as private sector organisations and being told that for projects they cannot receive more than 50% in total in public sector intervention. I want to know whether it is Commission policy to treat the voluntary and community sector the same as the private sector. Does that apply to other public sector organisations? It is an extremely important point because if this is the Commission policy, a number of projects which are going ahead in some our most deprived regions will simply cease to go ahead. It is not what the Commission worked for many years. Regional policy pushed to put these projects in the hands of the voluntary sector and now they seem to be disadvantaged. I would like to know what the Commissioner's position is.
Mr President, ladies and gentlemen, as you can imagine, I am deeply committed to the regional and cohesion policy, not only because I have the honour of directing this policy on behalf of the Commission and in conjunction with my colleagues, Franz Fischler and Anna Diamantopoulou, but also for another, more political reason, which is that I believe, as several of you have said, that the cohesion policy, which has grown in importance over a 15-year period, symbolises a certain concept of the European Union. It is the proof that the European Union is not merely a supermarket where we quite simply rely on the laws of supply and demand and on fiscal transfers in order to ensure solidarity or to avoid a two, three or four-speed development. It is the proof that we have agreed that we should share our financial resources and redistribute them in a regulated manner, and also to work with greater coherence. This policy is the proof that the European Union is not merely a supermarket; that it will, one day, I hope, be a political power and that it must remain a community that stands together. This is the profession of faith that I wanted to give to you at the beginning of my answer.
In this spirit, I feel that Mr Musotto' s report is an extremely worthwhile and useful contribution, as you have all said, to the debate on the future of the cohesion policy that I unveiled to you in January 2001. And since I am speaking about a concept of Europe, I want to tell you, ladies and gentlemen, that the debate on cohesion, which I launched a year ago and which I will be seeing through to completion, in a genuine and decentralised manner, with the Member States - you can count on me to do this - the debate will be part of the other wide-ranging debate on the future of Europe. Depending on how the Heads of State and Government respond to the question of cohesion, depending on whether we maintain, or even extend, the cohesion policy, whether we scale it down or take it apart, we will somehow answer this broad question - one of the subjects to be tackled by the Convention, which we will also be attending - on the future of Europe. What do we want to do together? I think that this contribution, Mr Musotto, is also important because it brings together the points of view of five parliamentary committees after an in-depth discussion has been held. And then, finally, you will adopt this report in a few days and only after the Commission has published the first interim report on cohesion, which I released last week. I will also be coming to present this interim report to the Committee on Regional Policy, Transport and Tourism, on 20 February, as I pledged to do.
For all these reasons, I am pleased - in spite of the criticisms or questions, which I feel are constructive - to note in your report, Mr Musotto, a genuine convergence between Parliament and the Commission, on four essential points at least.
First of all, in the future, the main priority of the cohesion policy must be aid to regions that are lagging behind in their development, in other words, the poorest regions. On this point, there is agreement, including amongst the Ministers that I met in Namur during the Belgian Presidency, and you confirm this agreement, that the poor regions, which are lagging behind in their development, are located in the future Member States (and they make up almost all of the regions of the future Member States) or in the Member States of today' s Union. Therefore, our priority and focus is on the regions that are genuinely lagging behind in their development.
The second point of convergence is that cohesion, as many of you pointed out, is not an aspect of one single policy, but of all Community policies, which must, as stipulated in the Treaty, contribute to the cohesion between European countries and regions. This applies to the CAP, which has not been effective, to transport - Mrs de Palacio is here and she could explain this better than myself - to energy, competition, research, employment and many other policies. Each of these policies, even more than before, must contribute to increasing economic and social cohesion, if only because of the question marks that enlargement will raise, which, as we note in our second interim report, will increase gaps and inequality.
The third point is that we must strive to have more than a minimalist cohesion policy and reinvent a policy which applies to all the territories of the Union that are experiencing difficulties. In other words, I note our consensus on the idea that the future regional policy will, after 2006, take into account all European regions, to varying degrees, of course, depending on whether the region is lagging behind in its development or is in a more prosperous region. This policy should contribute to the integration of all regions in the Community and promote territorial cohesion. To do this, it must be more simple, more decentralised and, at the same time, more specific (this is one of the questions that I raised in the cohesion report), specific, for example, on the urban question - half of European citizens will live, already live, in towns; specific on the regions that are undergoing industrial restructuring that you mentioned; specific on the regions that have lasting or definitive natural handicaps, mountainous regions or islands; or even specific on thematic objectives, such as the information society. On this issue too, I await your ideas, but I have explained my outlook.
The fourth point of convergence is that we need resources in order to meet all these challenges and, for the next cohesion policy, resources which meet the needs of a larger Europe. The current threshold of 0.45% of GDP, which I myself quoted last year in reference, is the absolute credible minimum below which, I feel, it is impossible to go without jeopardising the very essence of the cohesion policy.
In my view, the fact that Parliament and the Commission are tonight giving a joint response to these four points is an important and worthwhile political element in the debate on the future of the cohesion policy. Not everyone, as yet, shares this ambitious vision. This applies to certain Member States, where some political leaders - whom I respect and to whom I listen - are talking of the deterioration of politics and one is talking of renationalisation. We therefore have to show, time and again - and I am thinking of Mr Izquierdo Collado' s earlier comments - the merits of the cohesion policy, we must aim to convince and to show that this policy has been worthwhile, that it has helped to bring about greater coherence, but that we still need more. I cannot prove this single-handedly. You can count on me to do this at Commission level, with the help of all my colleagues, but I will not be able to do this if the regions, the Member States and Members of Parliament do not contribute to this task.
It is also natural for us, at this stage, not to have total agreement on all the subjects raised in Mr Musotto' s report. There are points that we must debate or discuss, such as the instruments of the future cohesion policy, the place occupied by Community initiatives, that of the Cohesion Fund or a possible single regional development Fund. All this will, of course, depend on the level of our ambition towards this policy.
Another point of discussion is the choice of eligibility criteria. The Commission chose, and made this choice a long time ago, the criterion of GDP per capita and per region for determining which regions are lagging behind in their development. I think that this is a reliable, straightforward and transparent indicator that all the Member States accept, and it is so that we can maintain an objective approach and a certain impartiality that we are not, at this stage, proposing to add other criteria to the criterion of per capita GDP.
Ladies and gentlemen, this does not mean, however, that the Commission will not listen to appeals by the regions which may be affected, either by enlargement or by the so-called 'statistical effect' that several of you have mentioned, by a mathematical decrease in the Community average of per capita GDP or the drop, also mathematical, of the eligibility threshold, which means that some regions that are still having serious problems (not only those in southern Europe, but also in East Germany, in England and elsewhere) are mechanically and artificially situated below this threshold, although they are still experiencing real difficulties.
I will say once again that I am committed to proposing, at the appropriate time, a fair, Community-wide solution so that we can continue to assist the regions which are situated just below the new eligibility threshold.
Furthermore, if we maintain a genuine cohesion policy, which does not only cover regions that are lagging behind in their development, we should be able to take into account other criteria and move, as some of you have pointed out, towards making greater qualitative investment in people, in training men and women and in the information society. I also note that, in the current programmes, - those that I approved and which have got off the ground - there are more programmes based directly on quality, rather than quantity, than in the previous period.
Lastly, I am not forgetting and will not forget the particular attention that must be given (not only in accordance with Article 299 of the Treaty, but also because the real problems they face, and their unbearable levels of unemployment) to the seven outermost regions of the European Union.
Ladies and gentlemen, I hope that these brief clarifications may help to increase even further the degree of consensus between Parliament and the Commission, so that together we can preserve and promote the model of European society, the core of which is cohesion.
One MEP touched upon the subject - and this will be my final point - of the appropriations that you were proposing to grant to the countries which will join the Union, most likely in 2004. I do not share the very harsh judgment that Mrs Schroeder expressed earlier and I do not think that it is fair. We proposed a phasing-in process. These countries already benefit from the Cohesion Fund, and they are experiencing (I regret that Mrs Schroeder is no longer in the Chamber to hear my response) great difficulty in using up the appropriations. And this is why I suggested, along with my colleagues, for this genuine reason, that we adopt a progressive approach to the cohesion policy.
I am not trying to trick anyone or create an effect. I do not want to see money that has been earmarked by Europe for the candidate countries, which will join the EU in 2004, to stay in Brussels or be returned to Brussels. That is why we are being quite ambitious and going further than the proposals set out in the Berlin Agenda for the first year of membership and why we are proposing more money. But we want to avoid a situation where this money cannot be used by the countries that do not yet have the necessary administrative structures in place to manage these appropriations.
Mr President, ladies and gentlemen, I shall end here. Lastly, I confirm that the Commission is due to adopt the third cohesion report in December 2003 and that the report should set out the Commission guidelines for the next agenda. This should, therefore, be done earlier than usual, so that we can, as I said before, begin to turn the new programming period into a reality on the ground, as soon as the new Agenda begins in 2007, rather than two years after that.
We still have a few months to stimulate and make a success of the political debate on cohesion policy. If we succeed in stimulating this debate (and I need you to help me to do this), a decision will be taken, at the appropriate time, by the Heads of State and Government, which will not only maintain cohesion as the heart of a specific model of European society, but will enable the Heads of State to commit, on a budgetary and financial level, to fulfilling the political and strategic choice that they made when they decided to undertake reunification of the European continent, through extensive enlargement that will take place very soon.
We shall support the new Member States and I hope, personally speaking, that the Agenda, in 2007, will enable them to benefit, like all the other Member States, from every aspect of the cohesion policy.
Speed limitation devices
The next item is the debate on the report (A5-0012/2002) by Mr Hatzidakis, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council directive amending Council Directive 92/6/EEC on the installation and use of speed limitation devices for certain categories of motor vehicles in the Community (COM(2001) 318 - C5-0267/2001 - 2001/0135(COD)).
Mr President, this proposal for a directive seeks to extend speed restrictions, which already apply to some commercial vehicles, to other categories of passenger and goods vehicles, i.e. to lighter commercial vehicles than those to which the restrictions already apply. In other words, to category Ì2 and Ì3 passenger vehicles and category Í2 goods vehicles. The European Commission's proposal makes provision for speed limitation devices to restrict passenger vehicles to 100 kph and goods vehicles to 90 kph. And basically, I agree with the European Commission's proposal.
A study carried out in Holland and brought to our attention by the European Commission demonstrates that it stands to reap profits in the order of EUR 40 million a year and benefits to society in the order of EUR 89 million a year from the transport sector alone. If we extrapolate these figures, we stand to gain something in the order of EUR 3 billion. But I do not want to dwell on this study because others may dispute it. I should like to dwell for a moment on common sense. And common sense tells us that, if we restrict speeds, we stand to gain, first from road safety, because there will be fewer accidents; secondly, we stand to gain in the environmental protection sector and, thirdly, we shall ensure there is fair competition between companies because we shall have the same limit everywhere, throughout Europe; at the same time, companies will not be able to force their drivers to drive very fast, putting human lives at risk for the sake of their profit margins.
That is why the amendments which I have proposed do not differ in any great respect from the text of the European Commission's proposal. I should like to comment on two amendments accepted in committee. The first concerns the exemption, which we propose should be 5 years from when the directive enters into force for category Ì2 and Í2 vehicles weighing between 3.5 and 7.5 tonnes. What we are proposing here is that the directive should apply five years after it enters into force and, secondly, that the European Commission should submit a study eighteen months after the directive enters into force on so-called intelligent speed adaptation systems so that we can see if we can use these systems to differentiate speeds depending on the circumstances and, of course, if we can have even lower speeds in urban areas.
The European People's Party has tabled an amendment for category Í2, which includes vans, calling for the speed limit to be raised from 90 to 110 kph, because they are a different type of vehicle; they are lighter vehicles and I think that we can be more flexible here. Some fellow members voted against this and explained their reasons. They have ideological, political reasons and they do not think that the European Commission, or rather the European Union, should intervene here. I should like to thank them, I understand their reasons and, even though I disagree with them, I respect their position. But I should like to ask them, given that there are some amendments which make the European Commission's proposal more flexible and bring it closer to their own position, to examine these amendments constructively and, if they can, to vote for them, because it is my prediction that, their position notwithstanding, this directive will, at some point, become European law.
Mr President, Madam Vice-President, ladies and gentlemen - at least those of you who are still here - the PPE-DE group supports the entire content of Mr Hatzidakis' report. We take the view that we may well support the Commission's proposal in principle, but that we do want to bring about some changes on a few points. The traffic safety issue is, of course, decisive, and we need this regulation because traffic safety is not bound by national borders and heavy goods vehicles do, indeed, cross them. In principle, we also need speed limitation devices for smaller vehicles, as we have had good experience of speed limitation devices in heavy lorries. It is because these HGVs travel across borders everywhere that we need European regulations.
However, Madam Vice-President, we have to introduce the regulations in a slightly refined form and with longer time limits, for we are dealing here with major economic burdens laid on small and medium-sized enterprises. We should therefore be more generous in the transitional provisions, in order that the burden on the economy may not be allowed to be too great.
Let me conclude by appealing to the Social Democrats and Mrs Hedkvist Petersen, who is herself a great expert on traffic safety. As our Amendment No 12 demands, Mrs Hedkvist Petersen, we need different speeds for small and large lorries. So we are again asking you to support our Amendment No 12, so that we can permit a speed of 110 kph for smaller commercial vehicles. If we impose the same speed limit on all HGVs, we are pre-programming traffic jams into the motorway system. If we are to ensure traffic flow, we must make it possible for smaller vehicles to overtake. With that in mind, Mrs Hedkvist Petersen, I ask you to support our amendment. We will then have a great piece of legislation!
Mr President, Commissioner, I wish to begin by thanking the rapporteur, Mr Hatzidakis, for the considerable openness and readiness to compromise that have characterised his work on this report. The transport of both goods and people on the roads is ever increasing. Movement on the roads is international and cross-border, and so too, therefore, must be the rules we lay down.
A shining example is the legislation on speed limitation devices. When it came into force in 1994, it had met a certain amount of resistance both from the industry and from the drivers themselves, but this evaporated when the advantages became apparent.
In a Europe in which more than 40 000 people lose their lives in road accidents, all kinds of methods must be tried in order to make the roads safer. Once speed limitation devices had been introduced, it was no longer possible to build speeding into systems under which the heaviest vehicles operated. This new proposal will lead to speed limitation devices also being used in lighter commercial vehicles and buses, and this will have further positive repercussions. Recently, there has been a marked increase in the frequency of accidents involving lighter commercial vehicles.
Those of us in the Group of the Party of European Socialists support the amendments in favour of a longer transition period. One issue which, however, recurred in the debate on this directive, and which Mr Jarzembowski addressed, is that of whether there should be different speeds for different categories of vehicle. It was argued that identical speeds create congestion and bottlenecks on the roads. I do not believe that is the case. The fewer speed differences there are, the smoother the traffic flows, in actual fact. There are mathematical calculations to show this. It is enough to imagine a road on which vehicles are maintaining the same speed. In that case, the traffic flows more smoothly. That is why I demand that Amendment No 12 be rejected.
Mr President, I am quite sure that we all accept the premise that an inappropriate speed by any vehicle can cause accidents. But more often than not accidents are attibutable to the manner in which the vehicle is being driven, or the carelessness of drivers failing to be vigilant, especially in bad weather for example. Accidents are also caused by drivers crawling along at a snail's pace on motorways and in some cases they could be avoided by having a minimum as well as a maximum speed limit. There has to be recognition that there is a world of difference between motorway and urban driving.
Whilst clearly agreeing with the Commission and my colleagues, including Mr Hatzidakis, that we must do all we can to improve road safety across the European Union, I cannot agree that the way forward would be the introduction of this directive, which advocated a one-speed-fits-all approach.
It is recognised that the United Kingdom has the best safety record in the EU. It is equally true to say that it was one of the first countries to fit speed limiters on coaches, for obvious reasons. In addition, this directive is also meant to improve the environment and congestion and again I would refute that claim. To extend this directive to those categories of vehicles included in the proposal, and to impose the upper speed limits as outlined, would be a mistake. It is bad enough struggling along motorways when two heavy goods lorries are running parallel because one decides to overtake on a hill and clearly cannot accelerate. If this directive comes into play I believe that congestion and environmental pollution will increase.
Finally, the right way forward would be to seriously consider advances in technology, for example the proposed voluntary agreement on pedestrian protection. In addition, there is also the possibility of ISA and I would support a study by the Commission along those lines. Nevertheless, ultimately, it should be left to the discretion of the Member State to decide what would or would not be appropriate. With the exception of a couple of amendments, my delegation will be unable to support this report.
Mr President, I should first of all like to thank Mr Hatzidakis for his sound preparation of this report.
Traffic safety is rightly one of the core themes of the White Paper. The number of people who are killed each year in the European Union is still far too high. These fatal accidents are often caused by speeding.
With a view to reducing the road accident toll, speed limitation devices for lorries are an effective instrument for improving road safety. Indeed, lower speeds lead to fewer road accidents and fewer victims.
Furthermore, benefits can be expected in the fields of maintenance and of a cleaner environment. In order to ensure that speed limitation devices cannot be interfered with and in order to guarantee that they are maintained in proper working order, reliable inspection is needed. Annual compulsory inspection seems best suited for this purpose, in my opinion. But in that case, an adjustment to the European General Periodical Car Inspection Directive is necessary in order to bring about a level playing field.
I should like to draw your attention to the issue of intelligent speed adapters, a very important point in my view. I would therefore like to ask the Commission, at the earliest possibility, to conduct a study into the possibilities which this system could offer. It could contribute to greater safety on the roads, less irritation and a greater sense of security on the part of drivers.
In general, I should like to ask the Commission to give an extra boost to technology which should make intelligent road and traffic control systems possible. This is with a view to the expected growth in demand for transport, as a result of which the benefits of this directive in terms of road safety will be lost. The level of safety will go down once again, the build-up on roads will increase again and the beneficial impact which we are pursuing by means of this directive will be cancelled out.
Mr President, ladies and gentlemen, I would firstly like to thank the rapporteur, Mr Hatzidakis, for his fantastic work on this directive, a report which fully supports the Commission' s proposal and which incorporates numerous amendments which improve the text of the proposal without changing its objective.
The purpose of the proposal is to extend the scope of the obligatory installation and use of speed limiters to vehicles in lighter categories than those currently affected by these limitations. This measure represents the realisation of the priorities formulated in March 2000, within the framework of the Commission communication on road safety, which also received the explicit support of this Parliament.
The proposal will contribute to an increase in road safety, the protection of the environment and the maintenance of conditions of equal and fair competition between all operators within the European Union.
I would like to make some comments on the report we are dealing with here. There are several amendments which we can support: Amendments Nos 4, 6 and 7 can be accepted in their entirety; Nos 5 and 10 are acceptable in principle, although the dates need to be altered, and the same is the case with Amendment No 6, which I referred to previously.
The Commission would prefer the following timetable: two years for new vehicles, three years for international transport and four for national transport. I believe that this answers some of Mr Jarzembowski' s questions on the effects on small and medium-sized businesses, which are the most frequent users of this type of vehicle. There is an adaptation period and, if we bear in mind the rotation of this type of vehicle, the time of the entry into force of the directive, etc., we see that it is not so out of place.
With regard to Amendment No 9, the Commission could accept a study in the context of road safety towards 2010, as long as it does not involve a separate report. In any event, the time limit of 18 months is excessively short to carry out such a study. We need two years as a minimum. In this regard, I would like to stress the great importance the Commission attaches to intelligent speed restriction systems and great attention will be paid to the study of this issue.
The concepts behind Amendments Nos 8 and 11 are unacceptable to the Commission. The acceptance of greater maximum speeds for a limited period of time not only raises technical problems for which there is no solution, at least at the moment, but would also hinder the implementation of the measure. The Commission believes that, for the moment, there is no advantage in applying this directive to M1 and N1 vehicles.
Furthermore, the Commission cannot accept Amendment No 12, which Mr Jarzembowski advocated, amongst others, because the triple objective of the directive - road safety, environmental protection and competition under equal conditions - cannot be achieved unless all vehicles are bound by the same speed limit.
Finally, we will carefully study Amendments Nos 1, 2 and 3, which refer to the textual differences between linguistic versions, in relation to the definition of vehicles.
I would once again like to congratulate the rapporteur and all the Members who have spoken in this debate. I hope that, through the application of this directive, road safety will improve, which is the intention, since the figure of 42 000 deaths per year is completely unacceptable to all of us.
The debate on this report is closed.
The vote will take place on Thursday at 12 noon.
Excise duty on rum, liqueurs and eaux-de-vie
The next item is the report (A5-0001/2002) by Mr Marques, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposals for Council decisions:
1. authorising France to extend the application of a reduced rate of excise duty on 'traditional' rum produced in its overseas departments (COM(2001) 347 - C5-0401/2001 - 2001/0142(CNS))
2. 2. authorising Portugal to apply a reduced rate of excise duty in the autonomous region of Madeira on locally produced and consumed rum and liqueurs and in the autonomous region of the Azores on locally produced and consumed liqueurs and eaux-de-vie (COM(2001) 442 - C5-0422/2001 - 2001/0169(CNS)).
Mr President, Madam Vice-President of the Commission, ladies and gentlemen, as a Member for one of the outermost regions, I welcomed the opportunity to draw up the report we are now discussing. I am pleased because the Commission' s proposals to reduce the special rate of excise duty on the consumption of certain alcoholic drinks produced in Madeira, the Azores and the French overseas departments are yet another measure giving form and substance to the principle of remoteness, enshrined in Article 299(2) of the Treaties.
We should bear in mind that this legal basis, endorsed by the Treaty of Amsterdam, provides for the adoption of specific measures in various fields, especially that of tax legislation, in accordance with the very particular geographical, social, economic and cultural situations of these European regions. In short, the European Union can give these territories special treatment in line with their very specific situations, and the only limit on this special treatment should be the integrity and coherence of the Community legal system, including the internal market and common policies.
Only by providing this specific treatment will we ensure that these regions can become involved in the dynamism unleashed by the internal market, by Economic and Monetary Union, by the forthcoming enlargement of the European Union, and even by the phenomenon of globalisation. Only by providing this special treatment will we ensure that these regions can offer genuine equal opportunities for our citizens living in the outermost regions.
The measures to reduce the special rate of excise duty on rum and liqueurs produced and consumed in Madeira, on eaux-de-vie produced and consumed in the Azores and on rum produced in the French overseas departments are crucial to offsetting production costs and thereby guaranteeing the survival of traditional activities of considerable economic, social, historic and cultural importance for these regions.
One hundred and forty jobs are at stake in Madeira and the Azores and 40 000 in the French Overseas Departments. At stake are also elements related to the specific identity itself of these regions, particularly in the French Overseas Departments, where activities linked to the planting of sugar cane and to the production of sugar and rum are an important part of the economic and social history of these territories. All of these activities are, therefore, linked to the sugar cane, sugar and rum industries, which depend on this tax measure, in a context marked by the revision of the COM in sugar and by the dismantling of customs barriers for exports to the Community market of spirits from third countries.
Indeed, without the tax measure now being proposed, how will rum production in the OD be able to remain viable, when production costs for rum are considerably higher there than in neighbouring Caribbean countries, when rum from the Caribbean is able to enter the Community market without duties in 2003? We should bear in mind that Community rum producers pay between four and six times more for sugar cane and three times more for their work force. Here, costs arising from adapting rum production units to environmental standards, in order to comply with Community regulations, are increasing.
I shall close by emphasising that, despite the permanent nature of the specific characteristics that justify the special treatment granted to the outermost regions by Article 299(2), these tax measures are not only limited in terms of time - they are valid for seven years - but are also limited in quantitative terms. They are, furthermore, subject to periodic evaluation, in order to assess whether the reasons which justify the granting of the tax derogation still exist. Before us, therefore, lies a well-drafted and balanced proposal by the Commission, to which we should all give our support. It responds, on the one hand, to the need for special treatment for the outermost regions and, on the other, safeguards the integrity of the Community' s internal market. This is also the type of measure that creates and promotes European citizenship in territories far from the centre of Europe such as the outermost regions.
Mr President, Commissioner, ladies and gentlemen, the cane-sugar rum sector provides almost 40 000 jobs in three of the four French overseas departments.
By allowing producers in these departments to supply only the French market with a limited quantity of 'traditional' rum for a seven-year period, we are giving these businesses the means to fight against stiff competition from some third countries and, in doing so, we are protecting the future of thousands of jobs.
However, I personally deplore the fact that, despite the request made by France, the Commission has not stated that it is in favour of a longer derogation period, which would have been a more appropriate way to reflect the economic logic of this matter as well as the letter and the spirit of the notorious Article 299(2) of the Treaty. Despite the fact that some progress has been made, the implementation of this article for now only partially meets the expectations that it raised. We must, however, take ambitious measures and do so quickly. The people are asking us to do this, and it is our political responsibility to respond.
Mr President, Commissioner, rapporteur, ladies and gentlemen, this debate concerns a specific issue, which is of limited reach and importance in the Azores, not wishing to make any comparison with the situation in the overseas territories or even in the autonomous region of Madeira, just two days after the Las Palmas summit of the Presidents of the Outermost Regions, which was attended by representatives of the Member States and the Commission. I should, therefore, like to welcome the conclusions of that summit and call on the Council and the Commission to take them into consideration. This year is of particular importance to the Azores where fisheries are concerned, since important initiatives such as the revision of the common fisheries policy, the revision of Poseima-Fisheries and the quotas policy for groundfish are to be approved. These are areas in which it is crucial to fully understand the realities of the Azores and to take account of their specific situation. The Commission proposals on quotas for fishing groundfish cause us the greatest concern from this point of view.
Mr President, ladies and gentlemen, firstly I am pleased to note that Mr Marques' s report fully supports the Commission' s proposals. According to these reports and the Commission' s proposals, these measures are essential in order to maintain the local production of rum, which is traditional in French overseas departments, and of rum, liqueurs and eaux-de-vie, which are traditional in Madeira and the Azores.
These traditional activities are very important for the economy of these regions and it is essential to maintain them in order to ensure an economic, social and territorial balance for these regions of the European Union.
I would like to say something relating to the legal basis of the proposals, since there has been controversy about it, which the rapporteur, Mr Marques, has mentioned. Both are based on the application of the second paragraph of Article 299 of the EC Treaty, which is precisely the one relating to the outermost regions. This provision allows the Council to adopt specific measures, which may repeal other fundamental provisions of the Treaty, laying down the conditions for its application in regions which - we must state this very clearly - have very different specific characteristics owing precisely to their condition as outermost regions.
I would like to point out, ladies and gentlemen, that this provision was included in the Treaty of Amsterdam with the purpose of creating a common legal basis for actions in favour of these regions. These actions must allow for the complete integration of these regions into the Union, while recognising their own characteristics, such as their great distance from the continent, the dependence of their economy on a small number of products, many of them relating to traditional and small-scale activities. Therefore, the Commission considers that this second paragraph of Article 299 of the Treaty is the appropriate legal basis for these proposals and any others which may arise in the future.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Galileo Joint Undertaking
The next item is the debate on the report (A5-0005/2002) by Mr Glante, on behalf of the Committee on Industry, External Trade, Research and Energy, on the Proposal for a Council regulation on the establishment of the Galileo Joint Undertaking (COM(2001) 336 - C5-0329/2001 - 2001/0136(CNS)).
Mr President, Commissioner, ladies, gentlemen, and above all, you interpreters who are assembled here in such numbers for so few of us Members, it is always a pleasure to be able to discuss such an interesting and exciting topic at such a late hour. I hope that the lateness of the hour will not downgrade the project.
I refer to the Galileo satellite navigation system, the first great project to be shaped jointly by the European institutions and the ESA. In technical, economic and political terms, it is eminently comparable with such projects as the Airbus and the GSM mobile telecommunications standard.
This system will to some degree be in technological competition with the existing American GPS system, which is a good thing for European technology, but it will also be compatible with GPS - at least I hope it will, and that is something by which we set store - and be able to supplement it. I have been told that the United States is seriously concerned about developments in Europe. That cannot be a bad thing, and can mean only that we are on the right road and that we will make technological progress in Europe by the use of this system.
It is certainly in competition, in technological terms, with the existing GPS, but there is also the possibility of their interacting. We are working towards the system being able to use the same receivers for GPS and Galileo signals. That will increase the utility of both systems.
I would also like, at this point, to refer to the coordination between GPS, Galileo and EGNOS. Most discussions fail to do justice to this point, but I think it too is important.
After 11 September and during the Afghanistan conflict, the United States had apprehensions about the security aspects of what is a civilian project, but these will be safeguarded. Both the civilian character and the public control of the Galileo project make disruption, interference and misuse impossible.
A certain levy on receivers will mean that broad use will be free of charge. Broad use of GPS is free of charge, and so will Galileo be. More exact services of a higher order will have to be paid for in order to guarantee the refinancing of the running and development costs. The service will, however, be permanently available.
This afternoon I had the pleasure of a conversation with the US Government's representative in Brussels, who again expressed his concern about the project's development. I was able to reassure him, but not in the sense that we would unreservedly submit ourselves to the GPS system. I made it clear to him that we are building our own system, that we are working towards cooperation, but that we will carry on with development and not let ourselves be led into some kind of technological dependency. I think that these informally expressed wishes and these remarks show that we are still on the right road.
The Member States have delayed taking a decision for a long time, and I hope that they will enthusiastically endorse this project in March, despite certain problems that they have with the Price Waterhouse study - indeed, I get indications from various Member State governments that they will. I hope that we will get to that, and believe that it is high time we did. We are already a couple of months behind, but will be able to make up for them.
I would like to again express my gratitude to the Commissioner for the conversation we had and also for providing these documents, which again explain what Galileo is about and can allay any suspicions or misgivings.
Let us turn now to the report itself and to the proposal, which is not uncontroversial. I think there is, as there was in the past, overwhelming agreement that we want this project and that we want it to be a civilian one. As a result, though, of events last year and in recent months, we are also agreed that it needs to be available to some degree to our troops who are sent out to maintain the peace. That will be feasible, technically feasible, but it will also be politically desired and feasible. It is, though, to remain a civilian system, as it was before.
There were great problems in discussions about how private enterprise was to be involved in this undertaking. The Commission proposal works on the assumption that private firms will be involved, including financially. Financial participation is - shall we say - a symbolic act. It would be enough to finance the development stage by means of public funds alone, but industry is to be involved. That is what I want too, but I have had no clear indication from industry that they are becoming amicably disposed towards the Commission proposal and getting on board the Joint Undertaking.
My proposal that the development company should be established, coming into being in parallel with the Joint Undertaking but dovetailing closely with it, offers a compromise, a way out of the dilemma. Indications from the business world are variable - some are rejecting this proposal, while others have a very open mind about it. I have endeavoured simply to use this proposal to reduce to some extent the inhibitions that businesses have, and I hope that they will participate in the development company. In so far, I hope for broad support tomorrow. Unfortunately, I cannot support the European People's Party's proposals, which date back to the Commission proposal and thus, in my opinion, give industry another argument against joining in.
, draftsperson of the opinion of the Committee on Regional Policy, Transport and Tourism. (DE) Mr President, Commissioner, thank you also, Mr Glante, for your efforts at producing this report in this form, and thank you for what you have said. Mr Radwan, in his capacity as your shadow rapporteur, will further enlarge on the PPE proposal that you feel unable to support.
Having its own satellite navigation system has been one of Europe's concerns for many years now, but it exists only as an aspiration. No decision on it has as yet been reached. It is in connection with Galileo, of all things, that everything is weighed in the balance a thousand times over, every euro is examined closely, whereas in other areas the European purse-strings are much looser. What I reproach the Member States for is the way they delay and defer, hang back and hesitate, and that is what could stick in the minds of Europe's citizens. That is also what Europe's image threatens to become if we are not careful.
I, however, want Europe to be modern, technologically on the ball, quite literally the worldwide Number One. This is where Europe can play its trump cards - economic strength, a talent for innovation, technological capacity and vision. I do not want to make apocalyptic predictions, but I am convinced that, without Galileo, Europe could completely lose its position in an important sector and will fall back so far that it will, at the end of the day, be quite impossible for it to catch up. If we do not manage to get Galileo started and at last open the doors to new technologies, if we do not manage to make the necessary funds available, then we will become a laughing-stock across the world, and in outer space as well.
Why am I telling you this? We need now, at last, a resounding 'yes' to Galileo and a competitive alternative to GPS! The Council wanted industry involved in Galileo as early as possible. The Commission submitted a proposal which Parliament put to the acid test, and which received - and still receives - severe criticism from different sides, and I do think there were omissions on the Commission's side as well. Our Committees have identified a number of problem areas. Industry involvement in the Joint Undertaking - whether direct or via the development company - must not, though, be made so hard to reach that Galileo's failure becomes a possible result. Europe needs Galileo, or, as the Commission puts it in its information note, Galileo is indispensable to Europe. That is why I hope Parliament will speak with a clear voice and that there will be a large majority tomorrow.
Mr President, ladies and gentlemen, as draftsman of an opinion on the Galileo proposal, I would like to focus essentially on two financial aspects of the Commission' s proposal, leaving the rapporteur and the draftsman of the opinion of the Committee on Regional Policy, Transport and Tourism the task of discussing its merits.
The Commission has presented a proposal for the setting-up of a Joint Undertaking to complete the development phase of Galileo; this would provide a single management structure with legal personality which would be flexible and capable of concluding the necessary contracts. The founding members would be the Commission and the European Space Agency, which would contribute a maximum of EUR 520 million and EUR 550 million respectively. The European Investment Bank and any private company providing a minimum sum of EUR 20 million could be further members. The cost of this phase is estimated at EUR 1.1 billion, to be split equally between the European Community and the European Space Agency, with an extra EUR 200 million coming from the private sector, pledged through the signing of a Memorandum of Understanding in March 2001 by representatives of the main industries concerned.
The Community' s financial contribution will come from two budget lines: from B5-700 - Trans-European Networks - and from a token entry under the B6 Research chapter pending a final decision on the 6th Framework Programme. Out of the amount financed by the European Space Agency, EUR 50 million would be paid in cash and EUR 500 million in kind, as stated in the European Space Agency' s Statutes.
I have tabled two amendments in my opinion: the first concerns the possible future participation of the candidate countries in the development phase of Galileo, as called for by Parliament in its resolution of 3 October 2001. I have called for instruments to be identified in the budget which will allow them to participate, not least in order to avoid further widening the existing gap. The second amendment concerns the role to be conferred on the Budgetary Authority; I therefore call upon the Commission to inform it on a regular basis on the implementation of the development phase of Galileo, and for the annual report on the activities of the Joint Undertaking to be sent to Parliament and the Council and not only to the Court of Auditors as proposed by the Commission.
Mr President, Commissioner, I too would like to thank the rapporteur at the outset for his close cooperation. All of one mind, we are on track to make Galileo a reality. I would also like to start by thanking the Commissioner, who repeatedly and doggedly pleads, and indeed fights, for Galileo at Council level.
Economically, technologically and politically, Galileo is a strategic project for the future. That has already been said several times. Here in Europe, we should remember how it was explained to us decades ago that we did not need the Airbus, we did not need a missile industry. They would do all that for us, and it would be for the best. Where would we be today if, for example, we had not developed the Airbus ourselves?
Now, though, I have two practical observations on Mr Glante's report. I consider it essential that industry should today already be actively involved in Galileo. There is no use in describing Galileo's importance in fine words; we need industry to make a clear commitment to Galileo. We must make a start right now on developing services to get products onto the markets of the future, products which would enable Galileo to be self-financing, which is what both sides of this House want: hence we need absolutely clear support for the Commission proposal to this end. We should, though, perhaps give thought to some reduction in the 'front-loading' .
I see Galileo's political dimension as a second important point. We want Europe to have a common foreign and security policy. We have the Rapid Reaction Force, and we want, in the future, to send our soldiers to troublespots. Here, too, we need to assume responsibility for our soldiers, which means that we have information systems of our own and are no longer dependent on third countries. What this means is that Galileo is, to some extent, necessary if we are to grow up in the way we approach external policy.
Tomorrow should, therefore, see Parliament send a clear demand, for the sake of Europe's future, that the Council should decide in favour of Galileo!
Apart from that, we propose, as an alternative, that, if the Council proves to be Galileo's undoing, we might well have to have thoughts about the defence budgets, and I am very definitely of the opinion that it is our primary duty to ensure that Galileo remains a civilian product.
Mr President, Commissioner, first of all, I would like to express my regret that we have engaged in a battle over amendments after the enormous success of Mrs Langenhagen' s report. I think that divisive forces have also been at work in the European Parliament, but I am convinced, from what I have heard, that they will not succeed.
I hope that, however we vote on the amendments, tomorrow' s vote will be an overall majority in favour of the Galileo report. The most important thing is that Parliament does not become divided, and that it continues to show its support for Mrs de Palacio and the Commission on this extremely important project. We cannot merely focus on accounting and notarial-oriented matters when discussing a subject of this importance, when the Americans are pouring millions of dollars into their aerospace and space industry.
We are today facing the acid test. Either the European Union is capable of launching a space programme as modest as Galileo, forty years after the daring innovations of Airbus and Ariane, or - as some Members who are sitting on other benches have said - we show that we are incapable of doing this. If we have to show that we are incapable of this, I do not want Parliament to take any responsibility for this and I hope that the Commission and Parliament will, in future, display a united front when showing the Council what its responsibilities are.
Mr President, Commissioner, ladies and gentlemen, the Group of the Greens/European Free Alliance takes a positive overall view of the report by Mr Glante. It is not a question of deciding whether or not to approve the Galileo project. This has already been decided in the report by Mrs Langenhagen, as she herself has just pointed out, and I myself gave a favourable opinion on behalf of the Committee on Industry, External Trade, Research and Energy. Our objective is now to decide how to manage the project' s development phase. We agree with the rapporteur' s proposal to create a Joint Undertaking whose shareholders would be the European Union and the ESA, an undertaking which would be dissolved once the development phase is completed. We also agree with his proposal to create, alongside that, a development company in which the private sector will participate. It will enable conflicts of interest to be avoided whilst drafting the specification and the tendering procedure during the deployment phase. The Undertaking will not therefore be judge and judged.
We do not believe that the proposed monitoring committee will serve a useful purpose, since the Member States are already represented in the Joint Undertaking. However, we are in favour of setting up a committee with an ethical purpose, whose opinions will be consulted and which will ensure that Galileo is used properly and in accordance with the principles laid down by Parliament.
Lastly, we do not agree with the amendments tabled by Mr Radwan, which reintroduce the concept of Galileo being used for military applications, even occasionally, on the pretext that this could be done for humanitarian ends. If this amendment received a favourable vote, we could not vote for the report thus amended.
To sum up, if the use of Galileo for military applications is not reintroduced by any means whatsoever, we will vote in favour of the report by Mr Glante, in its current form, unless the monitoring committee concerned, which we recommended setting up in the first report, does not have an ethical purpose.
Madam Commissioner: the PPE-DE broadly supports the Galileo project in principle. We recognise the case for a complementary and alternative satellite radio navigation system. We recognise the importance of maintaining European technological capability for space activity. We welcome the emphasis on a civil project intended ultimately to be commercially viable in a number of fields such as communications and Earth observation, as well as position - finding. The difficulty lies in determining how to fund a venture until it becomes self-financing, particularly in view of the large sums of upfront investments required. We want to see industry fully involved in the planning, specifications and preparatory stages to ensure a better chance of technical success. That is why we have reintroduced amendments to lower the entrance fee for business to be part of the Joint Undertaking. We see no particular merit in the proposal for a development company at this stage which duplicates the Joint Undertaking structures. We are mindful of the difficulties of funding such a large-value infrastructures project solely from the private sector, which is why we have put forward the amendment enabling some funding to come from defence budgets provided it is used only for peacekeeping purposes. This merely supports the comments made in Annex 1 of the Commission's own information note concerning strategic considerations. In closing I would say that it is a great pleasure to be here as the other half of "les deux gilles ciel et espace" club, with my colleague, Mr Savary.
Mr President, I would firstly like to thank Mr Glante for the report he has presented. I would also like to thank Mr Savary and Mr Chichester, the whole of the Sky and Space team and all the MEPs who backed a document supporting the Galileo programme with a view to the European Council at Laeken. Unfortunately, we were not able to achieve it on that particular occasion, but we hope to do so next time. We must not be discouraged and we still have time, although not much, to try finally to move ahead with a project which seems to me absolutely crucial to Europe and which furthermore is going to be a measure of Europe' s real will to have a presence on the international stage.
I will just focus on three aspects which have been referred to here in relation to the report. We all feel that the participation of the private sector is crucial. Our differences lie in how and from when, if I have understood correctly. I wish to say in this respect - as Mr Savary and Mrs Langenhagen have said - that, regardless of the result of the amendments relating to Mr Glante' s report, I hope that the report, in the form it takes after the amendments or without them, has the greatest possible support, regardless of my preferences for one formula or another.
We believe that the private sector should be incorporated from the outset, not only because of the limited funds which it is going to provide during the development phase of 2002 to 2005, but because in the medium term it falls to that sector to contribute substantially during the following phase, not only in the implementation phase, but also in the operative phase.
The substantial increase in the financial participation of the private sector is an essential condition if we are to achieve, within the framework of the future financial perspectives, the necessary public funding in the latter phases. The participation of the private sector should not be improvised, but rather it should be prepared from now, and that was expressed in the resolution of the Council of Ministers in April of last year.
The Commission' s proposal, which is being presented today, simply puts this principle into practice. It is true that there is a suggestion, raised by Mr Glante, which replaces that direct participation with the creation of a Joint Undertaking, with the creation of a promotion company in parallel with the Joint Undertaking, which does not seem sufficient to us, as I have pointed out.
We believe that participation must take place within the undertaking and furthermore that there is a clear will, not only in the space sector, but also in the applications sector, to go ahead with this phase, with this public or private participation.
I would also like to say that, by participating in the capital of the Joint Undertaking, industry is now beginning to accept a minimal risk, and I think that is appropriate, because it must also participate in the final definitions of the architecture of the whole system.
Some in the Council and in Parliament fear that conflicts of interest may arise. In my opinion, these days, national legislations provide formulae which prevent this type of conflict of interests.
As I have said on previous occasions, we are giving aid and funding programmes, while there is a bank acting as financial adviser on the aid, while, linked to that bank, there is a non-governmental organisation, which carries out the programme and while, also related to that bank, there is a study group which is assessing the reality of the programme. And we say that all of that is correct and that there are sufficient barriers to guarantee that a conflict of interests is not possible. I believe that, in this case, there are even more concrete and clear ways, the famous Great wall of China, which would allow us to prevent this type of problem.
Article 9 of the Statutes says that, in the proposal we are making, in the field of contracting, the executive committee must act totally independently from the management board in which the companies participating in the Joint Undertaking would be represented, that is to say that the executive committee acts independently of the companies which may participate in tenders. To prevent concerns, there are formulae which may offer greater guarantees.
With regard to the role of the States of the Union, we fully agree with the approach taken in the report by Mr Glante, that is, the creation of a monitoring committee made up of representatives of the Member States, so that those States may closely and continuously monitor the activities of the Joint Undertaking. We have therefore proposed to the Council, and they have approved it, that in the Regulation, not in the statutes of the Joint Undertaking, but in the Regulation, a monitoring council should be established made up of representatives of the States. This council should meet before each meeting of the management board of the Joint Undertaking to offer its opinion on the positions the Commission intends to advocate in relation to the different points on the agenda.
These operating rules seem to us to be the most appropriate for achieving our objective, since they maintain the operating autonomy of the undertaking while allowing the States to control the activities of the Commission, which represents the European Community on the management board of the Joint Undertaking.
With regard to the military dimension, ladies and gentlemen, I will say that Galileo is a system designed for civil purposes, which will have to be managed by civilians and that, furthermore, that is one of its essential differences when compared to the GPS. Having said that, it is true that there is a service reserved for public administrations, which is intended for applications such as fire services and security, which at certain times can be used for other purposes, but at the moment the open GPS is being used for certain applications and for certain military uses. It is inevitable that they will carry equipment which is synchronised with Galileo.
By this, ladies and gentlemen, I mean firstly that this type of system always has a double use. Secondly, as you know, there is a free access signal, which is totally free of charge, and another access signal, pre-paid, with services, codified, but which is also free. And a third signal is reserved for the public sector, but - I insist - is intended not for military uses but for civilian uses such as those I have indicated.
Ladies and gentlemen, in relation to Galileo, all the elements for taking a decision are on the table in the Council of Ministers, and the funding for the whole of the development phase, without any State of the Union having to give a single euro more in order to implement the project. We must make it clear that the current financial perspectives cover the whole of the development phase of Galileo. No State should have to put in another additional euro.
Galileo is essential to European industry, to technological capacity, to European space technology, but also for a series of other factors, such as autonomy, sovereignty and the capacity to offer an alternative service to GPS, which would strengthen the latter, since, as we have often said, Galileo will be and should always be, compatible with the GPS, both should be mutually strengthened, and, in the event of the failure of either of them, the other should serve as an alternative for all users.
It only remains for us to see whether or not there is political will and I believe that this is one of those occasions which will demonstrate whether or not there is political will to move towards a Europe which counts in the world. The ball is in the Ministers' court and we hope that they decide that there is that will.
The debate is closed.
The vote will take place on Thursday at 12 noon.
(The sitting was closed at 11.35 p.m.)